Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 1 of 167 PageID #: 39249
                                                                                   1



      1                  IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
      2                           MARSHALL DIVISION

      3
          OPTIS WIRELESS TECHNOLOGY,          )(
      4   LLC, ET AL
                                              )(    CIVIL ACTION NO.
      5   VS.                                       2:19-CV-66-JRG
                                              )(    MARSHALL, TEXAS
      6                                             AUGUST 3, 2020
          APPLE INC.                          )(    9:44 A.M.
      7

      8                         TRANSCRIPT OF JURY TRIAL

      9                               MORNING SESSION

     10         BEFORE THE HONORABLE CHIEF JUDGE RODNEY GILSTRAP,

     11                       UNITED STATES DISTRICT JUDGE

     12

     13   APPEARANCES:

     14
          FOR THE PLAINTIFFS:
     15

     16   SAMUEL F. BAXTER
          JENNIFER TRUELOVE
     17   MCKOOL SMITH, P.C.
          104 E. Houston Street
     18   Suite 300
          Marshall, TX 75670
     19

     20
          JASON G. SHEASBY
     21   HONG ANNITA ZHONG
          IRELL & MANELLA LLP
     22   1800 Avenue of the Stars
          Suite 900
     23   Los Angeles, CA 90067

     24

     25
Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 2 of 167 PageID #: 39250
                                                                                   2



      1   FOR THE PLAINTIFFS:

      2
          STEVEN J. POLLINGER
      3   SETH R. HASENOUR
          MCKOOL SMITH, P.C.
      4   300 W. 6th Street, Suite 1700
          Austin, TX 78701
      5

      6
          JONATHAN YIM
      7   MCKOOL SMITH, P.C.
          One Manhattan West
      8   395 9th Avenue, 50th Floor
          New York, NY 10001
      9

     10
          CHRISTOPHER P. MCNETT
     11   MCKOOL SMITH, P.C.
          1999 K Street, NW
     12   Suite 600
          Washington, DC 20006
     13

     14
          INGRID PETERSEN
     15   KELSEY SCHUETZ
          IRELL & MANELLA LLP
     16   840 Newport Center Drive
          Suite 400
     17   Newport Beach, CA 92660

     18

     19

     20

     21

     22

     23

     24

     25
Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 3 of 167 PageID #: 39251
                                                                                   3



      1   FOR THE DEFENDANT:

      2
          MR. JOSEPH J. MUELLER
      3   WILMER CUTLER PICKERING
            HALE & DORR, LLP
      4   60 State Street
          Boston, MA 02109
      5

      6
          MR. MICHAEL J. SUMMERSGILL
      7   WILMER CUTLER PICKERING
            HALE & DORR LLP
      8   60 State Street
          Boston, MA 02109
      9

     10
          MS. MELISSA R. SMITH
     11   GILLAM & SMITH, LLP
          303 South Washington Avenue
     12   Marshall, TX 75670

     13

     14

     15
          COURT REPORTER:       Shelly Holmes, CSR, TCRR
     16                         Official Court Reporter
                                United States District Court
     17                         Eastern District of Texas
                                Marshall Division
     18                         100 E. Houston
                                Marshall, Texas 75670
     19                         (903) 923-7464

     20

     21   (Proceedings recorded by mechanical stenography, transcript
          produced on a CAT system.)
     22

     23

     24

     25
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 4 of 167 PageID #: 39252
                                                                                        4



            1                       P R O C E E D I N G S

09:27:19    2            (Venire panel in.)

09:27:19    3            COURT SECURITY OFFICER:       All rise.

09:27:20    4            THE COURT:     Thank you.    Be seated, please.

09:44:05    5            Good morning, ladies and gentlemen.          I don't know

09:44:32    6   what those extraneous noises are.        If they continue, I'll

09:44:37    7   stop and get an IT person up here.        Otherwise, we'll

09:44:39    8   continue.

09:44:39    9            Welcome.     Good to have you here this morning.          My

09:44:43   10   name is Rodney Gilstrap, and I am the Chief United States

09:44:47   11   District Judge for the Eastern District of Texas.            I have

09:44:51   12   lived in Marshall since 1981.        I practiced law here for

09:44:56   13   about 30 years.     I've been on the bench in this court since

09:45:02   14   2011.   And I have a confession to make to all of you.            I

09:45:06   15   was not born in Texas, but I got here as quick as I could.

09:45:10   16            I came to Texas to enroll as a freshman at Baylor

09:45:15   17   University in Waco.     I stayed there and completed my

09:45:18   18   undergraduate studies and then attended Baylor Law School.

09:45:21   19            I am married.     I have two grown children.         And my

09:45:26   20   wife owns and operates a retail floral business here in

09:45:30   21   Marshall.

09:45:30   22            Now, I tell you all these things about me because

09:45:33   23   in a few minutes, I'm going to let each of you give me the

09:45:37   24   same kind of information about yourselves, and I think

09:45:39   25   you're entitled to know as much about me as I'm about to
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 5 of 167 PageID #: 39253
                                                                                       5



09:45:43    1   find out about each of you.

09:45:44    2            We are about to engage in the selection of a jury

09:45:48    3   in a civil case involving allegations of patent

09:45:55    4   infringement.   But before we go any further, I want to

09:45:58    5   briefly mention some of the health -- health and safety

09:46:01    6   precautions that we're going to be taking during this

09:46:04    7   trial.

09:46:04    8            Each of you should have gotten a letter from me

09:46:07    9   attached to your summons when you were notified to appear

09:46:12   10   for jury duty here talking about some of the precautions

09:46:15   11   that the Court is putting in place.         There are some

09:46:17   12   additional safeguards that I'll be implementing as we go

09:46:21   13   forward with jury selection today and then begin with the

09:46:23   14   trial of the case itself, and I will go over these when we

09:46:26   15   get to that part of the process.

09:46:27   16            Also, as to the eight of you that are going to be

09:46:31   17   selected to serve as the jurors in this case, there are a

09:46:34   18   few certain additional steps and procedures that we'll be

09:46:40   19   implementing during the trial of the case itself, and I

09:46:42   20   want to mention a few of these to you now.

09:46:44   21            Each member of the jury, after the jury is

09:46:47   22   selected and we begin the trial, each member of the jury

09:46:49   23   will have their temperature taken, as happened this

09:46:53   24   morning, when you appear at the courthouse for each day's

09:46:57   25   portion of the trial.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 6 of 167 PageID #: 39254
                                                                                       6



09:46:59    1             Once the eight of you are selected and seated in

09:47:03    2   the jury box, then you're going to be given a plastic face

09:47:06    3   shield.   Very simple to use.      And it will provide an

09:47:22    4   additional layer of protection for you as you mingle with

09:47:25    5   each other on the jury.

09:47:26    6             Also, the eight of you will be -- that are

09:47:29    7   selected will be spaced in the jury box so that there are

09:47:32    8   no two of you seated directly next to each other.            And once

09:47:35    9   you're seated in the jury box, I'm going to ask that the

09:47:38   10   eight of you selected as the jury keep those same seats and

09:47:41   11   those same positions throughout the trial of the case.

09:47:43   12             Also, I can tell you that every evening when we

09:47:50   13   recess before the next day of the trial, a special deep

09:47:55   14   cleaning will take place with regard to the jury box, the

09:47:57   15   jury room, and all the restrooms that are available to the

09:48:00   16   jury in the jury room.     That will happen every day.

09:48:03   17             Also, ladies and gentlemen, for the eight of you

09:48:06   18   that are selected to be on the jury, the Court is going to

09:48:11   19   provide you with a separate boxed lunch each day.            You will

09:48:14   20   not leave the courthouse to go to lunch.          You'll have a

09:48:17   21   separate lunch provided to you that you'll enjoy in the

09:48:20   22   jury room so that you won't have to leave and take the

09:48:23   23   time, also risk any possible exposure while you're out

09:48:27   24   looking for lunch.     That won't be necessary.

09:48:30   25             As I've said, there will be perhaps a few other
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 7 of 167 PageID #: 39255
                                                                                       7



09:48:37    1   precautions, and I'll mention to you -- those to you as we

09:48:40    2   get to them.    All of these are intended so that we can try

09:48:43    3   this case and have both a fair and impartial and a safe

09:48:47    4   jury trial.

09:48:48    5              Now, if you'll indulge me for a minute, I want to

09:48:52    6   briefly review with the panel as a whole how we came to

09:48:56    7   have our American civil jury trial system.

09:48:58    8              If you go back in ancient history and you look at

09:49:01    9   the Pentateuch, the first five books of the Old Testament,

09:49:05   10   you'll see that the ancient Jewish Nation empaneled juries

09:49:08   11   to decide issues of property value and property ownership.

09:49:12   12              The ancient Greeks began using a jury system about

09:49:16   13   1500 BC.    And the Romans, as they did with many things,

09:49:22   14   they copied the jury system from the Greeks, and it was the

09:49:26   15   Romans that brought the jury system to what we now know as

09:49:30   16   England when they copied that -- when they conquered, I'm

09:49:35   17   sorry, when they conquered that island in the 4th Century

09:49:38   18   AD.

09:49:38   19              So by the 12th century AD jury trials had been a

09:49:42   20   part of everyday life and the ordinary jury system, or

09:49:45   21   judicial system, in England for 800 years.

09:49:48   22              But then in the 12th century AD, a tyrannical king

09:49:53   23   came to the throne of England named King John.           And King

09:49:59   24   John attempted to do away with the jury trial system.

09:50:02   25   King John had many other disputes with his nobles, and
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 8 of 167 PageID #: 39256
                                                                                       8



09:50:05    1   those disputes, including his attempts to limit or do away

09:50:09    2   with the jury trial, brought that country to the verge of

09:50:12    3   civil war.

09:50:12    4              But civil war was avoided because the king and his

09:50:16    5   nobles settled their -- settled their disputes and reached

09:50:19    6   an agreement at a place called Runnymede.          And the document

09:50:22    7   that they all signed resolving those disputes and

09:50:26    8   reinstituting and making clear that the jury trial system

09:50:30    9   would be a continuing part of everyday life in England,

09:50:33   10   that document is called the Magna Carta.          I'm sure many of

09:50:37   11   you have heard of that.

09:50:38   12              So you can see, ladies and gentlemen, that the

09:50:42   13   jury trial system was deeply ingrained in our founding

09:50:49   14   fathers when they came to these shores as British colonists

09:50:53   15   years later.

09:50:54   16              I will tell you, ladies and gentlemen, just as an

09:50:56   17   interesting fact, 28 of our 50 United States have adopted

09:51:00   18   the exact language regarding jury trials from the Magna

09:51:05   19   Carta in their state constitutions.

09:51:08   20              But, as I say, our founding fathers were well

09:51:12   21   ingrained with the jury trial system when they came to

09:51:16   22   America as British colonists, and the jury trial system

09:51:20   23   flourished in America for more than a hundred years, until

09:51:24   24   another tyrannical king came to the throne of Great

09:51:29   25   Britain.     And this time his name was King George, the III.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 9 of 167 PageID #: 39257
                                                                                       9



09:51:32    1             And King George, the III, like King John before

09:51:33    2   him, attempted to limit or do away with the system of jury

09:51:36    3   trials.

09:51:37    4             And when Thomas Jefferson sat down to write the

09:51:40    5   document listing all the complaints against the British

09:51:44    6   Crown that would necessitate us seeking our own independent

09:51:48    7   status as an independent country, that document you all

09:51:51    8   know to be the Declaration of Independence, Mr. Jefferson

09:51:57    9   included in the declaration among those disputes a specific

09:52:01   10   provision calling out King George's attempts to limit or do

09:52:04   11   away with the right to trial by jury as one of the reasons

09:52:08   12   necessitating our separation from England and our becoming

09:52:12   13   an independent nation.

09:52:13   14             And once we did become an independent nation,

09:52:18   15   ladies and gentlemen, we adopted the governing document for

09:52:22   16   our country, which is the supreme law of the land, and you

09:52:25   17   all know that to be the United States Constitution.

09:52:28   18             And immediately after the ratification of the

09:52:30   19   Constitution, we added 10 amendments to the constitution.

09:52:36   20   You all know that to be the Bill of Rights.           And in that

09:52:39   21   Bill of Rights, the Seventh Amendment added to the

09:52:42   22   Constitution, guarantees the right to trial by jury in a

09:52:46   23   civil case such as this one.

09:52:48   24             So, as American citizens for more than 200 years,

09:52:52   25   we have had the constitutionally guaranteed right pursuant
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 10 of 167 PageID #: 39258
                                                                                        10



09:52:56    1   to the Seventh Amendment to our Constitution to resolve our

09:52:59    2   civil disputes in a form known as trial by jury, just what

09:53:04    3   we are about to engage in in this case.

09:53:06    4            So by being here today, ladies and gentlemen, in a

09:53:14    5   very real way, you are doing your part as good citizens to

09:53:17    6   preserve, protect, and defend the Constitution of the

09:53:20    7   United States, including particularly that

09:53:24    8   constitutionally-guaranteed right to the trial by jury as

09:53:28    9   set out in the Seventh Amendment.

09:53:29   10            I always tell citizens who appear for jury duty,

09:53:33   11   just as you have this morning, that in my personal opinion,

09:53:38   12   jury service is the second highest form of public service

09:53:41   13   that any American citizen can perform.          In my personal

09:53:45   14   opinion, the highest form of public service that any

09:53:48   15   American can perform are those young men and women that

09:53:52   16   serve in our armed forces.

09:53:53   17            Now, later in the process this morning, the

09:54:01   18   lawyers for each of the parties are going to address the

09:54:03   19   jury panel as a whole, and they're going to ask you various

09:54:07   20   questions, ladies and gentlemen.

09:54:09   21            I want you to understand as a part of this process

09:54:12   22   that the lawyers are not seeking to inquire into your

09:54:15   23   private affairs unduly.      In other words, they are not

09:54:20   24   trying to be nosy and delve into your personal business.

09:54:26   25   They are trying to ask questions that will allow them as a
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 11 of 167 PageID #: 39259
                                                                                        11



09:54:29    1   part of the process to secure a fair and an impartial jury

09:54:33    2   to hear the evidence in this case.

09:54:40    3             I don't know if it will happen this morning, it

09:54:43    4   rarely does, but I need to tell you that if as a member of

09:54:46    5   the panel you are asked a question that you believe in your

09:54:50    6   own personal view is so personal and so private to you that

09:54:54    7   you're not comfortable answering it in front of everyone

09:54:57    8   else, then you simply have the right to say, I'd like to

09:55:00    9   discuss that with Judge Gilstrap.

09:55:01   10             And if that's your response, I'll make a time and

09:55:03   11   a place for you to answer that question outside of the

09:55:05   12   presence of everyone else on the panel.          But, again, ladies

09:55:08   13   and gentlemen, that rarely comes up.         I do not expect it

09:55:12   14   this morning, but should it come up, you do have that

09:55:16   15   option.

09:55:16   16             One thing that is important for each of you to

09:55:22   17   remember with regard to the questions you will be asked

09:55:25   18   this morning, and that is that you need to give full,

09:55:28   19   complete, and truthful answers to each question.            Remember,

09:55:31   20   ladies and gentlemen, there are no wrong answers to any of

09:55:35   21   the questions you're going to be asked, as long as the

09:55:37   22   answers you give are full, complete, and truthful.

09:55:40   23             Now, as a part of the process, we will select the

09:55:47   24   jury today, and we will then move directly into the trial

09:55:50   25   of this case.    And I expect the trial of this case before
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 12 of 167 PageID #: 39260
                                                                                        12



09:55:54    1   the jury to take the remainder of this week, and it's even

09:55:58    2   possible that it may extend over to the beginning, maybe

09:56:02    3   Monday of next week.

09:56:04    4              So today is the 3rd of August, Friday is the 7th

09:56:07    5   of August, and Monday of next week would be the 10th of

09:56:11    6   August.    If there are any of you on the panel who have a

09:56:14    7   surgery procedure scheduled for yourselves or somebody in

09:56:17    8   your immediate family, you have non-refundable airline

09:56:22    9   tickets purchased to go somewhere for business or pleasure

09:56:25   10   you can't get your money back on, if there's some very

09:56:28   11   serious reason why if you were selected you could not be

09:56:31   12   here, let's just say through the beginning of next week,

09:56:36   13   Monday the 10th or thereabouts, and that's my best

09:56:39   14   estimate, ladies and gentlemen, if there are any of you

09:56:41   15   that could not be available during that time period if you

09:56:43   16   were selected, I need you to raise your hands and let me

09:56:47   17   make a note of that.

09:56:50   18              All right.   And you all are a good distance away

09:56:53   19   from me.

09:56:53   20              I see No. 16, sir, and you can put your hand down,

09:56:58   21   Mr. Huddleston.

09:56:59   22              And No. 37 in the back is Ms. Hood.         Thank you.

09:57:03   23              Anybody besides Mr. Huddleston or Ms. Hood?

09:57:08   24              Let me see your number, sir.       27.   All right.

09:57:15   25   Mr. Beasley.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 13 of 167 PageID #: 39261
                                                                                        13



09:57:16    1            Anybody besides those three who could not be here

09:57:19    2   if you were selected?

09:57:21    3            Okay.   Thank you, ladies and gentlemen.

09:57:23    4            Also, ladies and gentlemen, I need to ask you if

09:57:31    5   anyone on the panel may have talked to you or you have any

09:57:36    6   knowledge about a process that might have taken place where

09:57:41    7   people in our area participated in a mock trial or a

09:57:45    8   practice trial session undertaken by either of the parties

09:57:49    9   in this case.

09:57:51   10            And let me explain.       It's not uncommon for lawyers

09:57:54   11   in a case like this to hire local citizens in the area

09:57:58   12   where a jury trial will take place and practice their

09:58:02   13   arguments and their evidence before them and get feedback

09:58:06   14   from those mock jurors or practice jurors about their

09:58:10   15   evidence and about their arguments.         And that may have

09:58:13   16   taken place in this case.

09:58:17   17            So my question is, if there's anyone on the panel

09:58:20   18   who has had anyone talk to you or communicate with you in

09:58:26   19   any way about such a practice trial or a mock trial that

09:58:29   20   might have taken place, whether it's firsthand, secondhand,

09:58:34   21   thirdhand, have any of you heard anything from anybody

09:58:38   22   about a mock trial or a practice trial that would have

09:58:41   23   taken place in regard to this case?         If you have, please

09:58:46   24   raise your hands.

09:58:48   25            And I don't see anybody with a raised hand in the
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 14 of 167 PageID #: 39262
                                                                                        14



09:58:51    1   courtroom.    Thank you.

09:58:52    2            Also, kind of in the same vein, ladies and

09:58:54    3   gentlemen, I need to ask if any of you have seen or heard

09:58:58    4   or read anything in newspapers or other media about this

09:59:02    5   case before today.     If you've seen or read anything or

09:59:06    6   heard anything about this case before today, please raise

09:59:09    7   your hand and let me make a note of that.

09:59:14    8            I don't, again, see a single hand in the courtroom

09:59:17    9   going up.    Did I miss anybody?      No, okay.     Then I'll take

09:59:23   10   it no one has seen or heard anything in the media or any

09:59:26   11   newspapers about the case.       Thank you.

09:59:27   12            All right.     At this time, I'm going to call for

09:59:30   13   announcements on the record in the case of Optis Wireless

09:59:34   14   Technology, LLC, Optis Cellular Technology, LLC, PanOptis

09:59:39   15   Patent Management, LLC, and Unwired Planet, LLC, and

09:59:43   16   Unwired Planet International Limited versus Apple Inc.

09:59:49   17   This is Civil Case No. 2:19-CV-66.

09:59:54   18            And, counsel, as you give your announcements, if

09:59:56   19   you'll identify and introduce those at the counsel tables

09:59:59   20   with you.

10:00:00   21            We'll begin with the Plaintiff.          What says the

10:00:03   22   Plaintiff?

10:00:04   23            MR. BAXTER:     Thank you.     Good morning, Your Honor.

10:00:14   24   Sam Baxter from McKool Smith, along with my partner,

10:00:18   25   Jennifer Truelove from McKool Smith and my good friend
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 15 of 167 PageID #: 39263
                                                                                        15



10:00:20    1   Jason Sheasby.    And we'll be trying this case, Your Honor.

10:00:23    2            We're ready.

10:00:24    3            THE COURT:     Thank you, Mr. Baxter.

10:00:25    4            What says the Defendant?

10:00:27    5            MS. SMITH:     Good morning, Your Honor, ladies and

10:00:35    6   gentlemen.   Melissa Smith of Gillam & Smith on behalf of

10:00:38    7   Apple.   I'll be trying this case with my good friend,

10:00:42    8   Mr. Joe Mueller, and Ms. Jamie Laird.

10:00:45    9            Your Honor, Apple is ready to proceed.

10:00:47   10            THE COURT:     Thank you, Ms. Smith.

10:00:48   11            And, ladies and gentlemen of the jury, since eight

10:00:51   12   of you are going to be our jury in this case, there are

10:00:53   13   more lawyers than these six involved in this trial.             I've

10:00:56   14   limited the number to three on each side for jury selection

10:01:00   15   purposes so we'd have the ability to space everybody

10:01:05   16   adequately at the counsel tables.

10:01:07   17            But once the trial starts, you'll see more lawyers

10:01:10   18   for both the Plaintiffs and the Defendants in the

10:01:11   19   courtroom.

10:01:12   20            All right.     As I've told you, ladies and

10:01:18   21   gentlemen, this is a civil trial arising under the patent

10:01:21   22   laws of the United States.       What the Plaintiffs are

10:01:23   23   claiming in this case is that patents that they own were

10:01:28   24   infringed by the Defendant, and they're seeking money

10:01:32   25   damages because of that infringement.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 16 of 167 PageID #: 39264
                                                                                        16



10:01:33    1            The Defendant denies that it infringes any of the

10:01:37    2   Plaintiffs' asserted patents, and they contend that those

10:01:41    3   patents are invalid.

10:01:43    4            Now, what I've just told you in a couple of

10:01:45    5   sentences is a very high-level, simple overview of what

10:01:49    6   this is about.    I know each of you on the panel have seen

10:01:52    7   the patent video prepared by the Federal Judicial Center.

10:01:56    8   And having seen that, you know more about patent cases than

10:01:59    9   most people do when they arrive at the courthouse.

10:02:01   10            As I've said, ladies and gentlemen, the lawyers on

10:02:04   11   both sides are about to question the panel to gather

10:02:09   12   information so that they can exercise their strikes and

10:02:12   13   complete the process of securing a fair and an impartial

10:02:16   14   jury to hear the evidence in this case.

10:02:18   15            Again, there are no wrong answers to any of the

10:02:21   16   questions you'll be asked, as long as the answers you give

10:02:25   17   are full, complete, and truthful.

10:02:26   18            As I mentioned, the lawyers are not trying to be

10:02:30   19   nosy.   They're trying to gain useful information to help

10:02:34   20   secure a fair and an impartial jury.

10:02:40   21            If any lawyer should ask a question of anyone on

10:02:43   22   the panel that for any reason I think is improper, I'll

10:02:47   23   certainly stop them, ladies and gentlemen.           But I want you

10:02:49   24   to understand, these are very experienced trial lawyers.                I

10:02:53   25   don't expect that to happen.       They're very familiar with
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 17 of 167 PageID #: 39265
                                                                                        17



10:02:56    1   the process, and they're very familiar with the Court --

10:02:58    2   what the Court expects of them during this process today.

10:03:03    3            There is one thing, however, before the lawyers

10:03:06    4   begin their questioning that I do want to call your

10:03:10    5   attention to, because it's quite possible that one or both

10:03:11    6   sides are going to ask you about this when they question

10:03:13    7   the panel, and that is the burden of proof that will be

10:03:16    8   applied in this case.

10:03:18    9            In a patent case such as this, the jury may be

10:03:21   10   called upon to apply two different burdens of proof.             The

10:03:26   11   jury may apply the burden of proof known as the

10:03:29   12   preponderance of the evidence -- and I'll say that again,

10:03:33   13   the preponderance of the evidence -- as well as a second

10:03:37   14   burden of proof known as clear and convincing evidence --

10:03:41   15   and I'll say that again -- clear and convincing evidence.

10:03:46   16            When you're responding to lawyers' questions about

10:03:51   17   the burden of proof that I -- I need to instruct you that

10:03:54   18   when a party has the burden of proof on any claim or

10:03:57   19   defense by a preponderance of the evidence, it means that

10:04:03   20   the jury must be persuaded by the credible and believable

10:04:09   21   evidence that that claim or defense is more probably true

10:04:12   22   than not true.    Let me say that again, more probably true

10:04:17   23   than not true.    This is sometimes talked about as being the

10:04:22   24   greater weight and degree of credible testimony.

10:04:27   25            I think all of you can probably see in front of me
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 18 of 167 PageID #: 39266
                                                                                        18



10:04:31    1   and in front of our court reporter, we have a statue in the

10:04:34    2   courtroom of the Lady of Justice.

10:04:36    3              She stands there blindfolded.       In her right hand,

10:04:41    4   she holds lowered at her side the sword of justice.             In her

10:04:45    5   left hand, she holds raised above her the scales of

10:04:49    6   justice.    I'm sure all of you are familiar with the image

10:04:52    7   of the Lady of Justice.

10:04:54    8              Those scales that she holds in her left hand,

10:05:01    9   you'll notice, are exactly equal and balanced, and that's

10:05:05   10   where both of these parties should start out as when we

10:05:07   11   begin this trial, equal, balanced in all respects.

10:05:11   12              After you've heard the evidence in this case,

10:05:16   13   those of you that serve on the jury, I will give you

10:05:20   14   detailed instructions about the law that you're -- that you

10:05:24   15   are to apply, and then you're going to be given a list of

10:05:26   16   questions to answer.

10:05:27   17              This list of questions is called the verdict form.

10:05:29   18   And if a party has the burden of proof by a preponderance

10:05:34   19   of the evidence on any of those questions that are in the

10:05:36   20   verdict form, then that means if you are to -- and think

10:05:42   21   about it this way, ladies and gentlemen.          If you were to

10:05:45   22   take all the evidence that's been presented in the trial,

10:05:48   23   and you put all the evidence the Plaintiffs put on one side

10:05:50   24   of the scales and all the evidence the Defendants presented

10:05:53   25   on the other side of the scales, if those scales tip one
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 19 of 167 PageID #: 39267
                                                                                        19



10:05:57    1   way or the other, then that is the party who has prevailed

10:06:01    2   on the burden of proof.

10:06:03    3            If a party has the burden of proof by a

10:06:05    4   preponderance of the evidence and you consider all the

10:06:10    5   evidence placed on either side of the scales by the

10:06:13    6   respective parties and those scales tip in favor of the

10:06:16    7   party who has that burden of proof by a preponderance of

10:06:19    8   the evidence, even if they tip in that party's favor ever

10:06:23    9   so slightly, then that party has met its burden of proof by

10:06:27   10   a preponderance of the evidence.

10:06:31   11            On the other hand, when a party has the burden of

10:06:35   12   proof regarding any defense by clear and convincing

10:06:37   13   evidence, that second burden of proof that I mentioned to

10:06:42   14   you, that means that the jury must have an abiding

10:06:46   15   conviction that the truth of the party's factual

10:06:49   16   contentions are highly probable.        Let me say that again, an

10:06:56   17   abiding conviction that the truth of the party's factual

10:06:59   18   contentions are highly probable.

10:07:02   19            This second standard, ladies and gentlemen, this

10:07:05   20   clear and convincing proof standard is a higher standard of

10:07:12   21   proof, a higher burden of proof than the preponderance of

10:07:15   22   the evidence standard.

10:07:15   23            If you imagine the same example, the Lady of

10:07:19   24   Justice who holds the scales in her left hand, they start

10:07:22   25   out equal and balanced.      If over the course of the trial
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 20 of 167 PageID #: 39268
                                                                                        20



10:07:25    1   the Plaintiffs' evidence goes on one side in your mind and

10:07:28    2   the Defendant's evidence goes on the other side of the

10:07:31    3   scales in your mind, then if a party who has the burden of

10:07:35    4   proof on any issue that the jury will decide by the

10:07:39    5   standard of clear and convincing evidence, if those scales

10:07:43    6   tip in that party's favor, and they must tip more than ever

10:07:47    7   so slightly, they must definitely tip in that party's

10:07:50    8   favor, then if they do, that party has met its burden of

10:07:55    9   proof by clear and convincing evidence.

10:07:56   10            Now, neither of these two burdens of proof that

10:08:03   11   I've just told you about should be confused with a third

10:08:06   12   and different burden of proof called beyond a reasonable

10:08:10   13   doubt.   I'm sure you've all heard of beyond a reasonable

10:08:13   14   doubt in movies and television involving criminal cases.

10:08:19   15            Beyond a reasonable doubt has absolutely nothing

10:08:21   16   to do with a civil case such as this, and you should not

10:08:25   17   confuse beyond a reasonable doubt with the standard of

10:08:31   18   clear and convincing evidence.

10:08:33   19            Clear and convincing evidence is not as high a

10:08:36   20   standard as beyond a reasonable doubt, but it is a higher

10:08:40   21   standard of proof than the preponderance of the evidence.

10:08:43   22            Now, I give you these instructions, ladies and

10:08:46   23   gentlemen, in case some of the lawyers for either side asks

10:08:51   24   you about your ability to apply these two burdens of proof

10:08:55   25   fairly to the evidence that you might hear if you're
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 21 of 167 PageID #: 39269
                                                                                        21



10:08:58    1   selected as a juror in this case.

10:09:01    2             Now, before I let the lawyers begin with their

10:09:05    3   questions of the jury, you will see, ladies and gentlemen,

10:09:09    4   either in written form or on the screens above you, nine

10:09:13    5   different questions that I'm going to ask each of you to

10:09:16    6   answer.   This is the part of the process where I find out

10:09:19    7   from you the same kind of information I told you about me

10:09:23    8   at the beginning of the process.

10:09:25    9             Also, ladies and gentlemen, before we start this,

10:09:33   10   I want to talk with you briefly about how we're going to do

10:09:36   11   it.

10:09:37   12             We have two Court Security Officers here.           They

10:09:41   13   will be among you in the gallery.         They have two sanitized

10:09:46   14   handheld microphones.      If you're asked a question -- and

10:09:50   15   we'll do it the same way on these nine questions you're

10:09:53   16   about to answer.     When it's your turn, if you will take the

10:09:57   17   handheld microphone and if you will stand up, please, and

10:10:00   18   if you will pull your mask down and hold that microphone

10:10:03   19   where you can use it and answer those nine questions, it

10:10:07   20   will be very helpful.

10:10:09   21             It's a big courtroom, and because of social

10:10:11   22   distancing, we have people all the way against the back

10:10:18   23   wall in the courtroom.      It's a long way, and it's important

10:10:21   24   that the lawyers and the Court be able to see you and hear

10:10:23   25   you answer these questions.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 22 of 167 PageID #: 39270
                                                                                        22



10:10:26    1            It's also important that I be able to see these

10:10:29    2   numbers that you have and the lawyers see the numbers that

10:10:31    3   you have so that we know exactly who answered which

10:10:34    4   questions which way.

10:10:35    5            These handheld microphones will be used in the

10:10:38    6   same way when we get to specific questions that are asked

10:10:42    7   of you by the lawyers when they address the panel.             So

10:10:45    8   we'll do it the same way for these nine questions you're

10:10:48    9   about to answer as when we get to the specific questions

10:10:52   10   the lawyers will ask you.

10:10:53   11            We have two of these microphones, and our Court

10:10:57   12   Security Officers will wipe them down with sanitizing

10:11:00   13   cloths and sanitize each one after it's used so that nobody

10:11:03   14   is going to be handed a handheld microphone that's not been

10:11:07   15   disinfected before it gets to you.

10:11:09   16            But when you're asked specific questions by the

10:11:12   17   lawyers in the case, if you'll do it in just the same way.

10:11:16   18   If you'll stand, if you'll lower your mask, if you'll use

10:11:19   19   the handheld microphone, answer the question, pass the

10:11:22   20   microphone back to the Court Security Officer, raise your

10:11:24   21   mask back up, and have a seat, that will be the way we'll

10:11:27   22   do it both now and when the lawyers ask you the questions

10:11:30   23   in a minute.

10:11:30   24            All right.     We'll begin with the nine questions

10:11:36   25   you have before you.      And as soon as our Court Security
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 23 of 167 PageID #: 39271
                                                                                        23



10:11:41    1   Officers get back into the gallery, we'll begin with Panel

10:11:46    2   Member No. 1, all the way against the wall on the left, and

10:11:49    3   that's Mr. Young, I believe.

10:11:53    4              And let me ask everybody to hold the microphones

10:12:02    5   close.     I have a lot of jurors -- or prospective jurors who

10:12:06    6   show up, and the microphone is in the middle of the chest

10:12:09    7   or it's down at your belt.       It won't -- it won't help us if

10:12:12    8   it's that far away from your mouth.          You need to keep it up

10:12:15    9   close.     Please go ahead.

10:12:15   10              JUROR YOUNG:     How is this?

10:12:17   11              THE COURT:     That's great.

10:12:18   12              JUROR YOUNG:     How about that?

10:12:19   13              THE COURT:     Go ahead -- go ahead, Mr. Young.        Go

10:12:22   14   ahead, please.

10:12:22   15              JUROR YOUNG:     All right.     My name is Roger Young.

10:12:24   16   I'm from Queen City, Texas.       I have two full-grown kids

10:12:28   17   that are out of the house.

10:12:29   18              I work out at Red River for a contractor called

10:12:33   19   Amentum.     I've been out there since 2008.

10:12:38   20              Just a high school graduate.

10:12:40   21              I'm divorced.     And --

10:12:47   22              THE COURT:     What about prior --

10:12:48   23              JUROR YOUNG:     I was -- I was a juror several years

10:12:50   24   ago.     It ended up in a mistrial.

10:12:52   25              THE COURT:     Was that a civil case or a criminal
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 24 of 167 PageID #: 39272
                                                                                        24



10:12:54    1   case?

10:12:55    2              JUROR YOUNG:     Civil case.

10:12:57    3              THE COURT:     Civil case.     And where was that, sir?

10:13:00    4              JUROR YOUNG:     New Boston.

10:13:01    5              THE COURT:     All right.     In state court?

10:13:03    6              JUROR YOUNG:     Yes.

10:13:04    7              THE COURT:     Thank you very much, Mr. Young.

10:13:05    8   Please have a seat.

10:13:06    9              Next is No. 2, Ms. Blum.

10:13:10   10              JUROR BLUM:     My name is Kassie Blum.      I live in

10:13:14   11   Naples.    I have no kids.     I work as a host at Silver Star

10:13:19   12   in Texarkana.    I've worked there since February of 2020.

10:13:24   13              I graduated high school.        I'm currently in

10:13:27   14   college.

10:13:29   15              And I have not served on a jury before.

10:13:32   16              THE COURT:     Tell us what Silver Star is briefly.

10:13:38   17              JUROR BLUM:     It's a smokehouse, and we serve

10:13:41   18   barbecue and steak.

10:13:44   19              THE COURT:     And where are you in college, ma'am?

10:13:46   20              JUROR BLUM:     Texarkana College for nursing.

10:13:48   21              THE COURT:     All right.     Thank you very much.

10:13:48   22   Please have a seat.

10:13:49   23              Next is No. 3, Ms. Alexander.

10:13:52   24              JUROR ALEXANDER:        My name is Jami Alexander.     I

10:13:55   25   live in Marshall, Texas.       I have two children, one grown,
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 25 of 167 PageID #: 39273
                                                                                        25



10:13:59    1   one still at home.     I -- I work from home as a customer

10:14:02    2   service representative for a company called

10:14:05    3   Teleperformance.     I take phone calls for various companies

10:14:10    4   that hire my company to do so.        I've worked there for a

10:14:13    5   year.   I've worked from home doing various work like that

10:14:16    6   for eight years.

10:14:17    7            I have a Bachelor's degree in psychology from

10:14:21    8   Texas A&M Commerce that I received in 2011.

10:14:25    9            I am recently married.        My husband's name is Ken

10:14:32   10   Alexander.    He drives a cement truck for a living, and he's

10:14:35   11   done that for eight years here in Marshall.

10:14:37   12            And I've never served on a jury.

10:14:38   13            THE COURT:     And who does your husband work for

10:14:41   14   driving a cement truck?

10:14:41   15            JUROR ALEXANDER:      He works for Martin Marietta

10:14:44   16   Materials here in Marshall.

10:14:44   17            THE COURT:     Thank you, ma'am.      Please have a seat.

10:14:46   18            Next is No. 4.      That's Ms. Cannon.

10:14:50   19            JUROR CANNON:     Good morning.      I'm Debbie Cannon.

10:14:53   20   I currently reside in Gilmer, Texas.         I have two adult

10:14:57   21   children.    I have worked for over 30 years as a high school

10:15:02   22   math teacher.    I've retired, but been recalled at least

10:15:08   23   four times, and I'm waiting to see what's going to occur in

10:15:11   24   the next week or so.

10:15:14   25            Along with that, I have sat -- I do private
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 26 of 167 PageID #: 39274
                                                                                        26



10:15:17    1   sitting with a friend who is a stroke victim and has acute

10:15:23    2   COPD.   I've worked for her about three years, and I just

10:15:28    3   work part time.     And currently I work about three nights a

10:15:31    4   week.

10:15:31    5            I have a mathematics degree from the University of

10:15:35    6   Texas at Tyler.

10:15:37    7            My husband's name was Billy Cannon, and he is

10:15:41    8   deceased.     He previously worked for Lone Star Steel in the

10:15:45    9   open hearth and for Kelly Moore paint as an inside sales.

10:15:51   10   He worked for those 11 and 12 years.

10:15:56   11            And I have previously served on a crim -- on a

10:15:59   12   civil case in Upshur County.

10:16:02   13            THE COURT:     How long ago was that, Ms. Cannon, the

10:16:05   14   civil case?

10:16:06   15            JUROR CANNON:     I would think 20 years ago.

10:16:09   16            THE COURT:     Long time?

10:16:11   17            JUROR CANNON:     Well, it was before the new

10:16:14   18   courthouse -- the new justice center was built.            So it was

10:16:19   19   in the old court.

10:16:20   20            THE COURT:     Thank you, ma'am.      All right.     Please

10:16:22   21   have a seat.

10:16:22   22            Next is Panel Member No. 5, Ms. Folsom.

10:16:26   23            JUROR FOLSOM:     My name is Andrea Deornellis.          I do

10:16:32   24   not have any kids, but I am pregnant.          I'm employed at

10:16:36   25   Texas Heritage National Bank as a teller.           I have worked
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 27 of 167 PageID #: 39275
                                                                                        27



10:16:41    1   there for three months now.

10:16:43    2            I'm a high school graduate.

10:16:46    3            My spouse's name is Dalton Deornellis.           He's

10:16:50    4   employed at Top Hat as a welder.        He actually started there

10:16:57    5   two weeks ago.

10:16:58    6            And I have not served on a jury before.

10:17:02    7            THE COURT:     Thank you very much, ma'am.         Sorry I

10:17:02    8   didn't have your maiden name -- married name written down.

10:17:03    9            No. 6 is next.      Ms. Newsom.

10:17:05   10            JUROR NEWSOM:     My name is Denise Newsom.         I live

10:17:09   11   in Daingerfield, have three grown children.           I am retired

10:17:14   12   from the Daingerfield/Lone Star ISD.         I worked there 34

10:17:19   13   years, 15 as a clerical and instructional aide, grades

10:17:24   14   three through five, and the last 19 as an instructional

10:17:32   15   aide in a special ed resource room for grades kindergarten

10:17:38   16   through second.    Total years worked, 34.        I've been retired

10:17:42   17   since 2013.

10:17:45   18            I graduated from high school, have some college.

10:17:49   19   My husband's name is Danny Joe Newsom.          He worked for T&N

10:17:56   20   Railroad in Lone Star for 49 years.

10:18:01   21            And I have not served on a jury before.

10:18:05   22            THE COURT:     Thank you very much, ma'am.

10:18:07   23            Next is Panel Member No. 7, Mr. Jones.

10:18:13   24            JUROR RICKY JONES:       My name is Ricky Jones.        I

10:18:16   25   live in Douglasville, Texas, Cass County.           I have two grown
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 28 of 167 PageID #: 39276
                                                                                        28



10:18:20    1   children.     I retired early from AT&T.       I was a manager of

10:18:25    2   engineering and network services for 26 years.

10:18:28    3            I have -- a high school graduate.

10:18:30    4            My wife's name is Martha Jones, and she retired

10:18:34    5   from Regions Bank as a teller.

10:18:36    6            And I have no prior jury service.

10:18:38    7            THE COURT:     Thank you, sir.      Please have a seat.

10:18:39    8            And we'll go next to Panel Member No. 8,

10:18:43    9   Mr. Bailey.

10:18:44   10            JUROR BAILEY:     My name is Logan Bailey.         I live in

10:18:47   11   Hallsville, Texas.     I don't have any kids.        I work at

10:18:51   12   Peters Chevrolet as a sales consultant.          I've been there

10:18:55   13   three weeks.

10:18:56   14            I have a Bachelor's degree in sociology from

10:18:59   15   Louisiana Tech University.

10:19:02   16            I am not married.

10:19:03   17            And I've never served on a jury.

10:19:05   18            THE COURT:     Thank you very much, sir, if you'll

10:19:08   19   have a seat.

10:19:09   20            We'll go to Panel Member No. 9 next, Ms. McKnight.

10:19:13   21            JUROR MCKNIGHT:      My name is Amanda McKnight.         I

10:19:15   22   live in Avinger.     I have one seven-year-old son.         I work

10:19:19   23   for First National Bank of Hughes Springs as a teller.

10:19:22   24   I've been there for 12 years.

10:19:26   25            I have a high school education.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 29 of 167 PageID #: 39277
                                                                                        29



10:19:27    1              My husband's name is Harris McKnight.         He works

10:19:31    2   for EMC Water as a water operator.         He's been there, I

10:19:35    3   think, about 10 years.

10:19:36    4              And I've never served on a jury.

10:19:38    5              THE COURT:   All right, ma'am.      Thank you very

10:19:39    6   much.

10:19:39    7              Next is Panel Member No. 10, Mr. Snyder.

10:19:43    8              JUROR SNYDER:   My name is Kevin Snyder.          I live in

10:19:46    9   Longview, Texas.     I have five kids, two still at home.           I'm

10:19:50   10   employed by LeTourneau University.         I've been there for 20

10:19:55   11   years, and I work in the information technology department.

10:19:59   12              I have a high school diploma and two years of

10:20:01   13   college.

10:20:02   14              My wife is named Debbie Snyder.        She is a

10:20:05   15   secondary education teacher, taught for five years but now

10:20:09   16   is a homeschool teacher extraordinaire.

10:20:12   17              And I did serve in a criminal trial for sentencing

10:20:17   18   here in Marshall, probably 12 to 13 years ago.

10:20:20   19              THE COURT:   Do you remember which court that was

10:20:22   20   in?

10:20:24   21              JUROR SNYDER:   I do not.     Across the street.

10:20:25   22              THE COURT:   All right.     Thank you very much, sir.

10:20:28   23              Next is No. 11, Ms. Harley.

10:20:32   24              JUROR HARLEY:   My name is Donna Harley.          I live in

10:20:36   25   Hallsville, Texas.      I have three grown sons, one at home.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 30 of 167 PageID #: 39278
                                                                                        30



10:20:40    1   I am a retired nurse as of two years ago.           I worked at

10:20:46    2   Diagnostic Clinic for Dr. Clark and Dr. Bianca.            The last

10:20:52    3   13 of that was at Hallsville Independent School District as

10:20:55    4   a school nurse.

10:20:56    5            I am a graduate of Kilgore College.

10:21:00    6            My husband's name is Troy Harley.          He works for

10:21:07    7   XTO Energy, 20-plus years.       I have never worked -- never

10:21:12    8   served on a jury.

10:21:13    9            THE COURT:     What does your husband do for XTO?

10:21:16   10            JUROR HARLEY:     He is a mechanical field

10:21:19   11   supervisor.

10:21:20   12            THE COURT:     Thank you very much, ma'am.

10:21:22   13            No. 12 is next.      Mr. Williams.

10:21:24   14            JUROR WILLIAMS:      David Williams is my name.         I

10:21:27   15   live over in Union Grove.       I have one daughter.       She just

10:21:32   16   graduated college as a dentist.        She's going to Memphis for

10:21:38   17   her orthodontics, started her residency this week.

10:21:42   18            Place of employment, I've been self-employed for

10:21:45   19   30 years, got a small construction company.

10:21:50   20            High school education.

10:21:52   21            My spouse's name is Sherry Williams.           Her place of

10:21:57   22   employment is at ABC Supply.       She's been there 30 years.

10:22:04   23   She's sales -- inside sales manager is what she is.

10:22:07   24            There was -- once there was a jury.           I didn't get

10:22:12   25   selected.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 31 of 167 PageID #: 39279
                                                                                        31



10:22:12    1            THE COURT:     So you've never actually served as a

10:22:15    2   juror?

10:22:15    3            JUROR WILLIAMS:      Yes.

10:22:16    4            THE COURT:     Thank you, sir.

10:22:17    5            JUROR WILLIAMS:      All right.

10:22:18    6            THE COURT:     All right.     Next will be No. 13 on our

10:22:21    7   panel, Ms. Feltner.

10:22:23    8            JUROR WILLIAMS:      My name is Shelley Feltner.          I

10:22:26    9   live here in Marshall, Texas.        I have one grown child, a

10:22:30   10   daughter.    I work for Jefferson Independent School

10:22:37   11   District.    I'm a third grade teacher.        I've worked

10:22:40   12   there for -- I'll be starting my 28th year.

10:22:42   13            I have a Bachelor's degree from University of

10:22:45   14   Texas at Tyler.

10:22:46   15            My husband's name is Bruce Feltner.           He's retired.

10:22:49   16   He was a truck driver for 35 years and worked for various

10:22:52   17   trucking companies.

10:22:55   18            And I served on a jury 15 or 20 years ago.            I

10:23:03   19   think it was a criminal, but I don't -- I don't remember

10:23:06   20   what it was about or --

10:23:07   21            THE COURT:     Where did it take place, Ms. Feltner?

10:23:10   22            JUROR FELTNER:      Over here at the other courthouse

10:23:12   23   over here.

10:23:12   24            THE COURT:     Harrison County Courthouse?

10:23:15   25            JUROR FELTNER:      Yeah, I think it was a criminal
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 32 of 167 PageID #: 39280
                                                                                        32



10:23:16    1   case, but --

10:23:16    2            THE COURT:     It's been a long time ago.

10:23:19    3            JUROR FELTNER:      Many years, yes.

10:23:21    4            THE COURT:     Thank you, ma'am.

10:23:22    5            Next is No. 14, Mr. Achterhof -- Ms. Achterhof,

10:23:28    6   I'm sorry.

10:23:29    7            JUROR ACHTERHOF:      My name is Donna Achterhof.         I

10:23:31    8   have two grown sons.      I work at Christus Good Shepherd in

10:23:35    9   Longview as a medical secretary.        I've worked there for 11

10:23:38   10   years.

10:23:39   11            I have a high school education.

10:23:41   12            My husband's name is Bruce.         He works for East

10:23:44   13   Texas Support Services as a handicap van driver.            He's

10:23:47   14   worked there for two years.

10:23:48   15            And I was on a criminal case about 10 years ago in

10:23:51   16   Jefferson.

10:23:52   17            THE COURT:     All right, ma'am.      Thank you very

10:23:54   18   much.

10:23:54   19            Next is No. 15, Ms. Brian.

10:23:58   20            JUROR BRIAN:     My name is Kristie Brian.         I live in

10:24:05   21   Diana, Texas.    I have two children, 26 and 12.          I -- I

10:24:10   22   actually recently retired from Longview Police Department

10:24:13   23   as a spokesperson for about 10 years.          Worked there for

10:24:17   24   another about seven before that -- before I became the

10:24:21   25   spokesperson.    I retired and opened a Farmers's Insurance
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 33 of 167 PageID #: 39281
                                                                                        33



10:24:26    1   agency.     So I'm the owner of that agency now since March

10:24:30    2   the 2nd.

10:24:32    3              I have a Bachelor's degree from UT Tyler.

10:24:34    4              My spouse's name is Robert Brian and he is a

10:24:39    5   police officer for Longview PD also, where I still reserve,

10:24:42    6   too, but he's a police officer, and he works at the school

10:24:45    7   as a school resource officer.        He's been a police officer

10:24:48    8   for over 20 years.

10:24:49    9              And I have been called for jury service a couple

10:24:51   10   of times but never gotten picked.

10:24:53   11              THE COURT:     And which school does your husband

10:24:56   12   work at as a security?

10:24:57   13              JUROR BRIAN:     For Foster Middle School in

10:25:01   14   Longview.

10:25:01   15              THE COURT:     Thank you, ma'am.

10:25:02   16              All right.     Next is Mr. Huddleston.

10:25:07   17              JUROR HUDDLESTON:     My name is Dakota Huddleston.

10:25:09   18   I'm from Atlanta, Texas.       I have three kids.      I'm a captain

10:25:15   19   with the Texarkana Texas Fire Department, and I also own

10:25:16   20   and operate a small lawn care business.          I've been at the

10:25:20   21   fire department for 12 years.

10:25:22   22              Have a high school diploma, some college in fire

10:25:25   23   academy.

10:25:25   24              My wife's name is Kirby.      She's a bookkeeper for

10:25:30   25   Spring Creek Enterprise.       She's been there I guess about 10
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 34 of 167 PageID #: 39282
                                                                                        34



10:25:32    1   years.

10:25:33    2             And I've been summonsed to jury duty but never

10:25:37    3   been picked to serve.

10:25:39    4             THE COURT:    Tell us what Spring Creek Enterprise

10:25:41    5   is.

10:25:41    6             JUROR HUDDLESTON:     It's a business that my

10:25:42    7   brother-in-law has, and he does -- he manages the woodyard

10:25:46    8   for International Paper, or Graphic Packaging now, in

10:25:49    9   Domino.

10:25:49   10             THE COURT:    Okay, sir.     Thank you very much.

10:25:52   11             Next is No. 17, Mr. Gonzalez.

10:25:55   12             JUROR GONZALEZ:     Hello, my name is Robert Paul

10:26:04   13   Gonzalez.   I'm from Big Sandy, Texas, in Upshur.

10:26:08   14             I do not have any children or spouse.

10:26:10   15             I don't have one of those either.

10:26:13   16             I'm a grocery clerk at Brookshire Grocery Company,

10:26:18   17   their store in Hawkins.      It's what, Wood County?        Yeah,

10:26:23   18   Wood County.

10:26:24   19             THE COURT:    What about your education?

10:26:26   20             JUROR GONZALEZ:     I've got an associate's degree in

10:26:31   21   mathematics from Tyler Junior College, qualified for a

10:26:35   22   business administration degree from the same but just don't

10:26:37   23   have the actual degree for it.        I've also completed some

10:26:41   24   classes at UT Tyler towards accounting.          I've actually done

10:26:45   25   a business law class and the business ethics class that's
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 35 of 167 PageID #: 39283
                                                                                        35



10:26:48    1   been required since the Enron ordeal.

10:26:51    2              THE COURT:     Any prior jury service, sir?

10:26:54    3              JUROR GONZALEZ:        I've been called but never --

10:26:56    4   never chosen.

10:26:57    5              THE COURT:     Never selected.        Thank you very much.

10:26:58    6              Next is -- next is No. 18, Ms. Scott.

10:27:05    7              JUROR SCOTT:     My name is Quintisha Scott.        I'm

10:27:09    8   from Linden, Texas.       I have one child, a son 14.        I work

10:27:13    9   for Linden-Kildare ISD, for 16 years.

10:27:18   10              Graduated from high school, two years of college.

10:27:20   11              My spouse's name is Leonard Williams.           He's a

10:27:24   12   logger.     He's been doing that for the past 20-something

10:27:28   13   years.

10:27:29   14              No for number nine.

10:27:30   15              THE COURT:     You've never had any jury service,

10:27:32   16   ma'am?

10:27:33   17              JUROR SCOTT:     No, I always get out.

10:27:36   18              THE COURT:     Okay.     All right.

10:27:39   19              JUROR SCOTT:     Today -- sorry.

10:27:40   20              THE COURT:     Next is No. 19 on the panel.

10:27:43   21   Mr. Furlow.

10:27:44   22              JUROR FURLOW:     My name is Josh Furlow.        I live in

10:27:47   23   Diana.     I have three kids, 11, 9, and 7.          I work at Ore

10:27:52   24   City.     I'm a teacher and coach there.          I've worked there --

10:27:54   25   it's my second year there, 21st overall in education.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 36 of 167 PageID #: 39284
                                                                                        36



10:27:57    1             I got a Bachelor of Behavioral Science at

10:27:57    2   Hardin-Simmons in Abilene.

10:28:02    3             My spouse's name is Julie.        She's also a teacher

10:28:05    4   and coach at Ore City.      This will be her second year --

10:28:08    5   second year there, as well.

10:28:09    6             And I've never served on a jury.

10:28:10    7             THE COURT:    All right, sir.      Thank you very much.

10:28:13    8   If you'll have a seat.

10:28:14    9             Next is Panel Member No. 20, Mr. Doss.

10:28:17   10             JUROR DOSS:     My name is Devonte Doss.       I live in

10:28:23   11   Gilmer, Texas.    No children.      I currently work at Hilton

10:28:26   12   Garden Inn & Conference Center in Longview as a guest

10:28:28   13   service agent.    I've been there since November of last

10:28:30   14   year.

10:28:31   15             THE COURT:    Mr. Doss, would you slow down just a

10:28:34   16   little?

10:28:35   17             JUROR DOSS:     Sorry.    I'm currently in college at

10:28:37   18   Tyler Junior College.

10:28:39   19             No spouse.

10:28:40   20             And I've never been -- no jury service.

10:28:43   21             THE COURT:    All right, sir.      Thank you very much.

10:28:44   22             Next is No. 21, Mr. Powell.

10:28:47   23             JUROR POWELL:     Hi.    My name is Christopher Powell.

10:28:54   24   I live in Jefferson -- I have no kids.

10:28:57   25             THE COURT:    Mr. Powell, could you pull that mask
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 37 of 167 PageID #: 39285
                                                                                        37



10:28:59    1   down so I can hear you better?        Thank you.

10:29:01    2             JUROR POWELL:     I work for the First National Bank

10:29:03    3   of Hughes Springs.     I guess compliance officer would be the

10:29:08    4   best -- I've worked there for eight years.           I got a

10:29:14    5   Bachelor's degree from ETBU.

10:29:18    6             No spouse.

10:29:19    7             And I've had grand jury selection twice for Marion

10:29:26    8   County, and I've been on two criminal cases in Marion

10:29:29    9   County.

10:29:29   10             THE COURT:     And how long ago were you on those

10:29:31   11   criminal cases?

10:29:32   12             JUROR POWELL:     All of that was in the last five

10:29:34   13   years.

10:29:34   14             THE COURT:     All right, sir.     Thank you very much.

10:29:35   15             Next is Panel Member No. 22, Ms. Berry.

10:29:41   16             JUROR BERRY:     My name is Becky Berry.       I am not

10:29:44   17   married, with no children.

10:29:45   18             I currently work for Texas Bank & Trust in

10:29:48   19   marketing.   I've been there two years this week, so it's

10:29:52   20   almost my anniversary.

10:29:53   21             Graduated from Texas A&M with a Master's degree.

10:29:56   22             And I have served on a jury, but it was probably

10:29:59   23   20 years ago, and it was in Harrison County.

10:30:02   24             THE COURT:     And are you based in Longview with

10:30:03   25   Texas Bank & Trust or another location?
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 38 of 167 PageID #: 39286
                                                                                        38



10:30:06    1             JUROR BERRY:     Longview, yes, sir.

10:30:08    2             THE COURT:     And what was your Master's degree in?

10:30:10    3             JUROR BERRY:     Agricultural economics.

10:30:12    4             THE COURT:     Okay.   Thank you very much, ma'am.

10:30:14    5             Next is No. 23, Ms. Evans.

10:30:17    6             JUROR EVANS:     My name is Donna Evans.       I have one

10:30:22    7   grown son.   I am -- I'm retired from Centerpoint Energy.               I

10:30:29    8   was a service technician there for 22 years.

10:30:34    9             I am unmarried.

10:30:36   10             And I have served on a criminal case in Harrison

10:30:42   11   County.   It was Judge Bonnie Leggat's court, and that was

10:30:46   12   like 30 years ago.

10:30:47   13             THE COURT:     Yes, ma'am.    Thank you very much.

10:30:50   14             JUROR EVANS:     Thank you.

10:30:50   15             THE COURT:     Next is No. 24, Ms. Haggard.

10:30:54   16             JUROR HAGGARD:     My name is Carla Haggard.        I live

10:31:01   17   in Jefferson.    I have two grown children, one of my own and

10:31:05   18   one stepson I raised.      I worked in banking many years, and

10:31:10   19   then my last place that I worked was Good Shepherd Hospital

10:31:13   20   in the accounting department.        I was there five years.

10:31:16   21             I have 60 hours of college credit.

10:31:20   22             My husband is Charles Haggard.        His last place of

10:31:24   23   employment was also at Good Shepherd.          He worked in the

10:31:27   24   warehouse.   But he owned his business most of his career.

10:31:31   25   He was there about six months.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 39 of 167 PageID #: 39287
                                                                                        39



10:31:33    1             And I have served on a jury before.          It's been

10:31:36    2   about 20 years.    And I don't remember, I think there was

10:31:39    3   one criminal, but the rest were civil.          And that was in

10:31:42    4   Jefferson.

10:31:43    5             THE COURT:    Yes, ma'am.      You said your husband had

10:31:44    6   a business of his own.      Tell me about that.

10:31:47    7             JUROR HAGGARD:     He did.     He -- he had an auto

10:31:50    8   repair business, and then he went into -- he did a career

10:31:54    9   change.   He sold investments and insurance.          And then the

10:31:57   10   last job he had was in the oilfield supply business.               He

10:32:00   11   was their purchaser, and he was laid off in 2015.             And he

10:32:04   12   went to work in the warehouse in Good Shepherd.

10:32:08   13             THE COURT:    All right, ma'am.      Thank you very

10:32:10   14   much.

10:32:10   15             Next is No. 25, Ms. Wilson.

10:32:13   16             JUROR NATALIE WILSON:        My name is Natalie Wilson.

10:32:16   17   I live here in Marshall.      I have no children.        I'm not

10:32:19   18   employed at the moment.      Educational background is high

10:32:22   19   school.   And I have not served before.

10:32:24   20             THE COURT:    All right.      Thank you very much.

10:32:29   21   That's No. 25.

10:32:29   22             Next is No. 26, Ms. Swierk.

10:32:33   23             JUROR SWIERK:    Hi.    My name is Debra Swierk.         I

10:32:38   24   have four grown sons.      Retired from Texas Home Health

10:32:41   25   since -- well, 2019.      I've worked there for I guess eight
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 40 of 167 PageID #: 39288
                                                                                        40



10:32:48    1   years.

10:32:48    2            I have a GED.

10:32:51    3            Been divorced since 1986.

10:32:53    4            And never served.

10:32:54    5            THE COURT:     All right.     Thank you very much,

10:32:57    6   ma'am.

10:32:57    7            Next is Mr. Beasley, No. 27.

10:33:01    8            JUROR BEASLEY:      My name is Kevin Beasley.        Excuse

10:33:06    9   me.   I live in Diana, Texas.      I have three kids between the

10:33:13   10   ages of 21 and 18.     I'm self-employed, have been for 16

10:33:20   11   years.   I've worked in various aspects of construction,

10:33:23   12   including excavation.      And I do most of my work as tile,

10:33:27   13   wood, and stone, and mainly showers in new construction.

10:33:32   14            I've graduated from Texas State Technical College

10:33:38   15   with a degree in computer control systems and robotics and

10:33:42   16   instrumentation.

10:33:43   17            My wife's name is Cindy Kay, and she works at

10:33:47   18   Northeast Texas Community College in Mt. Pleasant as an

10:33:51   19   upward bound coordinator and counselor.          And she's been

10:33:54   20   doing that for seven years.

10:33:56   21            And I've never served on a jury before.

10:33:58   22            THE COURT:     Thank you very much, sir.        If you'll

10:34:00   23   have a seat.

10:34:01   24            We'll next go to No. 28, and that is Mr. Suess.

10:34:06   25            JUROR SUESS:     It's actually Suess.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 41 of 167 PageID #: 39289
                                                                                        41



10:34:10    1              THE COURT:     Suess.

10:34:11    2              JUROR SUESS:     No one ever gets it right.

10:34:13    3              THE COURT:     I'll get it right from now on.       I'm

10:34:15    4   used to having mine -- I'm used to having mine

10:34:19    5   mispronounced, too, so I'm sensitive.

10:34:21    6              JUROR SUESS:     I'm sure.

10:34:21    7              THE COURT:     Go ahead.

10:34:22    8              JUROR SUESS:     So my name is Tom Suess -- Thomas,

10:34:25    9   given name.     I don't have any biological children, but I

10:34:30   10   have three great stepkids -- or two great ones, one

10:34:30   11   challenging, I guess.

10:34:32   12              I work for Community Healthcore.        I'm a facilities

10:34:35   13   manager.    Community Healthcore is a behavioral health unit

10:34:40   14   of local government so we provide substance abuse services,

10:34:42   15   mental health services, and services to people with

10:34:46   16   disabilities.     Worked there for about 12 years, and I'm

10:34:49   17   responsible for about 32 facilities in -- in all of East

10:34:52   18   Texas.

10:34:53   19              I have a Bachelor's degree in psychology.          Been

10:34:58   20   working on my Master's off and on for a few years -- when I

10:35:01   21   get time and money, so...

10:35:04   22              Spouse's name is Jackie Suess.       She's a licensed

10:35:09   23   vocational nurse.       She's works at Whispering Pines in

10:35:14   24   Longview.     She's worked there about a year and several

10:35:16   25   nursing homes over the years in the area.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 42 of 167 PageID #: 39290
                                                                                        42



10:35:17    1            I have served on, I believe, two criminal juries

10:35:21    2   in Denton County, a criminal jury here about four or five

10:35:26    3   years ago.     And in this court actually a couple years

10:35:29    4   ago -- two to three years ago, I believe.

10:35:32    5            THE COURT:     All right, sir.      Thank you very much.

10:35:34    6            Next we'll go to Panel Member No. 29, Mr. Ramsey.

10:35:41    7            JUROR RAMSEY:     My name is Athan Ramsey.         I've

10:35:47    8   lived in Avinger, Texas, for the last 15 years.            Have one

10:35:47    9   grown child.     Work for Crosby Lebus, manufacturing heavy

10:35:52   10   lifting accessories.

10:35:55   11            High school education.

10:35:58   12            My wife works at ABC Auto.         She's a driver.        She's

10:36:01   13   been there eight years.      Her name is Lisa.       And I have no

10:36:05   14   prior selections.

10:36:07   15            THE COURT:     Never served on a jury?

10:36:09   16            JUROR RAMSEY:     No, sir.

10:36:11   17            THE COURT:     Thank you very much, sir.        That

10:36:12   18   completes No. 29.

10:36:13   19            We'll go to No. 30, Ms. Gothard.

10:36:16   20            JUROR GOTHARD:      My name is Teresa Gothard.         I have

10:36:19   21   three grown children, all of which are married.            I have

10:36:23   22   seven grandsons.     I am currently retired as a registered

10:36:26   23   nurse since 2017.     Prior to retirement, I worked for 20

10:36:34   24   years at Good Shepherd Medical Center as a mother/baby

10:36:40   25   nurse.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 43 of 167 PageID #: 39291
                                                                                        43



10:36:41    1             Divorced.    And I have -- oh, I live in Big Sandy,

10:36:44    2   by the way.

10:36:45    3             And I've never served on a case.

10:36:47    4             THE COURT:    All right, ma'am.      Thank you very

10:36:49    5   much.

10:36:49    6             Next is No. 31, Mr. Wilson.

10:36:53    7             JUROR GARY WILSON:      I'm Gary Wilson.      Live in

10:36:55    8   Linden.   Got two grown children, and two step -- grown

10:36:59    9   stepchildren.    I'm retired from AEP SWEPCO.         Served 36

10:37:03   10   years, three months.      In that time, I also served as an

10:37:10   11   elected officer of the union for 22 years.           And I also

10:37:14   12   served on our negotiating team for our contracts during

10:37:17   13   that period.

10:37:19   14             I graduated high school from Linden.

10:37:23   15             I'm married to Debra Wilson.        My wife's retired

10:37:27   16   from Hallsville Independent School District.           She retired

10:37:30   17   as a special education supervisor there after about 28

10:37:34   18   years.

10:37:34   19             And I served as an alternate juror one time on a

10:37:40   20   DUI case in Cass County.

10:37:41   21             THE COURT:    How long ago was that, sir?

10:37:44   22             JUROR GARY WILSON:      Probably 25 or 30 years ago.

10:37:46   23             THE COURT:    Okay.   And you mentioned a union.         I

10:37:49   24   assume it's IBEW?

10:37:52   25             JUROR GARY WILSON:      Yes, sir.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 44 of 167 PageID #: 39292
                                                                                        44



10:37:52    1              THE COURT:    Thank you, Mr. Wilson.

10:37:53    2              Next is No. 32, Ms. Jones.

10:37:56    3              JUROR LADONNA JONES:     I am LaDonna Jones.       I work

10:37:58    4   for Harrison County.      I have three grown children.         I've

10:38:01    5   been at the county for almost 35 years.

10:38:04    6              I have a Bachelor of Science degree in business.

10:38:07    7              I'm married to Ronald, who works for Rushing Pest

10:38:11    8   Control out of Atlanta.

10:38:13    9              And I have served on one felony jury over 20 years

10:38:17   10   ago and two JP juries over 10 years ago.

10:38:21   11              THE COURT:    All those in Harrison County?

10:38:26   12              JUROR LADONNA JONES:     Yes.

10:38:27   13              THE COURT:    Thank you, Ms. Jones.

10:38:28   14              Next is No. 33, Mr. Judd.

10:38:32   15              JUROR JUDD:    My name is Mike Judd.      I live in

10:38:35   16   Gilmer, Texas.     I've got two kids, one in college, one in

10:38:39   17   high school.     I have a landscaping maintenance business in

10:38:39   18   Longview that I've had for 22 years.

10:38:42   19              I have a high school diploma and two years of

10:38:45   20   college.

10:38:46   21              My wife's name is Carrie Judd.       She works at UT

10:38:52   22   Tyler as a nursing instructor.        She's been there eight

10:38:55   23   months.    Before that she was a nurse practitioner at

10:39:00   24   Longview Internal Medicine.

10:39:02   25              I served on the grand jury in Upshur County
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 45 of 167 PageID #: 39293
                                                                                        45



10:39:07    1   probably five years ago.

10:39:08    2              THE COURT:    Have you ever served on a petit jury

10:39:11    3   in a civil case?

10:39:11    4              JUROR JUDD:    No, sir.

10:39:12    5              THE COURT:    Okay.   Thank you, Mr. Judd.

10:39:13    6              Next is No. 34, Mr. Trudeau.

10:39:17    7              JUROR TRUDEAU:    My name is Robert Trudeau.        And I

10:39:20    8   live in Linden -- Linden, Texas.        I have no children.        I

10:39:25    9   currently work at Walmart as a sales associate.            I've been

10:39:28   10   there for six and almost a half years at this point.

10:39:32   11              I have a high school diploma.

10:39:35   12              I have no spouse.

10:39:37   13              And no prior jury service.

10:39:38   14              THE COURT:    And the Walmart you work at is in

10:39:40   15   Linden?

10:39:41   16              JUROR TRUDEAU:    It's in Atlanta, Texas.

10:39:42   17              THE COURT:    Atlanta.    Thank you, sir.     That will

10:39:45   18   complete No. 34.

10:39:47   19              And next is No. 35, Mr. Carl.

10:39:51   20              JUROR CARL:    My name is Spencer Carl.       I have no

10:39:56   21   kids.     I did not graduate high school.       I cook barbecue for

10:40:02   22   a living at Stanley's Pit Barbecue in Tyler.           And I have

10:40:07   23   never been on a jury or chosen.

10:40:10   24              THE COURT:    Thank you, sir.

10:40:15   25              Next is No. 36, Ms. Woods.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 46 of 167 PageID #: 39294
                                                                                        46



10:40:18    1            JUROR WOODS:     My name is LaDonna Woods.         I live

10:40:21    2   here in Marshall, Texas.        I have two grown children.       I

10:40:26    3   work for 1 Call Staffing as the officer manager and

10:40:31    4   contract specialist.      I've worked there almost four years.

10:40:35    5            I have a Bachelor's degree in business from ETBU.

10:40:39    6            My husband is Don Woods, and he owns his own

10:40:43    7   business, Don Woods Electrical service here in Marshall.

10:40:46    8   He's owned it forever.

10:40:51    9            And I have had the honor of serving on both civil

10:40:54   10   and criminal cases, but it's been a number of years ago.

10:40:57   11            THE COURT:     And tell me where those were, please,

10:40:59   12   Ms. Wood.

10:41:00   13            JUROR WOODS:     Both were here in Marshall in

10:41:03   14   Harrison County Court and here in the federal.

10:41:06   15            THE COURT:     And how long has it been since you

10:41:08   16   served as a juror in this court?

10:41:13   17            JUROR WOODS:     It was the early 2000s.

10:41:15   18            THE COURT:     And it was a civil case?

10:41:17   19            JUROR WOODS:     Yes.

10:41:17   20            THE COURT:     Okay.    Do you remember anything about

10:41:20   21   what the case was about?

10:41:22   22            JUROR WOODS:     It had to do with a franchise

10:41:28   23   dealership.

10:41:28   24            THE COURT:     Okay.    All right.    Thank you very

10:41:31   25   much, Ms. Woods.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 47 of 167 PageID #: 39295
                                                                                        47



10:41:34    1             Next is No. 37, Ms. Hood.

10:41:37    2             JUROR HOOD:     My name is Madison Hood.       I live here

10:41:40    3   in Marshall, Texas.      I have three kids all under the age of

10:41:44    4   seven.    I'm the first assistant at the Harrison County

10:41:48    5   District Attorney's Office, and I also do some municipal

10:41:51    6   work for Marshall, Hallsville, Gladewater, and sometimes

10:41:54    7   Big Sandy.     I've worked at this DA's office for almost two

10:41:58    8   years.    Prior to that I was at Gregg County.

10:42:01    9             I went to the University of Texas at Austin and

10:42:05   10   then I went to South Texas College of Law.

10:42:06   11             My husband is Jared Hood.       He's the baseball coach

10:42:09   12   at East Texas Baptist University.         He's been there almost

10:42:14   13   nine years.

10:42:14   14             And I have never been on a jury.

10:42:16   15             THE COURT:     Thank you very much.

10:42:17   16             Next is No. 38, Mr. Smith.

10:42:21   17             JUROR SMITH:     Billy Smith.     Live in Marshall.      I

10:42:25   18   have one six-year-old son.       I work at Railserve in

10:42:29   19   Longview.     We do railcar switching.      Worked there for about

10:42:32   20   a year.

10:42:38   21             High school diploma and some college.

10:42:40   22             Married, Marissa Smith.       She's the chemistry

10:42:44   23   department chair and professor at East Texas Baptist.

10:42:49   24   She's worked there for five years.

10:42:50   25             And never served on a jury.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 48 of 167 PageID #: 39296
                                                                                        48



10:42:51    1            THE COURT:     All right, sir.      Thank you very much.

10:42:53    2            Next is No. 39, Ms. Pope.

10:42:57    3            JUROR POPE:     My name is Sybil Pope.        I live in

10:43:01    4   Marshall, Texas.     I have no children.       I work two jobs.

10:43:06    5   I'm a CSR at Family Dollar in Hallsville, and I also work

10:43:11    6   as a caregiver at Texas Home Health.         I've worked at Family

10:43:16    7   Dollar for a year and a half.        I've worked at Texas Home

10:43:19    8   Health for a couple of years.

10:43:22    9            I'm a high school graduate.

10:43:23   10            And I'm a widow.

10:43:24   11            And I have no jury service.

10:43:25   12            THE COURT:     Thank you very much, ma'am.

10:43:26   13            Next is No. 40, Ms. Vick.

10:43:31   14            JUROR VICK:     My name is Virginia -- I can't say

10:43:43   15   it -- Virginia Vick, aka Kathy is what I go by.            I have two

10:43:49   16   children, nine grandchildren.        I work for Crosby Lebus in

10:43:54   17   maintenance.    And how long have I worked there?          I've been

10:43:57   18   there over nine years.

10:43:59   19            Education, I got a GED.

10:44:02   20            I'm divorced.     How long has it --

10:44:06   21            THE COURT:     Have you ever served --

10:44:09   22            JUROR VICK:     And I was on a -- I did serve on a

10:44:10   23   jury and it was in Gilmer, and it was for -- I guess it

10:44:13   24   would be criminal.     It was like workman's comp.

10:44:16   25            THE COURT:     How long ago, ma'am?
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 49 of 167 PageID #: 39297
                                                                                        49



10:44:18    1              JUROR VICK:    Oh, that has been, probably 20 years

10:44:23    2   ago.

10:44:23    3              THE COURT:    And that's the only time you've ever

10:44:24    4   served on a jury?

10:44:27    5              JUROR VICK:    Yes.

10:44:28    6              THE COURT:    Okay.   Thank you very much.

10:44:34    7              All right.    Thank you, ladies and gentlemen.         I do

10:44:38    8   appreciate those responses.

10:44:40    9              Now, I do have a couple of other things I need to

10:44:42   10   go over with you before I turn the questioning over to the

10:44:44   11   lawyers.

10:44:45   12              Those of you that are selected to serve on the

10:44:47   13   jury in this case will serve in the role as the judges of

10:44:52   14   the facts, and the jurors selected to serve in this case

10:44:54   15   will make the sole determination about what the facts are

10:45:00   16   in this case.

10:45:00   17              My job as the judge is to rule on questions of

10:45:03   18   law, evidence, procedure, maintain the decorum of the

10:45:07   19   courtroom, and to oversee an efficient flow of the trial

10:45:10   20   and the evidence.

10:45:10   21              Also, I want to say a couple things to you at this

10:45:14   22   point about our judicial system that hopefully will put

10:45:18   23   things in a proper perspective for you.

10:45:20   24              In any civil jury trial, such as this one, besides

10:45:25   25   the parties themselves, there are always three
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 50 of 167 PageID #: 39298
                                                                                        50



10:45:28    1   participants, the jury, the judge, and the lawyers.

10:45:33    2              With regard to the lawyers, I think it's important

10:45:37    3   for each of you to understand that our judicial system is

10:45:42    4   an adversary system, which simply means that during the

10:45:46    5   course of the trial, the parties will seek to present their

10:45:50    6   respective cases through their counsel in the very best

10:45:54    7   light possible.

10:45:54    8              Now, it's no surprise to any of you that lawyers

10:45:59    9   are sometimes criticized in the public and in the media,

10:46:03   10   but the Court has observed that much of this criticism is

10:46:07   11   often the result of a basic mis -- misunderstanding about

10:46:10   12   our adversary system in which the lawyers act as advocates

10:46:16   13   for the competing parties.

10:46:18   14              And as an advocate, ladies and gentlemen, a lawyer

10:46:21   15   is ethically and legally obligated to zealously assert his

10:46:26   16   or her client's position under the rules of our adversary

10:46:31   17   system.     And by presenting the best case possible on behalf

10:46:34   18   of their clients, the lawyers hopefully will enable the

10:46:37   19   jury to better weigh the relevant evidence, to determine

10:46:42   20   the truth and to arrive at a just verdict based on that

10:46:46   21   evidence.

10:46:46   22              This system, this adversary system, has served our

10:46:51   23   nation well for over 200 years, and America's lawyers have

10:46:55   24   been and will be an important part of that as we go

10:46:59   25   forward.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 51 of 167 PageID #: 39299
                                                                                        51



10:46:59    1            So throughout this trial, even though there may be

10:47:02    2   times when I might frown or even grumble at the lawyers

10:47:07    3   from time to time, it's simply because I'm trying to make

10:47:09    4   sure that their advocacy doesn't get outside the boundaries

10:47:14    5   of our adversary system and our rules of procedure.

10:47:17    6            But I want you all to keep in mind that they are

10:47:21    7   just doing their jobs, and I think it's important for you

10:47:23    8   to have that in mind as we go forward.

10:47:26    9            Also, ladies and gentlemen, those of you that are

10:47:29   10   selected on the jury should know that during the trial, I'm

10:47:33   11   going to do my very best to make sure that those of you on

10:47:36   12   the jury have no idea about what I think about the

10:47:41   13   witnesses or their testimony or the evidence, because

10:47:46   14   deciding the facts in this case based on the evidence and

10:47:49   15   the testimony and the witnesses is the jury's job.             It's

10:47:52   16   not my job.

10:47:53   17            So those of you that are selected on the jury

10:47:57   18   should not take any expressions that you see or think you

10:48:02   19   see as coming from me or anything that you think is coming

10:48:06   20   from me as something that you should consider or make a

10:48:08   21   factor in deciding what the ultimate facts are in this

10:48:12   22   case.

10:48:12   23            With that, we'll proceed to let the lawyers

10:48:16   24   address the panel, as I indicated to you earlier.

10:48:21   25            Mr. Baxter, you may address the panel on behalf of
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 52 of 167 PageID #: 39300
                                                                                        52



10:48:24    1   the Plaintiff.

10:48:25    2            MR. BAXTER:     Thank you, Your Honor.

10:48:25    3            THE COURT:     Would you like a warning on your time?

10:48:29    4            MR. BAXTER:     I would.     Five and one, please?

10:48:32    5   Judge.

10:48:33    6            THE COURT:     I'll warn you when you have five

10:48:35    7   minutes remaining and when you have one minute remaining.

10:48:39    8            MR. BAXTER:     Thank you, Your Honor.

10:48:39    9            THE COURT:     You may proceed.

10:48:41   10            MR. BAXTER:     Thank you.

10:48:42   11            Good morning, ladies and gentlemen.           These are

10:48:43   12   strange times, and I know the judge has already expressed

10:48:47   13   to you his appreciation for you being here.           And on behalf

10:48:50   14   of both parties, I know all the lawyers appreciate your

10:48:54   15   being here.

10:48:54   16            We will try not to waste your time.           We're going

10:48:57   17   to be efficient, and I think you're going to find this to

10:48:59   18   be an interesting case.

10:48:59   19            As you did for us, let me tell you, as I said, my

10:49:06   20   name is Sam Baxter.     I'm married to Judge Lauren Parish,

10:49:13   21   who for 24 years sat in Gilmer and Marion County as a state

10:49:18   22   district judge.

10:49:19   23            We have four children.        One, Keaton, that is a

10:49:22   24   band director at Gilmer High School.         Three adopted

10:49:26   25   children:     Andrew that works at the Boys & Girls Club here,
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 53 of 167 PageID #: 39301
                                                                                        53



10:49:31    1   he's from Brazil; Matthew, who lives in Arkansas and works

10:49:35    2   for a staffing company there, he's from Thailand; and the

10:49:40    3   precious one, Sophie, who is from India, she's a recent

10:49:44    4   college graduate and working in pre-K actually in Thailand

10:49:49    5   right now.

10:49:50    6             Now, I said I was married to Judge Parish, and

10:49:56    7   that causes me to now ask the panel members who knows Judge

10:50:01    8   Parish?   And for those of you that are asking now, do I

10:50:07    9   have to stand up when she comes in the room, the answer is

10:50:10   10   yes.

10:50:11   11             Now, let me start with No. 15, if I can.

10:50:23   12             THE COURT:     Let's wait until we get the

10:50:25   13   microphones back there.

10:50:27   14             MR. BAXTER:     And I believe, Ms. Brian, at one time

10:50:29   15   you were working in the probation department in Upshur

10:50:34   16   County.

10:50:34   17             JUROR BRIAN:     That's correct.

10:50:36   18             MR. BAXTER:     Did you work for Judge Parish?

10:50:39   19             JUROR BRIAN:     Yes, sir.

10:50:39   20             MR. BAXTER:     I know how she is as a boss.        Why

10:50:42   21   don't you tell me how she was as a boss to you?

10:50:42   22             JUROR BRIAN:     She was nice, but she was very firm.

10:50:44   23             MR. BAXTER:     I found that to be true.       Yes, ma'am,

10:50:46   24   thank you.

10:50:47   25             JUROR BRIAN:     You're welcome.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 54 of 167 PageID #: 39302
                                                                                        54



10:50:48    1            MR. BAXTER:     Anything about that, Ms. Brian, would

10:50:50    2   be a problem in this case?

10:50:52    3            JUROR BRIAN:     No, that was a long time ago, so...

10:50:55    4            MR. BAXTER:     Yes, ma'am.

10:50:56    5            There was some other hands that know my wife.

10:50:59    6            No. 4.

10:51:04    7            JUROR CANNON:     Yes, sir.

10:51:05    8            MR. BAXTER:     How do you know Laurie?

10:51:07    9            JUROR CANNON:     Lauren was two years younger than

10:51:09   10   I -- I -- with the lady that I sit with, Blynne also sat

10:51:15   11   with her.

10:51:15   12            MR. BAXTER:     Her sister.

10:51:16   13            JUROR CANNON:     Yes, that's the baby sister.

10:51:19   14            MR. BAXTER:     Yes, ma'am.

10:51:20   15            JUROR CANNON:     And I worked also with Betty and

10:51:23   16   have been in the Upshur County Players with Betty.

10:51:26   17            MR. BAXTER:     Okay.     Anything about that, ma'am,

10:51:28   18   that would be of any concern in this case?

10:51:30   19            JUROR CANNON:     No, sir.

10:51:31   20            MR. BAXTER:     All right.     Thank you, Ms. Cannon, I

10:51:33   21   appreciate it.

10:51:34   22            Who else?     Yes, sir.     No. 27?

10:51:42   23            JUROR BEASLEY:      I didn't know your wife

10:51:45   24   personally, but I've been summonsed before her a couple --

10:51:50   25   well, probably three times actually.           She always treated me
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 55 of 167 PageID #: 39303
                                                                                        55



10:51:54    1   very nicely, and I never did get to serve on the jury

10:51:56    2   though.

10:51:56    3              MR. BAXTER:     I trust she summonsed you for jury

10:52:00    4   duty and not anything else.

10:52:03    5              JUROR BEASLEY:     Right, jury duty.

10:52:04    6              MR. BAXTER:     All right.   Thank you, sir.

10:52:05    7              Anybody else?     There's one more.

10:52:07    8              JUROR JUDD:     I served under -- on her District

10:52:10    9   Court on the grand jury.

10:52:11   10              MR. BAXTER:     How was that experience?

10:52:14   11              JUROR JUDD:     It was -- it was good.

10:52:15   12              MR. BAXTER:     Anything about that that gives me a

10:52:17   13   problem?    Did she overwork you or make you stay there too

10:52:21   14   long, anything of the sort?

10:52:23   15              JUROR JUDD:     No, sir, no, sir.

10:52:24   16              MR. BAXTER:     All right.   Thank you very much.

10:52:26   17   Anybody else?    One more.     Ms. Hood, back here behind you --

10:52:30   18   oh, we have one right here, I'm sorry.          No. 24.

10:52:33   19              JUROR HAGGARD:     I know Lauren because she was the

10:52:36   20   Judge in Marion County, and I've had a few brief

10:52:40   21   conversations, but nothing that would affect anything here.

10:52:44   22              MR. BAXTER:     All right.

10:52:50   23              JUROR HAGGARD:     She's a very nice lady.

10:52:50   24              MR. BAXTER:     Thank you, ma'am.

10:52:50   25              Ms. Hood?
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 56 of 167 PageID #: 39304
                                                                                        56



10:52:52    1            JUROR HOOD:     Judge Parish and my father were in

10:52:56    2   practice prior to her taking the bench -- many, many years

10:52:57    3   ago.

10:52:59    4            MR. BAXTER:     Okay.

10:52:59    5            JUROR HOOD:     I never was under her there in court.

10:52:59    6            MR. BAXTER:     All right.     Thank you, Ms. Hood.

10:53:01    7            Anybody else?

10:53:01    8            The Judge said that we could have a brief period

10:53:04    9   of time to give you a high-level overview of what this case

10:53:10   10   is about.   And let me tell you, this is a patent case, and

10:53:14   11   it's going to involve technology involving what is known as

10:53:19   12   LTE and the LTE standard that we're going to talk about in

10:53:29   13   just a few moments.

10:53:30   14            So it's telephone technology, and it has to do

10:53:32   15   with uploading and downloading data and information from a

10:53:34   16   tower to a phone, from a base station to a phone.

10:53:41   17            And if I can have the first slide, Ms. Truelove.

10:53:48   18            Starting in the early 2000s, there was a phone

10:53:51   19   technology system called 3G.       And the people that are

10:53:53   20   involved that are incredibly smart that deal with all of

10:53:59   21   this telephone communication realized that there was --

10:54:02   22   because the smartphones had gotten so smart, that there was

10:54:06   23   going to be, in effect, a tsunami of data that these

10:54:10   24   telephones and base stations and the system was going to be

10:54:14   25   required to handle.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 57 of 167 PageID #: 39305
                                                                                        57



10:54:19    1              And I put a slide that I hope you can see on the

10:54:21    2   screen here, and it shows the data and what's known as an

10:54:30    3   exabyte.    And that's a 1 and a whole bunch of commas of

10:54:34    4   bits of information that is transmitted across the system.

10:54:35    5              And they realized that the current 3G system

10:54:38    6   wasn't going to be good enough, and so they started working

10:54:41    7   on what came to be known as the 4G system or the LTE

10:54:46    8   system.

10:54:53    9              And the way that that takes place -- if I can see

10:54:56   10   the next slide, Ms. Truelove -- is that there is a group

10:54:59   11   called the 3GPP, and a lot of really smart folks sent

10:55:02   12   delegates to that group.      And they started working on the

10:55:04   13   technical standards that were going to be used in order to

10:55:08   14   get 4G or LTE up and running.

10:55:15   15              And the standard simply means -- if I can have the

10:55:19   16   next slide.    This is nothing we're all familiar with.            It

10:55:22   17   is standardized in the United States what our wall plug

10:55:24   18   looks like.    So no matter where you go, from Oregon to

10:55:28   19   Florida to New York, your plug on your hair dryer or your

10:55:32   20   charging device for your phone is going to fit in that

10:55:35   21   socket.    And that's because of a standard.

10:55:40   22              The same is true for phones.       There is a standard

10:55:42   23   that the phone can be built to, to access the network.

10:55:50   24   Except here, it's worldwide.

10:55:53   25              If I can see the next slide, please, Ms. Truelove.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 58 of 167 PageID #: 39306
                                                                                        58



10:55:56    1              Companies send delegates to these conferences.

10:56:00    2   They submit proposals, and they submit patents that they

10:56:07    3   think will endeavor that network to work better.

10:56:10    4              In this case, you're going to see five patents and

10:56:15    5   hear about five patents that are owned by my client,

10:56:18    6   PanOptis, that we say that are infringed by Apple.

10:56:25    7              And that generally is what this lawsuit is going

10:56:27    8   to be about.

10:56:27    9              Now, let me ask a few questions of you.          The

10:56:36   10   lawyers for Apple are seated here at the table.            And my

10:56:41   11   friend, Ms. Melissa Smith, is one of them.           She lives in

10:56:46   12   Jefferson.     And does anybody know Ms. Smith?        I have one

10:56:57   13   hand.

10:57:02   14              JUROR BERRY:    Yes, sir, I do.

10:57:03   15              MR. BAXTER:    How do you know Ms. Smith?

10:57:05   16              JUROR BERRY:    We volunteered in a civic

10:57:07   17   organization together probably 15-plus years ago.

10:57:09   18              MR. BAXTER:    Yes, ma'am.    Are you still in that

10:57:12   19   organization?

10:57:13   20              JUROR BERRY:    I'm a sustainer in that

10:57:14   21   organization.

10:57:14   22              MR. BAXTER:    Okay.   Is Ms. Smith still in?

10:57:17   23              JUROR BERRY:    I'm not real sure.      We have lost

10:57:20   24   contact.

10:57:20   25              MR. BAXTER:    Anything about that would pose me a
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 59 of 167 PageID #: 39307
                                                                                        59



10:57:23    1   problem in this case that I ought to worry about?

10:57:24    2              JUROR BERRY:     No, sir.

10:57:25    3              MR. BAXTER:     Thank you, ma'am.

10:57:26    4              Anybody else?

10:57:26    5              THE COURT:     And that's Ms. Berry, No. 22; am I

10:57:30    6   correct?

10:57:30    7              MR. BAXTER:     Thank you, Your Honor.

10:57:31    8              THE COURT:     Make sure I see that little bitty

10:57:33    9   number from way up here.       Thank you.

10:57:34   10              MR. BAXTER:     Anybody else know Melissa Smith or

10:57:38   11   her law firm, Gillam & Smith.          Her law partner is Gil

10:57:43   12   Gillam.

10:57:44   13              Her colleague here at this trial is going to be

10:57:48   14   Mr. Joe Mueller.     Mr. Mueller, I believe, is from Boston,

10:57:54   15   or in those environs anyway.        I suspect no one knows him,

10:57:56   16   but just on the off chance that you've ever dealt with

10:57:58   17   Mr. Mueller when he's been in court here, anybody know

10:58:02   18   Mr. Mueller?

10:58:02   19              All right.     How many people have an Apple phone?

10:58:09   20   Raise your hand.     Most of you.       You're not going to hear

10:58:13   21   any bad things from us about the Apple phone.            We think

10:58:18   22   it's a great phone.       We think we help make it a better

10:58:21   23   phone.

10:58:22   24              But my real question to you is, for those that

10:58:25   25   either own an Apple phone or simply know about Apple in the
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 60 of 167 PageID #: 39308
                                                                                        60



10:58:30    1   marketplace, how many people are going to feel, well, it's

10:58:35    2   Apple, they're a big company, they put out great products,

10:58:39    3   and surely they would not infringe any patents?            Does

10:58:42    4   anybody feel that way?

10:58:43    5            Does anybody feel like that because they are, in

10:58:50    6   fact, a great company and put out great products, that they

10:58:54    7   shouldn't be hauled into court and ask a jury if, in fact,

10:58:59    8   they infringed somebody else's patents?          Does anybody feel

10:59:03    9   that way?

10:59:04   10            I guess my question is, is that my company,

10:59:08   11   PanOptis, are we going to be on the same or similar footing

10:59:11   12   as Apple is right now?      Can we start out even?        Is there

10:59:15   13   anybody that thinks that that couldn't happen?

10:59:18   14            All right.     Let me tell you a little bit about

10:59:27   15   PanOptis.   We are a company that holds patents.           We hold

10:59:29   16   these five patents.     We own these patents.        We did not

10:59:35   17   develop the patents, and we don't sell a product.             We

10:59:39   18   simply own intellectual property and from time to time ask

10:59:42   19   people to pay money to take a license to our intellectual

10:59:45   20   property.

10:59:46   21            Is there anybody that has a problem with the fact

10:59:50   22   that PanOptis doesn't own anything but patents and they

10:59:56   23   don't have a product, they don't make a product, but they,

11:00:00   24   in fact, own very valuable property?         Does that pose a

11:00:05   25   problem to anyone?     Will we still be on the same footing as
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 61 of 167 PageID #: 39309
                                                                                        61



11:00:09    1   Apple?   Anybody at all?

11:00:11    2            Is there anyone here that's ever worked as a

11:00:19    3   computer programmer or can work on computers and has some

11:00:24    4   technical skills in that regard?

11:00:28    5            We have -- yes, sir, No. 10.         And I noticed,

11:00:35    6   Mr. Snyder, that you apparently work at LeTourneau, and

11:00:42    7   you're in charge of their telecom information; is that

11:00:45    8   right?

11:00:46    9            JUROR SNYDER:     That's right.

11:00:46   10            MR. BAXTER:     Can you tell me about what you --

11:00:48   11   what you do there?

11:00:50   12            JUROR SNYDER:     I manage the internal network as

11:00:52   13   far as the -- the cabling, the infrastructure, layer one

11:00:56   14   across the university, and then also to our remote

11:01:00   15   campuses.     So I also deal with the contracts between

11:01:04   16   Verizon and Sprint and AT&T as far as our connections --

11:01:07   17   our Internet connections with the local facilities, as

11:01:10   18   well.

11:01:10   19            MR. BAXTER:     If I started -- or not I, if smart

11:01:13   20   lawyers in this case talking to you about uploads and

11:01:18   21   downloads and megabytes, is that going to be right down

11:01:22   22   your alley?

11:01:22   23            JUROR SNYDER:     Probably.

11:01:24   24            MR. BAXTER:     Do you deal with base stations in any

11:01:26   25   way or deal with companies in the base stations in order to
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 62 of 167 PageID #: 39310
                                                                                        62



11:01:28    1   get your data spread around your various campuses?

11:01:31    2            JUROR SNYDER:     I don't know if you mean third

11:01:34    3   parties that own the towers?

11:01:35    4            MR. BAXTER:     Yes, sir, right.

11:01:36    5            JUROR SNYDER:     No, I don't deal directly with

11:01:39    6   them.

11:01:39    7            MR. BAXTER:     Okay.    Do you deal with AT&T and

11:01:41    8   Sprint and those companies?

11:01:43    9            JUROR SNYDER:     Yes.

11:01:44   10            MR. BAXTER:     And how do you interact with them,

11:01:46   11   Mr. Snyder?

11:01:47   12            JUROR SNYDER:     I deal in the contracts and then on

11:01:49   13   a customer service basis, as well.

11:01:51   14            MR. BAXTER:     Okay.    Are you familiar with a

11:01:52   15   concept called as Open Source?

11:01:54   16            JUROR SNYDER:     Uh-huh.

11:01:54   17            MR. BAXTER:     Tell me your feelings about --

11:01:54   18            THE COURT:     Just -- just a minute.       Mr. Snyder,

11:01:56   19   you're going to have to answer yes or no.

11:01:58   20            JUROR SNYDER:     Oh, yes.     Yes.   I mean, I work with

11:02:00   21   a lot of smart guys.      I don't consider myself one, but,

11:02:03   22   yes.

11:02:03   23            THE COURT:     Just for your benefit and everybody

11:02:05   24   else's, non-verbal responses like "uh-huh" won't get picked

11:02:10   25   up in the record, so you'll need to say either yes or no.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 63 of 167 PageID #: 39311
                                                                                        63



11:02:13    1            Go ahead, counsel.

11:02:14    2            MR. BAXTER:     You and I are in the same boat about

11:02:17    3   that, Mr. Snyder.     But do you have any feeling about Open

11:02:21    4   Source, about whether all code ought to be available?

11:02:24    5            JUROR SNYDER:     I would -- I mean, I think code

11:02:26    6   should be available, but I -- I do believe, obviously,

11:02:29    7   those that -- that create the code should have property or

11:02:33    8   allowances for that, yes.

11:02:34    9            MR. BAXTER:     Are you familiar with upload and

11:02:37   10   download speeds and how they can either go slow or go fast?

11:02:41   11            JUROR SNYDER:     Yes.

11:02:42   12            MR. BAXTER:     If I were to -- to use a term that

11:02:44   13   says 25 megabits per second, would you know what that

11:02:49   14   meant?

11:02:49   15            JUROR SNYDER:     Yes.

11:02:50   16            MR. BAXTER:     Okay.    All right.    Thank you,

11:02:52   17   Mr. Snyder.

11:02:53   18            Was there someone else?        Anybody else that is

11:03:00   19   familiar with this sort of mobile technology?            Anybody at

11:03:03   20   all?

11:03:04   21            Is there anybody that's ever dealt with any sort

11:03:12   22   of standard setting bodies, organizations that set

11:03:19   23   standards that you might use either in technology or that

11:03:21   24   you would use, for example, in school about what the

11:03:24   25   standards ought to be for students passing?           Anybody like
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 64 of 167 PageID #: 39312
                                                                                        64



11:03:29    1   that?

11:03:30    2            We have one right here.        Mr. Young?

11:03:38    3            JUROR YOUNG:     Are you talking about like a

11:03:39    4   national electrical code book?        Is that what you're

11:03:42    5   referring to?

11:03:43    6            MR. BAXTER:     I am, yes, sir.      Do you deal with

11:03:45    7   that?

11:03:45    8            JUROR YOUNG:     I have.

11:03:46    9            MR. BAXTER:     Do you know how those sorts of books

11:03:49   10   get promulgated?     Who makes those rules?

11:03:53   11            JUROR YOUNG:     Yeah, I know who.

11:03:54   12            MR. BAXTER:     All right.     Is it something that if

11:03:55   13   you're in that field, you're expected to follow and want to

11:03:58   14   follow because that's how it works?

11:04:00   15            JUROR YOUNG:     Yes.

11:04:01   16            MR. BAXTER:     Okay.    Anything about that you think

11:04:02   17   would be a problem sitting on this case involving standards

11:04:07   18   for, in effect, telephone service?

11:04:09   19            JUROR YOUNG:     No.

11:04:10   20            MR. BAXTER:     Mobile telephone service?

11:04:16   21            JUROR YOUNG:     No.

11:04:16   22            MR. BAXTER:     All right.     Thank you.

11:04:17   23            Anybody else?

11:04:18   24            How many people -- oh, I'm sorry, yes, ma'am,

11:04:22   25   Ms. Cannon?
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 65 of 167 PageID #: 39313
                                                                                        65



11:04:23    1            JUROR CANNON:     By standards, do you mean a set of

11:04:29    2   rules that they are going to live up to to get the

11:04:31    3   particular grade they're going to get?

11:04:33    4            MR. BAXTER:     Well, that would certainly be one

11:04:35    5   example, Ms. Cannon, of standards.

11:04:38    6            JUROR CANNON:     I'm -- I'm a pretty stern rule

11:04:43    7   follower.   If it says don't chew gum, I mean, don't chew

11:04:49    8   gum.

11:04:49    9            MR. BAXTER:     Okay.

11:04:51   10            JUROR CANNON:     But as far as the math TEKS --

11:04:51   11            MR. BAXTER:     Yes, ma'am.

11:04:53   12            JUROR CANNON:     -- I have sat in on some of the

11:04:56   13   state committees.

11:04:56   14            MR. BAXTER:     Okay.    Anything about that pose a

11:04:58   15   problem in this case, Ms. Cannon?

11:04:58   16            JUROR CANNON:     No, sir.

11:04:59   17            MR. BAXTER:     Did you teach Keaton in -- in high

11:05:01   18   school math?

11:05:01   19            JUROR CANNON:     I watched Keaton's drum line many a

11:05:04   20   time at Buckeye Stadium.

11:05:06   21            MR. BAXTER:     Okay.    Well, he's still at it.

11:05:09   22            JUROR CANNON:     Yes, sir, he is.

11:05:11   23            MR. BAXTER:     Thank you, ma'am.      I appreciate it.

11:05:13   24            How many people here actually own an iPhone?             Let

11:05:19   25   me see your hands.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 66 of 167 PageID #: 39314
                                                                                        66



11:05:20    1            Maybe it would be better for me to ask how many

11:05:23    2   people don't own an iPhone.

11:05:28    3            Well, it's about 50/50.

11:05:29    4            For those of you that own an iPhone, do you

11:05:34    5   remember that you turn it on, and up in the top left-hand

11:05:37    6   corner, it will probably show you the strength of signal

11:05:41    7   and from time to time will show LTE, which is the sort of

11:05:45    8   network it's operating on?       Does anybody remember that?

11:05:48    9   Anybody ever thought about what LTE meant before today?

11:05:53   10            Which stands, by the way, for Long-Term Evolution.

11:05:57   11   Why they call it that, I don't know.         But that's what LTE

11:06:02   12   standards for, and that's the network over which your phone

11:06:05   13   is operating.

11:06:05   14            Is there anyone here that thinks that speed on a

11:06:11   15   phone is important; that you would like to have your

11:06:14   16   connection fast?     Does everybody think that?        Does anybody

11:06:19   17   not care about their speed?

11:06:21   18            What about having a stable connection; that is,

11:06:24   19   one that doesn't freeze up.       If you download a movie, it

11:06:29   20   sails right through and doesn't freeze up and you're

11:06:33   21   sitting there shaking the phone trying to get it to work?

11:06:36   22   Does everybody think that's important?          If you do, raise

11:06:39   23   your hand.

11:06:40   24            How many people here have ever downloaded a movie

11:06:45   25   on their phone?    Let me see your hands.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 67 of 167 PageID #: 39315
                                                                                        67



11:06:48    1             How many people use their phone to, for example,

11:06:52    2   look at YouTube?

11:06:59    3             How many people get email on their phone?

11:07:01    4             How many people send text messages on their phone?

11:07:05    5             How many people play games on their phone?

11:07:10    6             Is there anybody that doesn't have -- it doesn't

11:07:19    7   have to be an iPhone -- is there anybody that doesn't have

11:07:22    8   a mobile phone, whether it's an iPhone or an Android

11:07:26    9   device?

11:07:27   10             Is there anybody that's not addicted to that

11:07:30   11   phone?

11:07:30   12             All right.     Is there anyone here that's ever

11:07:36   13   applied for a patent, or even know anybody that's applied

11:07:40   14   for a patent?

11:07:41   15             Yes, sir?     No. 10 again.

11:07:45   16             JUROR SNYDER:     My dad -- my dad.

11:07:47   17             MR. BAXTER:     Did he get a patent, Mr. Snyder?

11:07:50   18             JUROR SNYDER:     He does.    He has 21 patents in the

11:07:52   19   oil industry.

11:07:53   20             MR. BAXTER:     Okay.   Is that having to do with,

11:07:55   21   like, fraccing or how to drill or --

11:07:59   22             JUROR SNYDER:     It's safety relief valves.

11:08:03   23             MR. BAXTER:     Do -- do you know what process he

11:08:04   24   went through to get those patents?

11:08:06   25             JUROR SNYDER:     I do not.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 68 of 167 PageID #: 39316
                                                                                        68



11:08:07    1            MR. BAXTER:     Do you know if he had to go hire him

11:08:10    2   a lawyer or things of that ilk?

11:08:11    3            JUROR SNYDER:     It was through his business.

11:08:12    4            MR. BAXTER:     His business?      Okay.   All right.

11:08:13    5   Thank you.

11:08:14    6            There was someone else that had -- back here, yes,

11:08:17    7   ma'am?

11:08:17    8            JUROR BERRY:     I worked for a company that had

11:08:20    9   several patents in heavy-duty trucking, Stemco.

11:08:24   10            MR. BAXTER:     Yes, ma'am.

11:08:26   11            JUROR BERRY:     I was never involved in the process

11:08:27   12   but was there when we applied for several.

11:08:30   13            MR. BAXTER:     Okay.    I'm going to get you to stand

11:08:31   14   up just a second longer.      I'm going to ask another question

11:08:36   15   and come back to you if you don't mind.

11:08:38   16            How many people here work for a company that have

11:08:42   17   patents or have intellectual property?

11:08:44   18            Okay.   You said your company Stemco does.           Do you

11:08:49   19   know what they do to protect their intellectual property?

11:08:51   20            JUROR BERRY:     Well, I -- they're part of a big

11:08:55   21   corporation, so they do all they can legally to protect

11:08:58   22   their patents.

11:08:59   23            MR. BAXTER:     If they have patents and it's theirs,

11:09:03   24   they don't want somebody to use it without their

11:09:06   25   permission, do they?
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 69 of 167 PageID #: 39317
                                                                                        69



11:09:07    1            JUROR BERRY:     Correct.

11:09:08    2            MR. BAXTER:     Do you know of anything the company

11:09:09    3   could do -- if somebody does that, if someone takes their

11:09:12    4   property and starts using one of their patents, do you know

11:09:16    5   of anything they can do other than come to a courthouse

11:09:18    6   like this to try to --

11:09:20    7            JUROR BERRY:     They start with a cease and desist

11:09:23    8   order asking them to cease operations --

11:09:25    9            MR. BAXTER:     They might very well write them a

11:09:27   10   letter and ask them to.      But if they don't, does anybody

11:09:31   11   know any recourse a company has other than coming to a

11:09:36   12   court like this in front of Judge Gilstrap and ask people

11:09:38   13   to stop or to pay them for what they've used?            Do you know

11:09:41   14   of anything they can do besides come to court?

11:09:45   15            JUROR BERRY:     No, sir, that's beyond my knowledge.

11:09:47   16            MR. BAXTER:     There was somebody in the back that

11:09:49   17   worked for a -- yes, ma'am?

11:09:51   18            JUROR VICK:     Lebus has a patent on their heat

11:09:55   19   treating.   You know, it's a process and they have a patent

11:10:01   20   on it.

11:10:01   21            MR. BAXTER:     Do you know of anything they do to

11:10:03   22   protect their patent so that nobody else uses it or takes

11:10:07   23   it?

11:10:08   24            JUROR VICK:     I'm not sure what they do, but I'm

11:10:10   25   sure they do something.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 70 of 167 PageID #: 39318
                                                                                        70



11:10:11    1             MR. BAXTER:    It's valuable to them.

11:10:13    2             JUROR VICK:    Yeah, it's very valuable.

11:10:15    3             MR. BAXTER:    And they would like to protect.

11:10:19    4             JUROR VICK:    It's what keeps that company running.

11:10:23    5             MR. BAXTER:    Okay.    Thank you, ma'am.

11:10:25    6             Is there anybody here that is a member of any

11:10:27    7   group that opposes lawsuits?       Anybody at all?

11:10:33    8             Let me ask you a slightly different question.            How

11:10:37    9   many people think there are too many lawsuits that are

11:10:39   10   filed?    Let me see your hands.

11:10:43   11             How many people think there are too many lawyers?

11:10:50   12             We have one brave soul here in the back.

11:10:55   13             For those of you that are worried about too many

11:10:58   14   lawsuits, is there -- anybody think that there are too many

11:11:02   15   patent lawsuits filed?      That's what this case is; that it

11:11:06   16   involves intellectual property and involves a lot of money.

11:11:10   17             Is there anybody that says, well, gosh, they

11:11:13   18   shouldn't be clogging up the courts with those.            They ought

11:11:16   19   to be doing criminal work.       Anybody feel that way?

11:11:19   20             Does anybody have a problem with a company that

11:11:25   21   owns intellectual property coming to court and saying that

11:11:29   22   someone else is using their property, and they ought to pay

11:11:33   23   for it?    Anybody got a problem with that top side or

11:11:36   24   bottom?

11:11:37   25             THE COURT:    Mr. Baxter, be sure you use the
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 71 of 167 PageID #: 39319
                                                                                        71



11:11:39    1   microphone, please.

11:11:40    2              MR. BAXTER:   I'm sorry, Your Honor.        I wandered

11:11:42    3   away.   I will.

11:11:42    4              Now, let me ask you a little bit about some of the

11:11:51    5   terms that you're going to hear in -- in this case.

11:11:56    6              And if I could -- if we have a slide on that,

11:11:58    7   Ms. Truelove.     We'll have to find it.

11:12:03    8              But here are some of the terms that you're going

11:12:05    9   to hear, and you've already heard some from Judge Gilstrap.

11:12:10   10              But the first one is infringement.        How many

11:12:12   11   people have heard of that term before?          Most of you have.

11:12:16   12   And so you know, that's when one party says that another

11:12:20   13   person or party is using their patented technology without

11:12:24   14   their permission, and that they are guilty of infringement.

11:12:30   15              The second term is called validity or invalidity.

11:12:35   16   And for -- when you watched that patent video, you found

11:12:40   17   out that there may be a question in a case involving

11:12:44   18   whether a patent is valid or not or if the patent is

11:12:49   19   invalid.    And I'm going to come back to this concept in

11:12:52   20   just a moment.

11:12:54   21              But does everybody understand what that concept

11:12:56   22   is, about the validity of the patent?          Anybody got a

11:13:00   23   problem with that?

11:13:01   24              The next one is prior art, and it's sort of taken

11:13:08   25   me awhile to figure out they weren't talking about
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 72 of 167 PageID #: 39320
                                                                                        72



11:13:10    1   Rembrandts.    What they're talking about are technical

11:13:13    2   documents that may have been published in the field that

11:13:16    3   you can look at and the Patent Office does look at before

11:13:19    4   they, in fact, grant a patent.

11:13:21    5              The next term is no less than a reasonable

11:13:25    6   royalty.    And you're going to hear a lot about that in this

11:13:28    7   case because that is the standards sets out by the statute

11:13:34    8   that says if someone uses your technology, they should pay

11:13:37    9   you no less than a reasonable royalty.

11:13:43   10              Would anybody have any problems with that?

11:13:45   11              And the last one is what we talked about, standard

11:13:50   12   essential patents.      And you're going to hear testimony that

11:13:54   13   the five patents that we showed you on the screen just a

11:13:56   14   little while ago Optis says are standard essential patents.

11:14:04   15   In other words, if you're going to practice the LTE

11:14:06   16   standard and you're going to be on the 4G network, you have

11:14:08   17   to use the technology in those five patents.

11:14:11   18              Does that pose a problem for anyone?

11:14:17   19              All right.   So now, Ms. Truelove, if I can get you

11:14:21   20   to go back, and let's look at what Judge Gilstrap has

11:14:23   21   already told you is the burden of proof.

11:14:25   22              And he told you that the first burden that he

11:14:32   23   is -- has instructed you on already and will instruct you

11:14:35   24   on again at the end of this case is something called the

11:14:39   25   preponderance of the evidence.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 73 of 167 PageID #: 39321
                                                                                        73



11:14:42    1            That, ladies and gentlemen, is our burden.            That's

11:14:46    2   the Plaintiffs' burden to show that our patents are

11:14:50    3   infringed.   We have that burden, and we gladly accept it.

11:14:55    4   And the preponderance of the evidence means that you must

11:14:58    5   be persuaded by the evidence that the claim is more

11:15:01    6   probably true than not.

11:15:03    7            And if we could have the slide of the scales.

11:15:06    8            That means that the Scales of Justice that was

11:15:10    9   equal, as Judge Gilstrap told you, is now tilted ever so

11:15:15   10   slightly, that there is one more piece of evidence for the

11:15:18   11   person putting forth that proposition than the other side,

11:15:22   12   and if you find that these patents are infringed by a

11:15:27   13   preponderance of the evidence, then you'll indicate that

11:15:30   14   they are infringed.

11:15:31   15            Does that standard pose a problem to anyone?

11:15:36   16   Anyone at all?

11:15:37   17            Okay.   The next standard that he talked to you

11:15:40   18   about is something called clear and convincing.            Here's

11:15:45   19   where that comes in, and this is a little trickier.             As you

11:15:51   20   learned from the patent video and as we talked about a

11:15:54   21   second ago, one of the issues in a patent case is the

11:15:58   22   validity of the patent.

11:16:01   23            The patent is issued by the PTO, but in a trial

11:16:06   24   like this, the Defendant can say to the jury, well, maybe

11:16:11   25   we use that technology, but the patent is not valid, and
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 74 of 167 PageID #: 39322
                                                                                        74



11:16:17    1   that is something that will be presented in this case to

11:16:19    2   the jury because they're going to say that.

11:16:23    3            But the burden of proof is highly different for

11:16:30    4   that concept than there is for us to prove that they

11:16:33    5   infringed the patent, and that concept is something known

11:16:35    6   as clear and convincing evidence.

11:16:38    7            And I think Judge Gilstrap will give you an

11:16:40    8   instruction that reads something like this:           It means you

11:16:44    9   have an abiding conviction that the truth of the party's

11:16:47   10   factual contentions are highly probable.          Such evidence

11:16:52   11   requires a higher standard of proof than proof by a

11:16:55   12   preponderance of the evidence.

11:16:55   13            And if I can see the Scales of Justice.

11:17:00   14            That means you're not tilting it a little bit, but

11:17:03   15   you've got to go like this.

11:17:05   16            Now, is there anybody on the jury panel that would

11:17:07   17   have a problem applying that standard of proof to Apple if

11:17:13   18   they come in here and allege that one or more of our

11:17:16   19   patents are not valid?      Is there anybody that would

11:17:20   20   hesitate to say, I will listen to your evidence, but it's

11:17:23   21   going to have to be clear and convincing before I can

11:17:26   22   decide that?    That pose a problem to anybody?

11:17:29   23            Now, Ms. Hood, let's talk about the one other

11:17:38   24   burden of proof that Judge Gilstrap talked about, and it's

11:17:41   25   something that I assume you deal with every day.            Tell the
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 75 of 167 PageID #: 39323
                                                                                        75



11:17:44    1   jury panel what that is.

11:17:45    2            JUROR HOOD:     Beyond a reasonable doubt.

11:17:47    3            MR. BAXTER:     Which means in a criminal case, in

11:17:50    4   order to prove someone's guilt, it's got to be beyond a

11:17:54    5   reasonable doubt.

11:17:54    6            JUROR HOOD:     A reasonable doubt.

11:17:56    7            MR. BAXTER:     Right?

11:17:58    8            JUROR HOOD:     Right.

11:17:58    9            MR. BAXTER:     But that's not so in a civil case, is

11:18:01   10   it?

11:18:01   11            JUROR HOOD:     Correct.

11:18:02   12            MR. BAXTER:     And not so in this case?

11:18:04   13            JUROR HOOD:     Correct.

11:18:04   14            MR. BAXTER:     All right. Thank you.

11:18:04   15            JUROR HOOD:     There's no definition for that.

11:18:06   16            MR. BAXTER:     Yes, ma'am.

11:18:06   17            Who on this panel is pretty good -- and,

11:18:14   18   Mr. Snyder, I'm probably going to get you up again -- is

11:18:18   19   pretty good about either working on computers or more

11:18:23   20   importantly, served as the function of a 14-year-old child

11:18:30   21   that knows how to operate a phone and knows where all the

11:18:32   22   features are and knows how to get it to work and sing and

11:18:37   23   dance?   Is there anybody on the panel that even knows how

11:18:41   24   to work on a phone or at least understands all the

11:18:44   25   functions of a phone so that you can press buttons and
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 76 of 167 PageID #: 39324
                                                                                        76



11:18:47    1   things magically appear?

11:18:49    2            All right.     Let me see a show of hands.

11:18:52    3            I know, Mr. Snyder, you're going to.

11:18:55    4            All right.     We're going to go back to Ms. Cannon

11:18:57    5   in just a moment.

11:18:59    6            JUROR CANNON:     I need the question restated.

11:19:02    7            MR. BAXTER:     Yes, the question restated?

11:19:05    8            JUROR CANNON:     Yes, sir.

11:19:05    9            MR. BAXTER:     I want to know who on this panel is

11:19:07   10   sort of a techie geek that knows how to make these things

11:19:12   11   sing and dance and operate on the phones and use all those

11:19:15   12   features.   Is there anybody like that?

11:19:17   13            Yes, ma'am?     Yes, ma'am?

11:19:39   14            JUROR EVANS:     Well, I mean, I know how to work my

11:19:40   15   phone pretty -- pretty good.

11:19:40   16            MR. BAXTER:     Pretty well?

           17            JUROR EVANS:     Yes, sir.

           18            MR. BAXTER:     So when you get it out of the box and

           19   there are no instructions, you know how to turn that rascal

           20   on --

           21            JUROR EVANS:     I can now.

           22            MR. BAXTER:     -- and make it work?

           23            JUROR EVANS:     I did have a teenage son.

           24            MR. BAXTER:     Okay.    And he could do it?

           25            JUROR EVANS:     He certainly could.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 77 of 167 PageID #: 39325
                                                                                        77



            1              MR. BAXTER:   Or have had teenage children that can

11:19:44    2   really operate these pieces of equipment?           Let me see your

11:19:46    3   hands.     Did you ever have to go to them and say, would you

11:19:49    4   please do that?

11:19:57    5              Now, ladies and gentlemen, as you might imagine,

11:20:03    6   in a lawsuit like this, or almost any lawsuit that you come

11:20:07    7   in contact with, at the end of the day, it's about money,

11:20:15    8   damages.     And this case is no different in that we allege

11:20:19    9   that because we say that Apple infringes our patents and

11:20:23   10   because they have used our technology, that they, in fact,

11:20:28   11   owe us damages for that.

11:20:31   12              Now, is there anybody on the panel that just right

11:20:34   13   upfront says, you know, if I'd known you were talking about

11:20:38   14   money, I'd have said something because I just don't think

11:20:41   15   there ought to be damages assessed in a lawsuit?            Anybody

11:20:47   16   feel that way?

11:20:48   17              Is there anybody -- and I'm going to tell you the

11:20:52   18   number in just a moment because we're not trying to run

11:20:55   19   from the number.     There's going to be expert testimony,

11:20:59   20   damage expert, that you're going to hear about what a

11:21:03   21   reasonable royalty for Apple's use of our five patents is.

11:21:12   22              Apple, as you know, sells lots of phones, because

11:21:15   23   most of you have one.      And so there's going to be testimony

11:21:18   24   about what a per unit royalty ought to be.           And then

11:21:23   25   there's going to be an aggregate number.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 78 of 167 PageID #: 39326
                                                                                        78



11:21:29    1             And the aggregate number in this case, if you can

11:21:32    2   put that up, Ms. Truelove, is $506 million, which is a lot

11:21:35    3   of money.     And you're going to hear testimony about whether

11:21:41    4   or not that is a reasonable royalty or not.

11:21:45    5             Now, is there anybody on the panel that says, I

11:21:48    6   haven't heard any evidence yet, I don't know what the facts

11:21:51    7   are but that's too much money, and you're not going to get

11:21:54    8   it from me?     Is there anybody that feels that way knowing

11:21:57    9   no facts, not knowing how valuable the patents are or

11:22:02   10   aren't, without knowing how much Apple uses the patent, is

11:22:04   11   there anyone that says $506 million is too much money, and

11:22:11   12   I won't even consider it?       Anybody feel that way?

11:22:20   13             Does everybody understand also that the damage

11:22:23   14   number, which will be determined by the jury, is also to be

11:22:26   15   determined under a preponderance of evidence standard?

11:22:31   16   It's not clear and convincing.        It's not beyond a

11:22:34   17   reasonable doubt.     But it is by, did you tilt those scales

11:22:38   18   ever so slightly in order to prove what each of your

11:22:42   19   patents is worth?

11:22:43   20             And I think the Judge is probably going to ask you

11:22:46   21   at the end of the day to give a damage number for each

11:22:49   22   patent.     Does that pose a problem for anyone -- anyone at

11:22:54   23   all?

11:22:54   24             Is there anybody on the panel that has ever taken

11:23:01   25   a survey?     Anybody -- just a...
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 79 of 167 PageID #: 39327
                                                                                        79



11:23:08    1              Who has taken a survey on the Internet?

11:23:17    2              All right.    Can I -- can I ask you just a few

11:23:21    3   questions about that, please, ma'am?

11:23:23    4              THE COURT:    Give us a number, Mr. Baxter --

11:23:24    5   which --

11:23:24    6              MR. BAXTER:    No. 3.     I'm sorry.   I wasn't very

11:23:27    7   clear, Your Honor.       Thank you.

11:23:28    8              THE COURT:    You have five minutes left.

11:23:30    9              MR. BAXTER:    Thank you, Your Honor.

11:23:32   10              What kind of survey have you taken, please, ma'am?

11:23:36   11              JUROR ALEXANDER:       I take lots of lifestyle

11:23:39   12   surveys, retail, what kind of games I like to play.             I do a

11:23:43   13   lot of surveys like that.

11:23:43   14              MR. BAXTER:    Are these on the Internet?

11:23:44   15              JUROR ALEXANDER:       Yes, sir.

11:23:45   16              MR. BAXTER:    Have you ever asked to be part of a

11:23:48   17   survey in which they said, if you'll do it, we'll give you

11:23:52   18   a gift card or we'll pay you or anything like that?

11:23:54   19              JUROR ALEXANDER:       Yes, sir.

11:23:54   20              MR. BAXTER:    And how did that take place?

11:23:56   21              JUROR ALEXANDER:       A lot of the surveys pay a very

11:23:57   22   small amount of money.       The more surveys you take, once you

11:23:59   23   hit a limit of like five or $10.00, then you get a

11:24:02   24   PayPal --

11:24:03   25              MR. BAXTER:    Okay.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 80 of 167 PageID #: 39328
                                                                                        80



11:24:05    1              JUROR ALEXANDER:        -- payout.

11:24:08    2              MR. BAXTER:     On those surveys did you try to

11:24:11    3   answer your best?

11:24:12    4              JUROR ALEXANDER:        Always.

11:24:13    5              MR. BAXTER:     Did you try to understand the

11:24:13    6   question and answer it truthfully?

11:24:13    7              JUROR ALEXANDER:        Yes, sir.

11:24:14    8              MR. BAXTER:     And you've done that a lot?

11:24:16    9              JUROR ALEXANDER:        Fairly frequently, yes, sir.

11:24:18   10              MR. BAXTER:     Okay.     All right.    Thank you, ma'am.

11:24:21   11              Who else?     No. 2, maybe.       Did you say you've taken

11:24:24   12   surveys?

11:24:25   13              JUROR BLUM:     Yes, sir.

11:24:26   14              MR. BAXTER:     Ms. Blum, what kind of surveys have

11:24:28   15   you taken?

11:24:29   16              JUROR BLUM:     I've taken surveys for school, for

11:24:32   17   work.   Every time you open an app, occasionally they'll ask

11:24:37   18   you to survey their app or it just pops up on the Internet

11:24:40   19   so you can finish reading an article.             It makes you ask --

11:24:44   20   or answer a few questions before you can move on.

11:24:47   21              MR. BAXTER:     In those instances, have you tried to

11:24:49   22   answer -- answer truthfully?

11:24:50   23              JUROR BLUM:     Yes.

11:24:51   24              MR. BAXTER:     Take it serious.       They want

11:24:53   25   information, I got it, I'll give it to them?
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 81 of 167 PageID #: 39329
                                                                                        81



11:24:56    1            JUROR BLUM:     Yes.

11:24:57    2            MR. BAXTER:     All right.

11:24:58    3            Who else has taken surveys?         No. 17?

11:25:03    4            THE COURT:     Please use the microphone, Mr. Baxter.

11:25:07    5            MR. BAXTER:     No. 17, Your Honor.

11:25:09    6            Tell -- tell me what kind of surveys you've taken.

11:25:12    7            JUROR GONZALEZ:        Well, every so often I have to

11:25:14    8   take some surveys for work to relate -- of the management,

11:25:22    9   answers like that.     I've had to fill out surveys for even

11:25:28   10   church -- church housing.        It's fairly common.      And some of

11:25:33   11   the -- some of the surveys, once they're completed,

11:25:37   12   especially the online ones -- the online ones, they give

11:25:41   13   you the option to actually take more surveys afterwards

11:25:48   14   because there's money in that, apparently, so...

11:25:50   15            MR. BAXTER:     Did you ever do that?

11:25:52   16            JUROR GONZALEZ:        Not as of yet.

11:25:54   17            MR. BAXTER:     Okay.     All right.    Thank you.

11:25:55   18            Who else has filled out surveys on the Internet?

11:26:02   19            Right here, No. 6?

11:26:09   20            Ms. Newsom, what kind of surveys have you taken,

11:26:13   21   please, ma'am?

11:26:13   22            JUROR NEWSOM:     From -- surveys over different

11:26:15   23   little games I've played or products that I have looked at.

11:26:20   24            MR. BAXTER:     Did you take those surveys seriously?

11:26:22   25            JUROR NEWSOM:     Yes.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 82 of 167 PageID #: 39330
                                                                                        82



11:26:23    1            MR. BAXTER:     And did you try to answer them as

11:26:25    2   best you could?

11:26:26    3            JUROR NEWSOM:     Yes.

11:26:26    4            MR. BAXTER:     Have you ever been paid to take a

11:26:29    5   survey or gotten a prize or a gift card or anything like

11:26:32    6   that?

11:26:33    7            JUROR NEWSOM:     No.     They've offered, but I've

11:26:36    8   always declined.

11:26:37    9            MR. BAXTER:     Okay.     But at least they offered?

11:26:39   10            JUROR NEWSOM:     Sure.

11:26:39   11            MR. BAXTER:     Okay.     Thank you.

11:26:40   12            Who else has taken surveys?

11:26:42   13            All right.     Let me -- let me ask you a slightly

11:26:45   14   different question now.      I want you to -- well, I want to

11:26:48   15   ask one specific question if I can.         There is someone on

11:26:53   16   the panel that I think -- I think it is you, Ms. Harley,

11:26:58   17   that said you had some timber cut.

11:27:02   18            JUROR HARLEY:     Yes.

11:27:02   19            MR. BAXTER:     Can you tell me about that, please,

11:27:04   20   ma'am?

11:27:05   21            JUROR HARLEY:     Well, someone had -- someone came

11:27:07   22   onto our property that was a little ways from us and

11:27:11   23   timbered it, and we did sue them, but -- we won, but then

11:27:16   24   they just changed the name of their company.

11:27:18   25            MR. BAXTER:     All right.     So they came on your
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 83 of 167 PageID #: 39331
                                                                                        83



11:27:21    1   property and cut your trees, took your property without

11:27:23    2   your permission?

11:27:25    3            JUROR HARLEY:     Yes.

11:27:26    4            MR. BAXTER:     And you felt strongly enough about it

11:27:28    5   that you sued them?

11:27:29    6            JUROR HARLEY:     Absolutely.

11:27:30    7            MR. BAXTER:     When you sued them, did you sue for

11:27:32    8   the value of just half the timber or a couple of logs, or

11:27:36    9   did you sue them for every tree they cut?

11:27:40   10            JUROR HARLEY:     For every tree they cut.

11:27:41   11            MR. BAXTER:     Did you feel like you were entitled

11:27:43   12   to get damages?

11:27:45   13            JUROR HARLEY:     Absolutely.

11:27:45   14            MR. BAXTER:     Did you feel like you were entitled

11:27:49   15   to get damages for every tree they took?

11:27:51   16            JUROR HARLEY:     Yes, sir.

11:27:51   17            MR. BAXTER:     And the damages they did to -- to

11:27:53   18   your property?

11:27:54   19            JUROR HARLEY:     Yes, sir.

11:27:54   20            MR. BAXTER:     Okay.    In any case, whether it's tree

11:27:59   21   cutting, Ms. Harley, or whether it's infringement of

11:28:03   22   patents, do you -- do you believe at least that if people

11:28:05   23   prove they were injured and they got hurt, that they ought

11:28:08   24   to get full damages?

11:28:10   25            JUROR HARLEY:     Absolutely.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 84 of 167 PageID #: 39332
                                                                                        84



11:28:10    1              MR. BAXTER:    Okay.   Thank you, ma'am.      I

11:28:12    2   appreciate that.

11:28:12    3              Now, let me pose one more hypothetical to you.            I

11:28:15    4   want you to assume that you were misfortunate enough to

11:28:19    5   have someone take your property -- let's say it's your

11:28:21    6   favorite gun, and it's in the house, and someone steals it

11:28:26    7   and takes it down to the pawnshop and hocks it for

11:28:30    8   10 percent of its value and they get caught.           How many

11:28:35    9   people think that all they ought to have to pay back --

11:28:40   10              THE COURT:    You have one minute remaining.

11:28:42   11              MR. BAXTER:    Thank you, Your Honor -- is

11:28:43   12   10 percent of the value?      How many people think you ought

11:28:46   13   to get full value for what they took?

11:28:49   14              Thank you very much.

11:28:50   15              Your Honor, thank you for your indulgence.          I'm

11:28:53   16   through.

11:28:53   17              THE COURT:    All right.    Ms. Smith, you may address

11:28:55   18   the panel on behalf of the Defendant.

11:29:02   19              Would you like a warning on your time?

11:29:04   20              MS. SMITH:    Your Honor, five and one will be great

11:29:06   21   for me as well.

11:29:07   22              THE COURT:    All right.    I'll warn you with five

11:29:09   23   minutes remaining and one minute remaining.

11:29:11   24              MS. SMITH:    Thank you.

11:29:11   25              THE COURT:    You may proceed.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 85 of 167 PageID #: 39333
                                                                                        85



11:29:12    1            MS. SMITH:     May it please the Court.

11:29:27    2            Good morning, everyone again.         My name is Melissa

11:29:30    3   Smith, and I represent Apple.

11:29:31    4            The -- the first thing I'm going to do this

11:29:34    5   morning and the most important thing I'll probably do is

11:29:37    6   thank you.

11:29:38    7            I know that as -- as Mr. Baxter said, these are

11:29:42    8   odd times.   Many of you haven't been out of the house much

11:29:45    9   in the last five months.      I know you had -- some of you

11:29:49   10   coming from as far as Big Sandy and Ore City and Gilmer

11:29:55   11   having to get here around 7:45.        You had a very, very early

11:29:58   12   morning drive, and I also know that your work started long

11:30:02   13   before you got to this courthouse.

11:30:03   14            Have faith that all the information that you gave

11:30:05   15   us on the jury questionnaires, that we've poured over that

11:30:09   16   so we could ask far fewer questions this morning.

11:30:12   17            But we appreciate you taking time away from your

11:30:14   18   family and your work and your busy lives to -- to come here

11:30:18   19   today and to fill out those questionnaires and to help us

11:30:21   20   out.   And so on behalf of Apple, thank you.

11:30:23   21            Now, His Honor and -- and Plaintiffs' counsel have

11:30:30   22   asked you a number of questions, and the good news today is

11:30:34   23   I'll be the last one to ask you questions.           The bad news is

11:30:37   24   I have a few more questions.       But as they did before they

11:30:40   25   got started, I'm going to share a little bit of personal
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 86 of 167 PageID #: 39334
                                                                                        86



11:30:43    1   information about myself.

11:30:43    2            I went to the University of Texas at undergrad --

11:30:48    3   for undergrad in Austin.      And then, like Judge Gilstrap, I

11:30:52    4   attended the law school at Baylor.

11:30:54    5            Right after that I moved to Jefferson, Texas.             I

11:30:57    6   live not in town but outside of town in Marion County.

11:31:02    7   That was 23 years ago.      So I started practicing --

11:31:06    8   immediately on moving to Jefferson, I started practicing

11:31:08    9   here in Marshall, and I've been practicing here in Marshall

11:31:10   10   for 23 years.

11:31:11   11            I own the law firm that's called Gillam and Smith.

11:31:14   12   It -- I am the Smith and my law partner was Gil Gillam.                 He

11:31:19   13   was actually my first boss when I came here 23 years ago.

11:31:22   14            At some point, I convinced him to make me his

11:31:25   15   partner, and we've -- it's pretty -- pretty unusual, and

11:31:28   16   I'm really proud of the fact that we've practiced together

11:31:31   17   each of my 23 years.

11:31:33   18            Our office is in that old yellow house that sits

11:31:36   19   right behind this courthouse.

11:31:37   20            Personally, I'm married.        We have a seven-year-old

11:31:41   21   girl and a nine-year-old boy.        So for the last five months

11:31:46   22   or so, I've been kind of a part-time lawyer and a part-time

11:31:50   23   homeschool teacher.     I see the two teachers, No. 4 and

11:31:54   24   No. 13, shaking your head.       I have new appreciation for --

11:31:57   25   for teaching because I'm frankly not very good at it,
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 87 of 167 PageID #: 39335
                                                                                        87



11:32:01    1   especially not -- I had a third grader and math is hard

11:32:05    2   even in third grade.

11:32:06    3            Now, for those of you that are chosen to serve in

11:32:12    4   this case, Mr. Mueller is actually going to do the opening

11:32:15    5   statement in this case, and he's going to give you a proper

11:32:18    6   introduction of himself at that time.

11:32:19    7            His Honor allows us to give a short introduction

11:32:26    8   of the case, and Plaintiffs' counsel gave you some

11:32:30    9   information about how the Plaintiffs see this case.

11:32:32   10            What I want to do before I do anything else is

11:32:36   11   make one thing crystal clear.        Apple's position in this

11:32:43   12   case is that it does not infringe any of Plaintiffs'

11:32:47   13   patents, not now and not ever.

11:32:51   14            Now, the Plaintiffs in this case -- it got a

11:32:57   15   little bit confusing on one of those slides, but the

11:33:00   16   Plaintiffs in this case are five companies that actually

11:33:03   17   bought these patents from other companies.

11:33:06   18            So we saw a slide with some patents on it, and the

11:33:09   19   other companies, they aren't a part of this lawsuit.             So

11:33:13   20   Samsung, when you saw those names on the patents,

11:33:16   21   Panasonic, and LG, they are not parties to this lawsuit.

11:33:20   22            Now, I got a kick out of Ms. Scott, Juror No. 18,

11:33:29   23   saying that she'd always been able to get out of service.

11:33:33   24   But I'm going to tell you, I think this case is going to be

11:33:36   25   really interesting.     I even -- one of the jurors I can't
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 88 of 167 PageID #: 39336
                                                                                        88



11:33:39    1   recall said this sounds a little boring.          But what I'll

11:33:42    2   tell you is you're going to get to see in this case kind of

11:33:45    3   under the hood of -- of Apple products, including iPhones.

11:33:48    4   And you'll see the inner workings of these products.

11:33:51    5            So an iPhone contains hundreds of components and a

11:33:56    6   bunch of chips.     And in this case, the features that are

11:34:00    7   being accused are in one of those tiny little chips, and

11:34:04    8   the chip is called a baseband chip.         And a baseband chip is

11:34:08    9   very common.     It's actually in every cell phone in the

11:34:13   10   world now.     And I see -- I see some jurors shaking their

11:34:17   11   heads.

11:34:17   12            Baseband chips basically allow the cell phone to

11:34:22   13   talk with the cellular network, the networks like AT&T and

11:34:22   14   Verizon that Juror No. 10 is familiar with.

11:34:26   15            You're going to learn that over the years, that

11:34:28   16   this little bitty baseband chip, the component part of the

11:34:32   17   phones and products being accused, Apple has been buying

11:34:35   18   those chips from two companies.        There are two companies

11:34:38   19   out in California.     Many of you probably have heard about

11:34:40   20   them, Intel and Qualcomm.

11:34:43   21            We also heard something from Plaintiffs' counsel

11:34:47   22   about the LTE standard, and he had a few questions for some

11:34:51   23   of you about standards.

11:34:52   24            You're not going to be asked in this case to

11:34:56   25   compare Plaintiffs' patents to the standard.           What you will
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 89 of 167 PageID #: 39337
                                                                                        89



11:35:03    1   be asked to compare is the patent claims to these little

11:35:06    2   baseband chips that are accused.

11:35:07    3            His Honor played a video about patents, and you

11:35:10    4   heard, to infringe the patent, the Plaintiffs need to have

11:35:14    5   a product or process that meets every requirement or every

11:35:18    6   word of the patent claims.

11:35:23    7            And I'll tell you, for those of you, again, lucky

11:35:27    8   enough to serve, Apple is going to bring both many, many

11:35:30    9   documents and many witnesses from Apple and expert

11:35:34   10   witnesses, as well, to present -- to present you all

11:35:38   11   evidence, that those baseband chips and its products, they

11:35:43   12   use a very -- a very, very different approach than

11:35:45   13   Plaintiffs' patents.

11:35:47   14            Now, anybody can make an accusation, and I'm

11:35:55   15   not -- I'm not -- I'm not picking at that.           They have every

11:35:58   16   right.   And anyone can file a lawsuit.         We've all seen --

11:36:03   17   we've all seen some of that in the news.          But you have to

11:36:07   18   back up your claims.

11:36:08   19            And so I always start when I'm visiting with

11:36:11   20   people in cases like this, I always start with what I call

11:36:14   21   my "where there's smoke, there's fire" question.

11:36:17   22            And I'm going to start with Mr. Young.

11:36:20   23            Mr. Young, do you think that just because -- and

11:36:25   24   I'll represent to you this case has been on file for

11:36:27   25   several months, many months.       Do you think that because a
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 90 of 167 PageID #: 39338
                                                                                        90



11:36:31    1   case has been on file for many months and we're all

11:36:34    2   gathered here, there are good lawyers on the Plaintiffs'

11:36:37    3   side, good lawyers on my side, do you think, gosh, you

11:36:41    4   know, where there's smoke there's fire, there must be

11:36:45    5   something to this litigation?

11:36:46    6            JUROR YOUNG:     I'm not even sure yet.

11:36:50    7            MS. SMITH:     Okay.

11:36:51    8            JUROR YOUNG:     You know, I'm just not ready to

11:36:54    9   answer a question like that.       I need to hear a little bit

11:36:56   10   more.

11:36:56   11            MS. SMITH:     You'd need to hear the evidence; is

11:36:58   12   that right?

11:36:59   13            JUROR YOUNG:     Yes.

11:37:00   14            MS. SMITH:     And so you don't come in thinking

11:37:02   15   because I'm the Defendant, that others gosh, there must be

11:37:05   16   something to this?

11:37:06   17            JUROR YOUNG:     I'm saving that for later.

11:37:08   18            MS. SMITH:     Thank you, thank you, sir.

11:37:11   19            Ms. Blum, how do you feel about it?           Do you feel,

11:37:16   20   Ms. Blum, that Apple is here in this courtroom, lots of

11:37:19   21   court staff, lots of lawyers, there must be something to

11:37:22   22   this?

11:37:23   23            JUROR BLUM:     I don't agree with that because

11:37:25   24   everybody can say something, and I relate it to things like

11:37:33   25   in my life.   People can say things, but then when you hear
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 91 of 167 PageID #: 39339
                                                                                        91



11:37:36    1   the other side of the story or both sides of the story, it

11:37:39    2   doesn't add up.     So evidence is very key to your -- get

11:37:42    3   your own opinion.

11:37:43    4            MS. SMITH:     Thank you, Ms. Blum.

11:37:44    5            Ms. Alexander, do you agree with Ms. Blum and

11:37:51    6   Mr. Young?

11:37:53    7            JUROR ALEXANDER:       Yes, I do.

11:37:53    8            MS. SMITH:     Okay.    Anyone on the other -- do you

11:37:55    9   have anything else to say?       Okay.    I apologize.

11:37:57   10            Anyone else on the first row that disagrees with

11:38:00   11   these three jurors, that thinks, well, you know, you know,

11:38:03   12   there must be something to this because it's a big

11:38:05   13   courthouse and the case has been on file for a while, there

11:38:09   14   must be something to it?

11:38:11   15            Ms. Deornellis -- did I get that -- you were

11:38:15   16   Folsom but now you're Deornellis, did I get that correctly?

11:38:17   17            JUROR FOLSOM:     Deornellis.

11:38:19   18            MS. SMITH:     I apologize.     Do you have any thoughts

11:38:20   19   on this issue?

11:38:23   20            JUROR FOLSOM:     I mean, I guess I agree with them.

11:38:26   21   We really need to know what's going on more in depth until

11:38:30   22   we decide anything really, or side, you know.

11:38:33   23            MS. SMITH:     You want to hear the evidence?

11:38:35   24            JUROR FOLSOM:     Yeah.

11:38:36   25            MS. SMITH:     And, Ms. Newsom, do you agree with
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 92 of 167 PageID #: 39340
                                                                                        92



11:38:39    1   Ms. Deornellis, just by raising your hand.

11:38:43    2            JUROR NEWSOM:     Yes.

11:38:44    3            MS. SMITH:     Thank you, ma'am.      Thanks.

11:38:44    4            All right.     Anybody in the other rows, and I'll

11:38:46    5   tell you this morning your likelihood of being chosen as a

11:38:50    6   juror increases the closer you get because we'll have eight

11:38:54    7   jurors, and that's kind of the way the system works.             So

11:38:57    8   I'll be focusing on the first three or four rows today, but

11:39:01    9   I'm anxious to hear from all of you, of course.

11:39:02   10            Is there anyone that disagrees with the folks on

11:39:06   11   the first row that thinks, you know, there's -- I mean,

11:39:08   12   there's got to be something to this case just by virtue of

11:39:12   13   everyone being gathered here in the courthouse?            Raise your

11:39:17   14   hand.

11:39:18   15            All right.     Juror No. 27, Mr. Beasley.        Tell me

11:39:25   16   what's on your mind.

11:39:26   17            JUROR BEASLEY:      I don't necessarily think that one

11:39:28   18   party is guilty or not, but I don't think the Plaintiff

11:39:31   19   would be careless enough to bring the case if they didn't

11:39:35   20   think that something was being infringed upon.

11:39:37   21            MS. SMITH:     Okay.     And, Mr. Beasley, I'm going to

11:39:39   22   ask you to hold the mic still.

11:39:42   23            JUROR BEASLEY:      Okay.

11:39:42   24            MS. SMITH:     You have not heard any of the evidence

11:39:44   25   yet, but you still kind of have that feeling that, you
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 93 of 167 PageID #: 39341
                                                                                        93



11:39:46    1   know, the Defendant is probably starting out a little bit

11:39:50    2   behind the Plaintiff in this case; is that correct?

11:39:53    3              JUROR BEASLEY:    I don't know if I would put it

11:39:54    4   quite like that, but I just -- I don't know, I just look at

11:39:58    5   everybody up there, and I'm pretty sure that they think

11:40:02    6   that something is wrong.        And so that's where I stand on

11:40:04    7   it, too.    Kind of skeptical a little bit.

11:40:07    8              MS. SMITH:   Okay.    Thank you for your honesty,

11:40:09    9   sir.    I appreciate it.

11:40:16   10              Now, I'm going to switch to a different topic.

11:40:21   11   Jury instructions.      So in these patent cases you're going

11:40:24   12   to get some jury instructions at the end of the case from

11:40:26   13   His Honor, and these could be 20 pages or 30 pages long.

11:40:30   14   Sometimes, at the end of the case, Judge will read the jury

11:40:32   15   instructions to you, and it can take him an hour to read

11:40:35   16   them.

11:40:35   17              So -- and he'll, of course, give you your own

11:40:42   18   copy.    I'm interested in putting you guys in two categories

11:40:45   19   of persons.     The first category I'll call detailed

11:40:50   20   oriented.     Those are people that when I just introduced the

11:40:52   21   idea that you're going to get 30 pages of instructions,

11:40:56   22   they say, all right, I'm ready to dive in.           You're a person

11:40:59   23   that buys a product, you read the owner's manual, you read

11:41:02   24   the instructions, things of that nature.

11:41:05   25              Second group of people, big picture people.           May
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 94 of 167 PageID #: 39342
                                                                                        94



11:41:09    1   not always read the manual when you buy a product.             May

11:41:12    2   give it to someone else in the household to take care of,

11:41:12    3   may not read it at all, but you don't sweat the details.

11:41:16    4   You're kind of a big picture person.

11:41:19    5              We need both kinds of people in the world.          If we

11:41:22    6   had all big picture people, we'd miss some of the details,

11:41:27    7   and if we had all detail-oriented people, we wouldn't get a

11:41:31    8   whole lot done.

11:41:33    9              So there's no wrong answer here.        But what I'm

11:41:33   10   going to do is I'm going to go down the rows.            Let's start

11:41:34   11   with Juror No. 7 because I don't think we've heard much

11:41:39   12   from you, sir.    That is Mr. Jones.       And just tell me what

11:41:44   13   category you fall in, are you more detail oriented or big

11:41:49   14   picture?

11:41:50   15              JUROR RICKY JONES:     I believe I'm more detail

11:41:51   16   oriented.    I'm retired from AT&T as an engineer, so I know

11:41:53   17   the rules, I know the schematics, and it needs to fit that

11:41:58   18   criteria.

11:41:59   19              MS. SMITH:   Thank you, sir.

11:42:02   20              Juror No. 8, let's hear from you.        Mr. Bailey?

11:42:06   21              JUROR BAILEY:   I'd say definitely big picture.           I

11:42:09   22   don't read much into the small lines.          If it don't turn

11:42:13   23   out, it just don't work.      I don't really read about it.

11:42:17   24              MS. SMITH:   Thank you, sir.

11:42:18   25              Ms. McKnight?
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 95 of 167 PageID #: 39343
                                                                                        95



11:42:20    1            JUROR MCKNIGHT:        I would say I'm more detailed.

11:42:22    2            MS. SMITH:     Okay.     Thank you, ma'am.     You're --

11:42:24    3   you're one that's going to probably dive into those 30

11:42:26    4   pages and read them pretty closely?

11:42:28    5            JUROR MCKNIGHT:        Uh-huh.

11:42:29    6            MS. SMITH:     Thank you, ma'am.

11:42:30    7            All right.     We've heard a little bit from

11:42:36    8   Mr. Snyder and Ms. Harley -- Mr. -- let's see,

11:42:40    9   Mr. Williams, which category do you fall in?

11:42:43   10            JUROR WILLIAMS:        I would be a detail guy.

11:42:48   11            MS. SMITH:     Okay.     And is that -- you own a

11:42:51   12   construction company; is that right?

11:42:53   13            JUROR WILLIAMS:        Yes, I do.

11:42:53   14            MS. SMITH:     So you have to pay attention to the

11:42:53   15   details in your work?

11:42:55   16            JUROR WILLIAMS:        But then I look at the big

11:42:57   17   picture, too.

11:42:58   18            MS. SMITH:     Okay.     Okay.     So a little balance

11:43:01   19   of -- a little bit of both?

11:43:02   20            JUROR WILLIAMS:        It's a 50/50 deal.

11:43:06   21            MS. SMITH:     All right.        Thank you, sir.

11:43:07   22            Let's see, I'm having trouble -- may I -- may I

11:43:13   23   look at a number, Your Honor?

11:43:15   24            THE COURT:     Certainly.

11:43:15   25            MS. SMITH:     Thank you.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 96 of 167 PageID #: 39344
                                                                                        96



11:43:16    1            Behind No. 7, ma'am -- I can't see your number, I

11:43:20    2   apologize.

11:43:21    3            JUROR ACHTERHOF:      14.

11:43:22    4            MS. SMITH:     14.   We haven't heard much from you.

11:43:26    5   Which category would you put yourself in?

11:43:28    6            JUROR ACHTERHOF:      Big picture.

11:43:29    7            MS. SMITH:     Big picture.     And why is that?

11:43:32    8            JUROR ACHTERHOF:      You just get bogged down in

11:43:34    9   details a lot of times.       I'd rather just do what I have to

11:43:37   10   do and get it done.

11:43:38   11            MS. SMITH:     Thank you, ma'am.      Appreciate it.

11:43:42   12            Now, for those of you that I didn't individually

11:43:45   13   question, let me have a showing of hands of all the big

11:43:48   14   people in the room.

11:43:50   15            All right.     Juror No. 24, as well.

11:43:53   16            All right.     Thank you.

11:43:54   17            Now, you heard a good bit from Plaintiffs' counsel

11:44:01   18   already and from Judge about the burden of proof in this

11:44:03   19   case.   And Plaintiffs are the ones that are going to have

11:44:08   20   the burden of proof on infringement.         And that means if

11:44:12   21   Plaintiffs don't meet their burden, that Apple doesn't have

11:44:16   22   to do a thing, and it wins.       But I can promise you, Apple

11:44:20   23   is going to do a whole lot.       We're going to bring you

11:44:24   24   witnesses and mountains of evidence.

11:44:25   25            Is there anyone that thinks, you know, as a
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 97 of 167 PageID #: 39345
                                                                                        97



11:44:30    1   Defendant, Apple should have to have some -- should have

11:44:32    2   that burden?     It's not -- it's not quite fair that the

11:44:37    3   Plaintiff has to have the burden of proof on infringement.

11:44:40    4            Anybody, by a showing of hands, that thinks that

11:44:42    5   that's just not quite fair?

11:44:44    6            Okay.    Does anyone think -- does anyone think, you

11:44:53    7   know, filing this lawsuit -- filing this lawsuit is enough?

11:44:56    8   Plaintiff has put forth its allegations and -- and, you

11:45:00    9   know, now it's Apple's turn to show that they don't

11:45:03   10   infringe?    Anyone have that thought?

11:45:07   11            All right.     Ms. Feltner?

11:45:13   12            JUROR FELTNER:      Uh-huh.

11:45:14   13            MS. SMITH:     Let me hear what you have to say about

11:45:16   14   this question.

11:45:17   15            JUROR FELTNER:      Will you repeat it again?

11:45:21   16            MS. SMITH:     Of -- of course.      Of course.

11:45:22   17            So Plaintiff has the burden of proof in this case

11:45:24   18   to prove infringement.      And if they don't meet their

11:45:27   19   burden, Apple actually doesn't have to do anything, and it

11:45:29   20   would win.     Do you find that to be fair?

11:45:34   21            JUROR FELTNER:      I think you need to hear from both

11:45:37   22   sides and see what each side has to offer or to prove --

11:45:43   23            MS. SMITH:     Of course.

11:45:44   24            JUROR FELTNER:      -- before you can judge one way or

11:45:46   25   the other.
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 98 of 167 PageID #: 39346
                                                                                        98



11:45:48    1            MS. SMITH:     Understood.     Understood.     Understand.

11:45:52    2            Now, on that note of meeting their burden on

11:45:57    3   infringement, Plaintiffs are going to have to prove every

11:46:00    4   single requirement of the patent -- of the patent at issue

11:46:06    5   that it's met to find infringement.         And I see this a

11:46:10    6   little bit like a game of bingo sometimes.           If you get

11:46:15    7   b-i-n-g, that doesn't get you there.         You have to get

11:46:18    8   b-i-n-g-o.     Close is not good enough.

11:46:27    9            By a showing of hands, is everybody prepared to

11:46:31   10   hold Plaintiff to its burden to prove that every single

11:46:34   11   requirement of the patents are met?         Is everyone prepared

11:46:37   12   to do that?

11:46:41   13            If you'd keep your hands up, I -- see if I'm

11:46:41   14   missing any.

11:46:47   15            Juror No. 8, you don't have your hand up.            You do

11:46:51   16   now.   Okay.    Okay.   Thank you.    Thank you.

11:46:59   17            I want to talk to you a little bit about a concept

11:47:02   18   called invalidity.      One of the questions, as Plaintiffs'

11:47:05   19   counsel mentioned, that you'll be asked if you serve on

11:47:07   20   this panel is whether the patents Plaintiffs purchased are

11:47:12   21   valid in light of the arguments that they're going to make

11:47:14   22   in this case.     And you heard something about invalidity in

11:47:18   23   His Honor's video.

11:47:18   24            Was anybody out there surprised when you showed up

11:47:22   25   today to learn that as a juror, you'll be asked to
    Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 99 of 167 PageID #: 39347
                                                                                        99



11:47:27    1   determine if a patent is valid or invalid?

11:47:30    2            Juror No. 3, Ms. Alexander.         Tell me a little bit

11:47:37    3   about that.     Have you ever -- have you ever had any

11:47:40    4   dealings with the Patent and Trademark Office?

11:47:42    5            JUROR ALEXANDER:      I have not, and I know nothing

11:47:44    6   about patents.

11:47:45    7            MS. SMITH:     All right.

11:47:46    8            JUROR ALEXANDER:      So I'm surprised that I get that

11:47:48    9   responsibility.

11:47:48   10            MS. SMITH:     Well, it is a big responsibility, so

11:47:50   11   my next question -- you know it's coming -- how do you feel

11:47:54   12   about that responsibility?

11:47:55   13            JUROR ALEXANDER:      I've taken on lots of

11:47:58   14   responsibilities in my life.       I can take this one on, too.

11:48:00   15            MS. SMITH:     No hesitation and if the evidence

11:48:00   16   supports it, finding a patent invalid?

11:48:07   17            JUROR ALEXANDER:      Yeah, I can do that.

11:48:10   18            MS. SMITH:     Thank you, ma'am.

11:48:12   19            Anyone else in the room -- that was giving some

11:48:14   20   feedback.     Anybody else in the room that was a little bit

11:48:14   21   surprised that it was going to be one of your

11:48:17   22   responsibilities to potentially invalidate a patent --

11:48:22   23   invalidate a patent if the evidence supports it?

11:48:27   24            Juror No. 18, Ms. Scott, did you understand before

11:48:32   25   coming here today and watching the patent video that that
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 100 of 167 PageID #: 39348
                                                                                    100



11:48:35    1   would be your role in -- as a juror in a patent case?

11:48:39    2           JUROR SCOTT:     I -- I was kind of figuring it out a

11:48:43    3   little bit.

11:48:43    4           MS. SMITH:     Okay.   And -- and how do you feel

11:48:45    5   about stepping into that role?

11:48:47    6           JUROR SCOTT:     Kind of uncomfortable, to be honest.

11:48:50    7           MS. SMITH:     Okay.   Would you be more comfortable

11:48:54    8   knowing that both sides are -- are going to bring experts

11:48:58    9   and lots of documents and other witnesses to help you do

11:49:02   10   that job?

11:49:04   11           JUROR SCOTT:     A little.

11:49:06   12           MS. SMITH:     Okay.   Thank you, ma'am.

11:49:08   13           Is there anyone else out there that -- that feels

11:49:14   14   like Ms. Scott?     You know, you understand that that would

11:49:17   15   be your role if you serve on this jury, but you're just a

11:49:22   16   little bit uncomfortable?      Some of you said, you know,

11:49:27   17   we're not very tech savvy, you don't know much about how

11:49:31   18   your phone works.     Is there anyone that's just slightly

11:49:34   19   hesitant about sitting on a jury where you may be asked to

11:49:37   20   invalidate a patent?

11:49:40   21           Juror No. 34?

11:49:49   22           JUROR TRUDEAU:      I don't personally know a whole

11:49:52   23   lot about patents and the process.        Basically, what we

11:49:56   24   learned here today is all I know.        And while I personally

11:50:02   25   feel that doing that would require a bit more know-how to
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 101 of 167 PageID #: 39349
                                                                                    101



11:50:06    1   be more comfortable in doing that, I'm -- if I'm chosen,

11:50:09    2   I'm still going to do my best to fill the role as well as I

11:50:14    3   can.

11:50:14    4             MS. SMITH:    And we appreciate that.       Thank --

11:50:16    5   thank you, sir.

11:50:17    6             Ms. Harley?

11:50:26    7             JUROR HARLEY:    Yes, ma'am.

11:50:27    8             MS. SMITH:    Now, Plaintiffs' counsel talked to you

11:50:29    9   about the tree cutting that happened on your land.

11:50:31   10             JUROR HARLEY:    Yes.

11:50:32   11             MS. SMITH:    You knew I'd probably come back to you

11:50:36   12   on this one, right?     I actually like that -- I like to talk

11:50:39   13   about this, because this isn't unlike a patent case.

11:50:42   14   Patents have really precise boundaries, just like your

11:50:46   15   property had precise boundaries.        Did you have a -- did you

11:50:50   16   have a fence up on your property?

11:50:51   17             JUROR HARLEY:    It was partially, yes.

11:50:53   18             MS. SMITH:    Okay.     And the part that wasn't

11:50:54   19   fenced, you knew with certainty what was yours and what

11:50:58   20   wasn't?   You knew where your boundaries were, didn't you?

11:51:01   21             JUROR HARLEY:    Oh, absolutely.

11:51:01   22             MS. SMITH:    Okay.     And it wouldn't be right to --

11:51:03   23   after these trees were cut, it wouldn't have been right to

11:51:06   24   try to claim more than what was yours.         You only -- you

11:51:09   25   only claimed what was fenced in, your own boundary?
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 102 of 167 PageID #: 39350
                                                                                    102



11:51:13    1             JUROR HARLEY:   Exactly.

11:51:14    2             MS. SMITH:   Okay.   Thank you, ma'am.

11:51:17    3             And what I think we'll see -- we'll talk about

11:51:19    4   more of this concept in this case, but I think you'll see

11:51:20    5   that it's no different in patent cases, that a patent owner

11:51:22    6   can't claim more than they actually own.         And they can't

11:51:29    7   try to stretch their patent to take in things that they

11:51:33    8   don't own.

11:51:34    9             THE COURT:   Let's ask questions.

11:51:36   10             MS. SMITH:   Yes, Your Honor.

11:51:36   11             Let's talk about Apple.      And Plaintiffs' counsel

11:51:43   12   started to -- to get some feedback on Apple earlier.            I --

11:51:48   13   I'll tell you, I was an Apple customer long before this

11:51:50   14   case started.    I've had a really great experience.          The --

11:51:55   15   the times that my experience isn't great is mostly user

11:51:59   16   error.    But I've read your questionnaires, and I know

11:52:01   17   everybody's experience isn't -- isn't exactly like mine.

11:52:05   18             So we'll -- we'll take this in steps.         For those

11:52:09   19   of you that currently own an Apple product, raise your

11:52:13   20   hands.

11:52:13   21             Now, keep your hands up if you currently own a

11:52:16   22   product and have any complaints about the product.

11:52:21   23             All right.   Ms. Blum, tell me a little bit about

11:52:24   24   that.    I'm representing Apple.     And -- and this is an

11:52:27   25   important case, and so any -- any criticism or complaint
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 103 of 167 PageID #: 39351
                                                                                    103



11:52:32    1   you have about your product, I'd love to hear it.

11:52:39    2             JUROR BLUM:    I know how it works, but before I had

11:52:41    3   a newer iPhone -- when I had an old iPhone, they had came

11:52:41    4   out with like three different versions after that, and my

11:52:44    5   old iPhone started working because it won't allow you to

11:52:47    6   update to the new -- like the new iOS.         And so then I,

11:52:51    7   like, had to go buy a new phone, so -- and iPhones are

11:52:54    8   expensive, but I also like iPhones, so I wanted to get an

11:52:57    9   iPhone.   So I had to wait until I could afford it.

11:53:01   10             But it just didn't work so I couldn't make calls,

11:53:03   11   I couldn't text after you couldn't update to the new iOS.

11:53:06   12   And so I really just had a phone that didn't do anything

11:53:10   13   but I was still paying a bill.

11:53:12   14             And then I always don't have service, and that's

11:53:14   15   not with Apple, but Apple -- like my grandparents have an

11:53:19   16   Android and I have an Apple, and they get service more

11:53:24   17   places than Apple does.     And I don't know why but they can

11:53:27   18   always call when I can't, so...

11:53:28   19             MS. SMITH:    Well, I feel your pain on the service,

11:53:30   20   because that might not be an Apple issue.         I can't drive

11:53:34   21   from -- from my -- my office to my house in Jefferson and

11:53:37   22   not drop a signal three or four times.

11:53:40   23             But putting a pin in that, knowing that you've had

11:53:44   24   these issues with Apple -- and they sound like real issues

11:53:47   25   that have impacted you financially, as well -- I want to
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 104 of 167 PageID #: 39352
                                                                                    104



11:53:50    1   make sure I'm not starting out a little bit behind in this

11:53:53    2   case.    I'm going to stand up and say I represent Apple and

11:53:55    3   this is Apple's position, and every time I do that, I don't

11:53:58    4   want you thinking, gosh, you know, I'm frustrated with

11:54:04    5   them.

11:54:05    6              JUROR BLUM:    No.

11:54:06    7              MS. SMITH:    So I can start out kind of on an even

11:54:09    8   playing field?

11:54:10    9              JUROR BLUM:    Yes.

11:54:11   10              MS. SMITH:    Thank you, Ms. Blum.

11:54:13   11              I had a bunch of hands.       Let's see, who else has

11:54:15   12   an Apple product and may have a complaint about that

11:54:18   13   product?

11:54:18   14              Juror No. 17, Mr. Gonzalez, tell me what's going

11:54:22   15   on with your Apple products.

11:54:24   16              JUROR GONZALEZ:       All right.   Well -- all right.    I

11:54:28   17   don't have an iPhone anymore, and when I did, it wasn't

11:54:32   18   actually hooked up to service.         I was a minor at the time.

11:54:34   19   And that was kind of -- would have been on my parents'

11:54:38   20   bills.     So they really weren't keen on that.

11:54:42   21              What I do have are some Apple iPads, and while I

11:54:45   22   generally like them, there's one thing that I don't

11:54:50   23   particularly like.       I'm very big on reverse compatibility,

11:54:57   24   and there's a -- there's many apps that I found that do not

11:55:02   25   work after updates because they have been updated to the
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 105 of 167 PageID #: 39353
                                                                                    105



11:55:06    1   newer system.

11:55:07    2           Meanwhile, like she was talking about how some of

11:55:11    3   them they only get to update so far, which means that

11:55:15    4   they're not forward compatible either.

11:55:18    5           I have actually got three iPads with different

11:55:22    6   generations that I'm kind of holding on to for (a) a little

11:55:25    7   bit more memory, and (b) a little bit of holding on to some

11:55:28    8   of the stuff that I actually used from the past.              But

11:55:31    9   there's also some of that I can't get back because I

11:55:33   10   already updated past that.      I do not like that.       I

11:55:36   11   understand the security measures, I want my stuff back.

11:55:40   12           MS. SMITH:     Well, first of all, I'm glad to hear

11:55:42   13   that you continue buying Apple products.         Thank you for

11:55:46   14   that.

11:55:46   15           Is there anything about those, the reverse

11:55:49   16   compatibility issue or anything you mentioned that might

11:55:53   17   cause Apple to start out a little bit behind in this case

11:55:56   18   because of your frustrations with your Apple's products?

11:55:59   19           JUROR GONZALEZ:      I don't see how the frustrations

11:56:00   20   can connect to patent cases.

11:56:02   21           MS. SMITH:     Thank you, sir.      I appreciate that.

11:56:04   22           All right.     Anybody else on -- on this -- on my

11:56:09   23   right side on this half of the room that has a current

11:56:13   24   Apple product and has a complaint regarding that product?

11:56:16   25           What about the other side of the room?
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 106 of 167 PageID #: 39354
                                                                                    106



11:56:18    1            All right.    Second category of people.        Let me

11:56:25    2   see, Ms. Powell, Juror No. 21 -- Mr. Powell, I apologize.

11:56:31    3   Do you currently have an Apple product, or have you had a

11:56:33    4   product in the past?

11:56:35    5            JUROR POWELL:    I haven't owned an Apple product in

11:56:40    6   a decade.

11:56:41    7            MS. SMITH:    Well, you're in the next category of

11:56:44    8   people I'd like to visit with, then.        I read your

11:56:47    9   questionnaire, and it said you're not a fan.

11:56:51   10            JUROR POWELL:    No.

11:56:52   11            MS. SMITH:    Tell me about that.

11:56:54   12            JUROR POWELL:    Between when I did have Apple

11:56:56   13   products, I had to jail break it to use it how I wanted to

11:57:01   14   and which take me probably -- but then, you know, those

11:57:07   15   stuff with Foxconn -- was it Foxconn -- and factories in

11:57:11   16   China and the environment, so morally on that standpoint.

11:57:15   17   And then like the recent rights to repair stuff with Apple

11:57:19   18   and independent technicians that can repair things having

11:57:23   19   to fight Apple to get the prints to fix things.

11:57:28   20            MS. SMITH:    So -- so I am -- I am sorry to hear

11:57:31   21   that.   But what I will -- this is -- this is a -- this

11:57:35   22   sounds like you've had some issues with Apple for quite a

11:57:38   23   few years; is that correct?

11:57:40   24            JUROR POWELL:    That'd be fair to say, yes.

11:57:42   25            MS. SMITH:    Okay.    And you've consistently had
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 107 of 167 PageID #: 39355
                                                                                    107



11:57:45    1   kind of some bad experiences with Apple?

11:57:47    2           JUROR POWELL:        Yes.

11:57:48    3           MS. SMITH:     And so in this case, Apple is the

11:57:50    4   Defendant.   And so in your mind if you were sitting on this

11:57:53    5   case, you might be a juror -- better juror in another type

11:57:57    6   of case; would you agree with that?

11:57:59    7           JUROR POWELL:        Yes.

11:58:00    8           MS. SMITH:     Because you probably, while you're

11:58:02    9   generally no doubt fair in life, you can't be fair to

11:58:06   10   Apple, can you?

11:58:07   11           JUROR POWELL:        That would be -- yeah, that'd be

11:58:10   12   correct, yes.

11:58:10   13           MS. SMITH:     Thank you, sir, I appreciate that.

11:58:12   14           Does anyone else, like Mr. Powell, you don't

11:58:20   15   currently own an Apple product, but you have owned an Apple

11:58:24   16   product in the past?

11:58:28   17           All right.     Mr. Young and Ms. Alexander, do you

11:58:31   18   need to share any -- any issues or complaints with the past

11:58:35   19   ownership with me that you think might affect this lawsuit?

11:58:38   20           Mr. Young, I see you nodding your head no?

11:58:43   21           JUROR YOUNG:     No.

11:58:43   22           MS. SMITH:     And Ms. Alexander?

11:58:46   23           JUROR BLUM:     No.

11:58:46   24           MS. SMITH:     No.     Thank you.

11:58:47   25           Now, Plaintiffs' counsel put up a number,
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 108 of 167 PageID #: 39356
                                                                                    108



11:58:51    1   $506 million, and I want to talk to you about that real

11:58:54    2   quick.

11:58:54    3             My son plays chess, and he's really good, but he's

11:59:02    4   not really good at sports.      And so last year he was

11:59:05    5   determined to play football.      We played eight-year-old flag

11:59:09    6   football, and there were -- there were about seven teams,

11:59:12    7   and -- and they came in 7th place.        And we went to Chuck E.

11:59:17    8   Cheese's, and he got a trophy about half my height because

11:59:22    9   everybody got a trophy.

11:59:23   10             And that's fine with eight-year-olds.         But that's

11:59:26   11   not how litigation works.      And so my next question here is

11:59:35   12   this:    Does anyone agree with the statement a party who

11:59:39   13   files a lawsuit is usually entitled to at least some of the

11:59:43   14   money they ask for?

11:59:46   15             Ms. Blum, you're shaking your head no.

11:59:50   16             Ms. Alexander, do you agree with Ms. Blum?

11:59:54   17             JUROR ALEXANDER:     I do.

11:59:55   18             MS. SMITH:   Okay.    Ms. Achterhof?

12:00:02   19             JUROR ACHTERHOF:     Achterhof.

12:00:02   20             MS. SMITH:   Achterhof.      I apologize.    May I hear

12:00:05   21   from you on this?

12:00:05   22             THE COURT:   Let's wait until we get the

12:00:07   23   microphone.

12:00:09   24             JUROR ACHTERHOF:     I think it would all depend on

12:00:15   25   what it was.    Prob -- some people will sue over just
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 109 of 167 PageID #: 39357
                                                                                    109



12:00:19    1   nothing, but there's usually something, I would think -- if

12:00:22    2   they're taking on a company as big as Apple, I would say

12:00:25    3   they probably have something.

12:00:26    4           MS. SMITH:     And so you haven't heard any of the

12:00:28    5   evidence in the case yet --

12:00:30    6           JUROR ACHTERHOF:       Huh-uh.

12:00:31    7           MS. SMITH:     -- but you're already starting to kind

12:00:33    8   of lean towards Plaintiffs because you're thinking, well,

12:00:36    9   if they made it this far, you know, they deserve -- maybe

12:00:40   10   not all 506 million, but some money?

12:00:43   11           JUROR ACHTERHOF:       It's possible, I mean, it would

12:00:47   12   depend on the evidence, but I would say that they probably

12:00:49   13   wouldn't be ignorant enough to take on someone like Apple

12:00:54   14   without something to back it up.

12:00:56   15           MS. SMITH:     Thank you, ma'am.      I appreciate that.

12:00:58   16           Ms. Brian, I have not heard a lot from you.            Tell

12:01:02   17   me a little bit about your thoughts on this issue.            Do you

12:01:07   18   think that because -- you know, because someone files a

12:01:09   19   lawsuit, that they might not be entitled to $500 million,

12:01:14   20   but they should get something just for filing a lawsuit?

12:01:17   21           JUROR BRIAN:     Well, with my background, obviously,

12:01:20   22   evidence comes into play a lot.       I -- I am not a fan of

12:01:27   23   technology.

12:01:27   24           MS. SMITH:     Okay.

12:01:29   25           JUROR BRIAN:     It's just -- I don't like video
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 110 of 167 PageID #: 39358
                                                                                    110



12:01:31    1   games, I don't -- I don't like any of that stuff.           I've

12:01:34    2   been married to two phones, two Apple phones for about 12

12:01:39    3   years, and so I get very frustrated a lot.

12:01:42    4             MS. SMITH:     Okay.    Any about that -- anything

12:01:45    5   about that frustration, because I'm standing up in front of

12:01:48    6   you in a suit involving $506 million for -- for the

12:01:52    7   Plaintiffs' side, and you don't necessarily like

12:01:56    8   technology.    Does that cause me to kind of start from

12:01:59    9   behind because I work for a technology company?

12:02:02   10             JUROR BRIAN:     I don't think necessarily behind,

12:02:04   11   but I -- yeah, I mean, I just don't like technology across

12:02:10   12   the board.    I'm just old school, and, I mean, in my office,

12:02:14   13   we do paper, we don't do everything electronically, so...

12:02:18   14             MS. SMITH:     And -- and you talked about your

12:02:20   15   office.   You have an insurance agency; is that correct?

12:02:23   16             JUROR BRIAN:     Yes.

12:02:24   17             MS. SMITH:     And when you worked for Judge Parish,

12:02:29   18   again, tell me the relation?        Did you report directly to

12:02:31   19   her?

12:02:33   20             JUROR BRIAN:     No, I worked for the probation

12:02:35   21   department.    So she was my ultimate boss, but like I had a

12:02:38   22   boss in between her.

12:02:39   23             MS. SMITH:     Okay.    Okay.   And how long did you

12:02:41   24   all -- did you -- how long was she your ultimate boss?

12:02:44   25             JUROR BRIAN:     About seven-and-a-half years.
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 111 of 167 PageID #: 39359
                                                                                    111



12:02:46    1           MS. SMITH:     All right.      Thank you, ma'am,

12:02:51    2   appreciate it.

12:02:51    3           Now, let's see, Mr. Huddleston, we haven't heard

12:03:02    4   much from you today.     Mr. Huddleston, how do you feel about

12:03:06    5   that statement that a party that files a lawsuit should be

12:03:11    6   entitled to at least some money?

12:03:13    7           JUROR HUDDLESTON:      I really don't know.        I will

12:03:16    8   say that -- that I guess they -- they did have enough

12:03:21    9   complaint to file a lawsuit against y'all, but back to one

12:03:24   10   of those other questions on the preponderance of the

12:03:29   11   evidence --

12:03:29   12           MS. SMITH:     Yes, sir.

12:03:30   13           JUROR HUDDLESTON:      -- in my opinion, then they

12:03:32   14   have to bring it to prove -- to get that amount of money.

12:03:35   15           MS. SMITH:     So you'd wait to hear all the evidence

12:03:38   16   before making up your mind?

12:03:40   17           JUROR HUDDLESTON:      Yeah.

12:03:41   18           MS. SMITH:     And you'd make the Plaintiff meet

12:03:43   19   their burden of proof on infringement?

12:03:45   20           JUROR HUDDLESTON:      Uh-huh.

12:03:46   21           MS. SMITH:     Thank you, sir.

12:03:47   22           I think I saw a couple folks on the panel that

12:03:54   23   worked for Lebus.    Okay.    On the back row, Juror No. 29.

12:04:02   24           And did I have somebody else that worked for Lebus

12:04:05   25   in here, over in the corner?
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 112 of 167 PageID #: 39360
                                                                                    112



12:04:06    1            Did you two know each other before you came in

12:04:09    2   today.

12:04:10    3            JUROR RAMSEY:       Yes, we work together every day.

12:04:11    4            MS. SMITH:    Okay.       What did --

12:04:13    5            JUROR RAMSEY:       She works maintenance, I work on

12:04:16    6   the press.

12:04:16    7            MS. SMITH:    Okay.       All right.    How long have you

12:04:18    8   guys been working together?

12:04:20    9            JUROR RAMSEY:       We don't work together.      She works

12:04:22   10   in a different department.

12:04:23   11            MS. SMITH:    Okay.       All right.

12:04:23   12            THE COURT:    You have five minutes remaining.

12:04:25   13            MS. SMITH:    Thank you, Your Honor.

12:04:26   14            Is there anything about that -- that -- that

12:04:28   15   relationship because you know each other from work that if

12:04:31   16   you're two of the eight jurors, you guys would kind of vote

12:04:35   17   together, I would say, just like you work together?

12:04:37   18            JUROR RAMSEY:       No.

12:04:38   19            MS. SMITH:    No?

12:04:39   20            JUROR RAMSEY:       No, ma'am.

12:04:41   21            MS. SMITH:    Okay.       Thank you.

12:04:41   22            Same question for you, ma'am?

12:04:44   23            JUROR VICK:     He has his opinion, I have mine.

12:04:46   24            MS. SMITH:    I'd like to know yours, ma'am.

12:04:49   25            JUROR VICK:     Well, I haven't heard all the -- you
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 113 of 167 PageID #: 39361
                                                                                    113



12:04:52    1   know, to give my opinion, so...

12:04:54    2              MS. SMITH:    Okay.    Okay.   So you can make --

12:04:57    3   you'll have an independent opinion?

12:04:58    4              JUROR VICK:    Yes.

12:04:59    5              MS. SMITH:    I understand now.     Okay.   Thank you.

12:05:01    6              Now, Mr. Baxter introduced himself and we heard a

12:05:07    7   lot about his wife who -- who he -- he has in Gilmer.            He's

12:05:12    8   joined at counsel table by lead counsel for the Plaintiffs,

12:05:16    9   Mr. Jason Sheasby.       I think you're going to hear a lot from

12:05:19   10   Mr. Sheasby in this case, and he's from Los Angeles,

12:05:23   11   California.     He's been to this courthouse before.

12:05:25   12              Is anyone familiar with Mr. Sheasby?

12:05:29   13              Okay.   Mr. Baxter practices at McKool Smith here

12:05:33   14   in town.     His law partner, Ms. Jennifer Truelove, he

12:05:38   15   introduced.     Her husband is also a lawyer here in town.

12:05:43   16   His name is Kurt Truelove.         Does anybody know the

12:05:47   17   Trueloves?

12:05:48   18              All right.    Ms. Hood, you know, I think you're in

12:05:50   19   a lucky spot today.       You might not be reached back there.

12:05:53   20   Thank you, though.

12:05:56   21              Mr. Baxter has a legal assistant, her name is

12:06:08   22   Ms. JoAnne Garrett Bayliss.         Does anybody know Ms. Bayliss?

12:06:10   23              Ms. Baxter -- Mr. Baxter's brother-in-law and

12:06:14   24   Judge Parish's brother is Todd Parish.         Does anybody know a

12:06:20   25   Todd Parish from Gilmer?         I knew that was coming.    Tell me
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 114 of 167 PageID #: 39362
                                                                                    114



12:06:24    1   how you know Todd Parish?

12:06:27    2              JUROR CANNON:    Todd Parish graduated -- Todd

12:06:30    3   graduated with one of my sisters, watched him -- watched

12:06:38    4   his son play ball, sit beside in the same area in Buckeye

12:06:42    5   Stadium.    Long time.     Long time.

12:06:45    6              MS. SMITH:    Anything about that relationship that

12:06:48    7   would cause you to kind of lean towards Plaintiffs before

12:06:51    8   you hear the evidence in this case?

12:06:53    9              JUROR CANNON:    I'm glad you revisited me --

12:06:56   10              MS. SMITH:    Okay.

12:06:57   11              JUROR CANNON:    -- because I'm -- I'm -- just

12:07:01   12   truthfully might say that I would think that they would

12:07:04   13   only have taken the case had they thought that they were

12:07:07   14   really going to win and that there was something there.

12:07:10   15              MS. SMITH:    And because you have those feelings

12:07:12   16   long before you've heard the evidence in this case, you'd

12:07:15   17   agree you might be a better fit for a different jury?

12:07:17   18              JUROR CANNON:    I believe I would.

12:07:19   19              MS. SMITH:    And you probably couldn't be fair to

12:07:21   20   Apple on this case?

12:07:25   21              JUROR CANNON:    Restate your question.

12:07:26   22              MS. SMITH:    You might not -- this -- you might not

12:07:30   23   be able to be fair and put Apple starting in the same place

12:07:35   24   as the Plaintiffs in this case?

12:07:36   25              JUROR CANNON:    I would question myself on that.
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 115 of 167 PageID #: 39363
                                                                                    115



12:07:38    1              MS. SMITH:   Thank you, ma'am.     I appreciate that.

12:07:40    2              JUROR CANNON:   I'm sorry.

12:07:41    3              MS. SMITH:   I appreciate your honesty.       I -- I

12:07:44    4   appreciate that.

12:07:47    5              All right.   Mr. Snyder, I had a follow-up question

12:07:50    6   for you.    You said your dad owned -- has 21 patents; is

12:07:57    7   that correct?

12:07:57    8              JUROR SNYDER:   (Nods head affirmatively.)

12:08:00    9              MS. SMITH:   All right.    In this case it's a little

12:08:03   10   bit different situation because this company bought its

12:08:05   11   patents.    But because of the history with your father's

12:08:10   12   patents, would you start out leaning a little bit toward

12:08:13   13   the Plaintiffs in this case before you hear any of the

12:08:15   14   evidence?

12:08:16   15              JUROR SNYDER:   I don't think so.      Now, my dad

12:08:18   16   worked in the oil industry and created safety valves and

12:08:21   17   things like that for deep sea oil rigs and things like

12:08:24   18   that, but he worked for a company and then created those

12:08:27   19   patents through the company.      The company actually, you

12:08:30   20   know, owns those patents.

12:08:30   21              THE COURT:   One minute remaining.

12:08:32   22              JUROR SNYDER:   So he has the dollar bill, you

12:08:35   23   know, with the patent itself, but that's it.

12:08:36   24              MS. SMITH:   Okay.   Thank you, sir.

12:08:37   25              Now, Mr. Baxter asked a similar question, and most
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 116 of 167 PageID #: 39364
                                                                                    116



12:08:42    1   lawyers end with this question.       We don't always know the

12:08:45    2   right questions to ask, and sometimes we can't begin to

12:08:48    3   guess what you would like to tell us.         So I have had an

12:08:52    4   opportunity to ask you all many, many questions.

12:08:55    5              Is there anybody sitting out there thinking, you

12:08:57    6   know, if she would just ask me this one last question, I

12:09:01    7   would tell her I might not be the best fit in this case,

12:09:06    8   whether it's you don't want to sit on a patent case or you

12:09:09    9   have an issue with the Plaintiffs' companies or Apple, is

12:09:12   10   there anyone that needs to tell me something?

12:09:14   11              Yes, sir?

12:09:17   12              JUROR HUDDLESTON:   I'll be honest with y'all, I --

12:09:20   13   I would be fair if I'm chosen, but this just doesn't

12:09:23   14   interest me at all.     I'm kind of like her, just old school

12:09:29   15   even as young as I am.      Although I have iPhones, the kids

12:09:33   16   have iPads, I still just -- I'm just -- I'm old at heart, I

12:09:37   17   guess.

12:09:37   18              MS. SMITH:   I -- I appreciate your honesty.

12:09:40   19              JUROR HUDDLESTON:   But just to be fair, I -- it

12:09:41   20   doesn't interest me at all.

12:09:42   21              MS. SMITH:   All right, sir.     I appreciate your

12:09:44   22   honesty.

12:09:45   23              And I have two more hands -- three more hands.

12:09:48   24              No. 27?

12:09:50   25              JUROR BEASLEY:   Well, I've never personally owned
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 117 of 167 PageID #: 39365
                                                                                    117



12:09:53    1   an Apple product, but my wife has one, my brother has one,

12:09:58    2   and they've always had issues with them.         And I always

12:10:01    3   thought they were overpriced.       And that has always

12:10:03    4   irritated me, and it may skew my judgment.          I mean, I

12:10:08    5   wouldn't want it to.     I wouldn't like to think it would,

12:10:11    6   but it may.

12:10:11    7            MS. SMITH:    Well, you know, do you -- are you

12:10:13    8   telling me you might be a better fit for a case where Apple

12:10:17    9   isn't the Defendant?

12:10:18   10            JUROR BEASLEY:     Yes, possibly.

12:10:19   11            MS. SMITH:    I appreciate that, sir.        Thank you.

12:10:21   12            And I had two final hands up, Your Honor.

12:10:24   13            THE COURT:    Well, our time expired -- your time

12:10:28   14   expired about a minute and a half ago.         But we'll go ahead

12:10:32   15   and get these two answers.

12:10:32   16            MS. SMITH:    Thank you, Your Honor.

12:10:33   17            THE COURT:    And then we're done.

12:10:34   18            MS. SMITH:    Of course, Your Honor.

12:10:36   19            JUROR TRUDEAU:     So I have never personally owned

12:10:38   20   any kind of Apple product in my life, but I have known

12:10:41   21   several people who have.      One of my best friends back in

12:10:45   22   high school got a computer to do schoolwork on, play games

12:10:50   23   and stuff on, and had several issues with it, had to do a

12:10:53   24   lot of work on it just to get it to work the way he wanted

12:10:59   25   it to.
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 118 of 167 PageID #: 39366
                                                                                    118



12:11:00    1           And when one of his -- one of our other friends

12:11:04    2   was trying to get to the -- to get something similar, he

12:11:08    3   recommended going to someone else, spent roughly two-thirds

12:11:13    4   of what he had spent, and had something out of the box with

12:11:16    5   roughly the same spec -- specifications that just worked

12:11:20    6   better than even what he had gotten from working on it.

12:11:24    7           MS. SMITH:     Is there anything about that

12:11:26    8   experience -- in your friend's experience that would cause

12:11:28    9   you to -- to maybe think that Apple is starting a little

12:11:32   10   bit behind in this case?

12:11:34   11           JUROR TRUDEAU:      Yes, that, among a lot of the

12:11:36   12   other things I've seen throughout my life.

12:11:39   13           MS. SMITH:     Thank you, sir.

12:11:40   14           I'm not sure if we're going to reach that last

12:11:44   15   juror, Your Honor.

12:11:45   16           THE COURT:     No, I don't think so.

12:11:46   17           MS. SMITH:     Okay.

12:11:46   18           THE COURT:     Thank you, Ms. Smith.

12:11:48   19           MS. SMITH:     I don't think we'll reach you, ma'am.

12:11:50   20           Thank you, Your Honor.

12:11:51   21           Thank you all.

12:11:53   22           THE COURT:     All right.     Ladies and gentlemen,

12:11:54   23   there are certain matters I need to discuss with counsel

12:11:58   24   outside of your presence at this time.         And since I can't

12:12:02   25   ask you to leave the courtroom and maintain appropriate
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 119 of 167 PageID #: 39367
                                                                                    119



12:12:05    1   spacing, I'm going to leave the courtroom.          I'm going to

12:12:08    2   retire to the jury room with the court reporter, and I

12:12:13    3   will -- I will have Mr. Baxter and Ms. Smith join me in

12:12:16    4   there.    I will go over those matters that I need to take up

12:12:21    5   outside of your presence, then I'll be back on the bench,

12:12:23    6   and we'll go to the next step.

12:12:24    7             This is not going to take a lengthy period of

12:12:27    8   time.    I don't expect it to be more than a few minutes.           So

12:12:31    9   I'm going to ask you while I'm out of the courtroom just to

12:12:34   10   maintain your seating where you are, and please just bear

12:12:39   11   with me for a few minutes, and I'll be back as soon as

12:12:42   12   possible so that we can continue with the next portion of

12:12:45   13   the process.

12:12:45   14             Mr. Baxter, Ms. Smith, if you'll join me with the

12:12:54   15   court reporter in the jury room.

12:12:55   16             COURT SECURITY OFFICER:      All rise.

12:12:57   17             (Bench conference outside the courtroom.)

12:15:43   18             THE COURT:    Mr. Baxter, do you have any challenges

12:15:47   19   for cause?     Or should I say the Plaintiff, does the

12:15:53   20   Plaintiff have any challenges for cause?

12:15:58   21             MR. BAXTER:    No, Your Honor.

12:15:58   22             THE COURT:    How about you, Ms. Smith?

12:16:00   23             MS. SMITH:    Four, 14, and 21, if we get there,

12:16:09   24   which I don't know if we will.

12:16:12   25             THE COURT:    Four, 14, and 21.     Okay.
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 120 of 167 PageID #: 39368
                                                                                    120



12:16:19    1           MS. SMITH:     Do we have excuses?       How are we

12:16:24    2   handling this?

12:16:25    3           THE COURT:     Excuses?

12:16:26    4           MS. SMITH:     Of the people who raised their hands

12:16:29    5   who said they couldn't come for some --

12:16:32    6           THE COURT:     If we had scheduling issues.         I marked

12:16:35    7   No. 16 as having a scheduling problem.

12:16:37    8           MS. SMITH:     Right.

12:16:37    9           THE COURT:     And I marked No. 27 as having a

12:16:42   10   scheduling problem, although I don't think we're going to

12:16:45   11   get to 27.

12:16:46   12           MS. SMITH:     Thank you, Your Honor.

12:16:47   13           THE COURT:     And 37, Ms. Hood, had a scheduling

12:16:49   14   problem, just those three.

12:16:51   15           MR. BAXTER:     16?

12:16:53   16           MS. SMITH:     Yes.

12:16:53   17           THE COURT:     16, who has absolutely no interest in

12:16:53   18   what we're doing.

12:16:55   19           MS. SMITH:     I'll agree on him.

12:16:55   20           MR. BAXTER:     I'm for letting him go, Judge --

12:16:55   21           MS. SMITH:     Yeah.

12:17:00   22           MR. BAXTER:     -- no matter what his excuse is.

12:17:02   23           THE COURT:     Okay.    So Defendant is going to

12:17:04   24   challenge for cause 14 --

12:17:09   25           MR. BAXTER:     What's the basis on 14?
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 121 of 167 PageID #: 39369
                                                                                    121



12:17:11    1           THE COURT:     -- 21 and --

12:17:13    2           MS. SMITH:     Said the Plaintiff should --

12:17:14    3           THE COURT:     -- you said four.

12:17:16    4           MR. BAXTER:     -- get some money even if they don't

12:17:21    5   prove their case.

12:17:22    6           THE COURT:     Okay.   I just want to make sure I've

12:17:22    7   got the right people to bring in here one at a time.            I'm

12:17:22    8   going to bring in No. 4 for Defendant's challenge for

12:17:26    9   cause; No. 14 for challenge for cause; No. 16 for a

12:17:34   10   scheduling problem.

12:17:41   11           Now, the next --

12:17:42   12           MR. BAXTER:     Maybe, Your Honor, we ought to talk

12:17:44   13   to 15, as well, the one that worked for Judge Parish.            I

12:17:49   14   just want to make sure we're all clean on that.

12:17:55   15           THE COURT:     You're talking about the probation --

12:17:58   16   former probation officer?

12:18:01   17           MR. BAXTER:     Yes, No. 15.

12:18:02   18           THE COURT:     You want to challenge her for cause?

12:18:05   19           MR. BAXTER:     Yes, sir.

12:18:05   20           THE COURT:     Okay.   If -- I've got three challenges

12:18:23   21   for cause and one scheduling problem up through No. 20.               If

12:18:27   22   I were to grant all of those, that gives you eight strikes

12:18:32   23   combined and eight jurors.

12:18:34   24           I mean, I can bring No. 21 back who Defendants

12:18:41   25   challenge for cause, but I don't see how we reach 21 even
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 122 of 167 PageID #: 39370
                                                                                    122



12:18:45    1   if I grant everything you all have raised.

12:18:48    2             MS. SMITH:    That's correct, Your Honor.

12:18:49    3             THE COURT:    Clearly, he ought to be excused.          He

12:18:52    4   was very adamant about his position.

12:18:55    5             MS. SMITH:    Yes.   It's unfortunate.      He was a

12:18:59    6   talker.

12:19:01    7             THE COURT:    Do either of you all see a problem

12:19:04    8   with me bringing back 4, 14, 15, and 16 and stopping it

12:19:09    9   there?

12:19:12   10             MS. SMITH:    No, Your Honor.

12:19:13   11             THE COURT:    I don't.

12:19:14   12             Okay.   We need to go back in the courtroom.           I'm

12:19:17   13   going to tell the panel what I expect of them and tell them

12:19:21   14   that this is going to take a little longer.          I'm going to

12:19:24   15   give them some instructions and the Court Security Officer

12:19:27   16   some instructions.      Then we're going to come back in here,

12:19:30   17   and I want both of you all back in here with me.           And you

12:19:34   18   don't need to wait for somebody to come get you, just

12:19:39   19   follow me back in here.

12:19:40   20             And then I'm going to have the Court Security

12:19:41   21   Officer bring these venire members in one at a time, and

12:19:45   22   we'll address either the challenge for cause or their

12:19:47   23   scheduling issue.      All right?

12:19:48   24             MR. BAXTER:    Yes, Your Honor.

12:19:48   25             MS. SMITH:    Yes, Your Honor.
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 123 of 167 PageID #: 39371
                                                                                    123



12:19:49    1              THE COURT:    And I assume you two are comfortable

12:19:52    2   without the rest of your trial team coming back in here?

12:19:54    3              MR. BAXTER:    Yes, sir.

12:19:55    4              MS. SMITH:    Yes, sir.

12:19:57    5              THE COURT:    Okay.    We'll do it that way then.

12:19:57    6              MR. BAXTER:    They're just in the way.

12:19:57    7              THE COURT:    Sorry?

12:19:57    8              MR. BAXTER:    They're just in the way.

12:19:59    9              Put that in there.

12:20:01   10              THE COURT:    All right.    I'll see you -- well,

12:20:03   11   let's all go back in the courtroom together.

12:20:06   12              (Bench conference concluded.)

12:21:02   13              COURT SECURITY OFFICER:      All rise.

12:21:03   14              THE COURT:    Be seated, please.

12:21:06   15              All right.    Ladies and gentlemen, I told you that

12:21:12   16   wouldn't take too long.       Thank you for bearing with me.

12:21:14   17              I am going to need to talk with a few of you one

12:21:18   18   at a time outside the presence of the rest of the panel.

12:21:21   19              That means I'm going to go back in the jury room

12:21:26   20   in just a minute.       Mr. Baxter, Ms. Smith are going to go

12:21:30   21   with me.    Ms. Holmes, the court reporter, is going to go

12:21:33   22   with me.    And then I'm going to bring the following members

12:21:35   23   of the panel back one at a time.        The Court Security

12:21:38   24   Officer will come and get you and escort you to the jury

12:21:41   25   room where I'll visit with you outside of the presence of
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 124 of 167 PageID #: 39372
                                                                                    124



12:21:44    1   the rest of the panel.

12:21:45    2           I'm going to visit with the following folks in the

12:21:49    3   jury room one at a time:      Ms. Cannon, No. 4; Ms. Achterhof,

12:21:58    4   No. 14; Ms. Brian, No. 15; and Mr. Huddleston, No. 16.

12:22:05    5           I don't think I'll need to visit with anybody else

12:22:08    6   on the panel separately, other than those four.           And,

12:22:13    7   again, I'll do that one at a time.

12:22:16    8           Now, while I'm in the jury room with these other

12:22:19    9   people I've mentioned, I'm going to ask that all of you

12:22:23   10   stay seated.   Again, this is part of us maintaining safe

12:22:31   11   distancing.

12:22:31   12           While I'm in the jury room with these folks, the

12:22:35   13   Court Security Officers are going to come and check with

12:22:38   14   you one row at a time about whether you need a restroom

12:22:42   15   break or some water from the water fountain.

12:22:46   16           And if that's the case, they'll take you in and

12:22:48   17   out of the courtroom and bring you back one row at a time.

12:22:52   18   I cannot let 40 people get up and all walk out of this

12:22:57   19   courtroom together as a group.       That will defeat all the

12:22:59   20   effort we've gone to to maintain appropriate spacing, so

12:23:04   21   we're going to do this one row at a time.         The Court

12:23:08   22   Security Officers will handle that.

12:23:09   23           The rest of you, while you're seated in the

12:23:11   24   courtroom waiting for me to come back from the jury room,

12:23:15   25   otherwise, just please be seated.
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 125 of 167 PageID #: 39373
                                                                                    125



12:23:16    1            If you'd like to talk quietly with somebody close

12:23:19    2   to you, you can do that.      If you choose to talk to somebody

12:23:24    3   in close proximity, remember you haven't heard any evidence

12:23:29    4   in this case; therefore, you should not attempt to talk

12:23:31    5   about anything that's happened in the courtroom today.

12:23:33    6            Talk about your grandkids, talk about the weather.

12:23:35    7   I would say talk about upcoming football, but I'm not sure

12:23:39    8   we're going to have upcoming football.         Talk about

12:23:42    9   anything, but nothing that's happened in the courtroom

12:23:44   10   today.

12:23:44   11            And if you'd like to just sit there quietly,

12:23:47   12   you're not compelled to visit with anybody.          But,

12:23:50   13   otherwise, sit where you are, remain in place, and the

12:23:53   14   Court Security Officers will check with you individually

12:23:56   15   row-by-row about bathroom breaks, and I will be back from

12:24:00   16   the jury room with counsel and with the court reporter as

12:24:04   17   soon as possible.

12:24:04   18            But this is probably going to take some amount of

12:24:07   19   time, maybe -- and I'm guessing, ladies and gentlemen, but

12:24:11   20   this may take another 20, 25 minutes.         I don't know.     So I

12:24:14   21   just wanted to give you an idea of what's going on and how

12:24:17   22   it's going to work.

12:24:19   23            So at this time, I'm going to ask Mr. Baxter and

12:24:23   24   Ms. Smith, along with the court reporter, to join me in the

12:24:27   25   jury room again.
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 126 of 167 PageID #: 39374
                                                                                    126



12:24:30    1            COURT SECURITY OFFICER:       All rise.

12:24:31    2            (Bench conference outside the courtroom.)

12:26:06    3            THE COURT:    Come in, Ms. Cannon.

12:26:12    4            Would you please have a seat right there?

12:26:16    5            JUROR CANNON:    Yes, sir.

12:26:17    6            THE COURT:    Thank you so much.

12:26:17    7            Ms. Cannon, I saw you through the process this

12:26:20    8   morning, and I want to tell you I'm impressed with the

12:26:24    9   clear seriousness that you've taken everything, and when

12:26:27   10   you said your answer in response to whether you knew Todd

12:26:34   11   Parish and you talked about the family, and then I think

12:26:38   12   you said that in response to Ms. Smith's question that you

12:26:43   13   might be a better fit for another jury, and she asked if

12:26:46   14   you could be fair, and you said I might question whether I

12:26:50   15   could be.   Is that all correct?

12:26:52   16            JUROR CANNON:    I would say I would hate for -- for

12:26:54   17   someone else to -- to infer that I wasn't fair.           I -- my

12:27:01   18   whole life is evaluating whether something is right or

12:27:06   19   wrong, and it makes no difference who your momma is or your

12:27:11   20   daddy.

12:27:11   21            THE COURT:    Right.

12:27:12   22            JUROR CANNON:    So I deal with that all the time --

12:27:14   23   I just don't want anyone saying, well, since she knew

12:27:18   24   everyone, that she came in in -- in one way or the other.

12:27:23   25            THE COURT:    Well, what I -- I'm not so concerned
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 127 of 167 PageID #: 39375
                                                                                    127



12:27:26    1   about what other people may think.        What I want to know is,

12:27:29    2   to you, within your own mind and your own heart, can you

12:27:32    3   tell me and can you tell these lawyers that you'll be fair

12:27:38    4   and impartial, and you'll treat Apple's side of the case

12:27:43    5   just like the Plaintiff, even though Todd's brother-in-law

12:27:47    6   is Mr. Baxter, and he'll be taking a big part of this

12:27:51    7   trial?     Can you -- can you do that?

12:27:53    8              JUROR CANNON:   I believe I can be fair.

12:27:55    9              THE COURT:   Do you have any doubts about whether

12:27:57   10   you can be fair?

12:27:58   11              JUROR CANNON:   No, sir.    And I don't have any

12:28:00   12   preconceived ideas --

12:28:02   13              THE COURT:   And you could rule against the

12:28:05   14   Plaintiff and not worry about Mr. Baxter or Laurie Parish

12:28:09   15   or Todd Parish or any of these folks you've known so long

12:28:11   16   being upset at you?

12:28:12   17              JUROR CANNON:   I believe they would think that I

12:28:14   18   had done what I was challenged to do, regardless of the

12:28:17   19   outcome.

12:28:17   20              THE COURT:   Okay.   Well, again, I'm not concerned

12:28:20   21   and the law doesn't require me to be concerned about what

12:28:22   22   other people in the room may think.

12:28:25   23              JUROR CANNON:   Okay.

12:28:25   24              THE COURT:   What I need to know is about you

12:28:28   25   yourself, and if you tell me, notwithstanding your broad
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 128 of 167 PageID #: 39376
                                                                                    128



12:28:32    1   knowledge of the Parish family, you can be fair and

12:28:35    2   impartial, then I'll believe you.

12:28:37    3            JUROR CANNON:    Yes.

12:28:37    4            THE COURT:    Okay.

12:28:41    5            JUROR CANNON:    I believe I can.       Of course, that's

12:28:43    6   the easy thing to say but, yes, I believe I -- fair,

12:28:46    7   impartial.

12:28:47    8            THE COURT:    Let me ask this, Ms. Smith:        Do you

12:28:50    9   have any questions for Ms. Cannon?

12:28:52   10            MS. SMITH:    Well, Ms. Cannon, first of all, I

12:28:53   11   appreciate your honesty.       I don't know -- I don't know the

12:28:57   12   Parishes like you do, but it's a very important case to

12:29:02   13   Apple.   And so putting yourself in my shoes, I sensed a

12:29:09   14   little bit of hesitancy of your willingness to sit in

12:29:11   15   judgment and to sit in a case where Judge Parish's husband

12:29:16   16   is on the other side.     And I sensed that you questioned

12:29:18   17   whether you could comfortably do that or you might just be

12:29:23   18   a better fit -- they'll call you, again, I guarantee you if

12:29:27   19   you opt out of this litigation, you'll get another

12:29:30   20   opportunity to serve.     But I thought what you were trying

12:29:32   21   to tell me is you might be a better fit for a different

12:29:35   22   case.

12:29:36   23            JUROR CANNON:    I wanted to be honest with you that

12:29:39   24   I do know the Parishes long-standing, long-standing.            But I

12:29:45   25   do believe that I -- I have a very detailed mind and
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 129 of 167 PageID #: 39377
                                                                                    129



12:29:49    1   overview and mathematic mind of how things work.           And if

12:29:55    2   you tell me it has to be a hundred percent, not 80 percent,

12:30:00    3   then I will hold to the 100 percent, and can do that

12:30:03    4   without any reservations.

12:30:04    5           But, you know, know right up, yes, have I known

12:30:09    6   the Parishes, absolutely.      I actually didn't know she had

12:30:13    7   remarried, though.

12:30:15    8           MR. BAXTER:     She tries to keep that a secret.

12:30:21    9           JUROR CANNON:     And then I wondered how you caught

12:30:23   10   her because, you know, she runs all the time.

12:30:25   11           So that is your decision.

12:30:27   12           MR. BAXTER:     Thank you.

12:30:28   13           JUROR CANNON:     Again, I evaluate lots of things

12:30:30   14   with mommas not being -- knowing I've taught people's

12:30:37   15   children I've known forever.      But it's a big case.

12:30:40   16           THE COURT:     Mr. Baxter, do you have any questions

12:30:42   17   for Ms. Cannon?

12:30:43   18           MR. BAXTER:     No, Your Honor.

12:30:44   19           THE COURT:     Okay.   Ms. Cannon, let me try one more

12:30:48   20   question --

12:30:49   21           JUROR CANNON:     Yes, sir.

12:30:49   22           THE COURT:     -- and then we'll finish this up.

12:30:52   23   You're going to hear two different sides -- if you're on

12:30:56   24   the jury, you're going to hear two different sides of a lot

12:30:59   25   of questions, and deciding whether you're on one side or
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 130 of 167 PageID #: 39378
                                                                                    130



12:31:01    1   the other which side you believe, a lot of that is going to

12:31:05    2   depend on how much credibility you place in the witnesses

12:31:09    3   and -- and how convincing the lawyers are that are arguing

12:31:15    4   the case.

12:31:15    5           Is it going to impact your ability to make those

12:31:18    6   close calls about whether you're on the left side or the

12:31:21    7   right side of an issue if Laurie Parish's husband is one of

12:31:26    8   the lawyers arguing for one side of that issue?

12:31:29    9           If that's not going to make a difference and

12:31:33   10   you're going to come down whichever way it would be if it

12:31:37   11   was Sam Smith instead of Sam Baxter arguing for the

12:31:39   12   Plaintiff, then I need to know that.

12:31:41   13           But if that's going to impact how you make those

12:31:44   14   close calls based on credibility and believability and

12:31:48   15   effective advocacy, because that's what lawsuits mostly

12:31:53   16   boil down to, if -- if it's going to make any difference, I

12:31:57   17   need to know.   If it's not going to make any difference, I

12:32:00   18   need to know that, too.     That's really the bottom-line

12:32:04   19   question, Ms. Cannon.

12:32:04   20           So if I pose it to you like that and tell you

12:32:09   21   that's the bottom line question, will it make any

12:32:10   22   difference or will it not make any difference?           Within your

12:32:14   23   own mind.

12:32:14   24           JUROR CANNON:     It would not make -- I didn't know

12:32:15   25   Sam Baxter existed.     If it were Laurie Parish trying the
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 131 of 167 PageID #: 39379
                                                                                    131



12:32:18    1   case, yes.   But I didn't know there was even a connection

12:32:22    2   at all until I walked in here.

12:32:24    3           THE COURT:     And now knowing about that connection,

12:32:26    4   you're telling me it won't make any difference?

12:32:29    5           JUROR CANNON:     No.

12:32:30    6           THE COURT:     Okay.     Thank you so much.     Ms. Cannon,

12:32:32    7   I'm going to let the Court Security Officer take you back

12:32:34    8   to your seat.

12:32:35    9           JUROR CANNON:     Thank you.

12:32:36   10           THE COURT:     Thank you so much, and we'll be back

12:32:38   11   in there as quickly as we can.

12:32:41   12           JUROR CANNON:     Thank you.

12:32:45   13           (Juror excused to return to courtroom.)

12:32:45   14           THE COURT:     No. 14?

12:32:51   15           I am not going to excuse Ms. Cannon.           I'll deny

12:32:56   16   Defendant's challenge for cause.

12:33:00   17           MS. SMITH:     Thank you, Your Honor.

12:33:09   18           (Juror brought into courtroom.)

12:33:09   19           THE COURT:     Come on back, ma'am.       How are you?

12:33:27   20           JUROR ACHTERHOF:        I'm good.   How are you?

12:33:28   21           THE COURT:     Please have a seat right there.

12:33:32   22           I'm sorry I called you Mr. Achterhof.           I was so

12:33:35   23   concentrating on how to pronounce your last name the right

12:33:35   24   way I forgot to look at the first name.

12:33:35   25           JUROR ACHTERHOF:        That's okay.   I've only had it
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 132 of 167 PageID #: 39380
                                                                                    132



12:33:35    1   for 30 years.   It's one of those I'm still trying to get

12:33:35    2   use to it sometimes.

12:33:43    3           THE COURT:     I understand.     What I want to talk to

12:33:44    4   you about is this:     During the questioning that took place

12:33:48    5   this morning, you said something to the effect -- I wrote

12:33:51    6   down in my notes -- you said something to the effect, if

12:33:54    7   the Plaintiff is taking on Apple, they must have something.

12:33:58    8           Now, I heard you also say but it would depend on

12:34:02    9   the evidence.

12:34:03   10           JUROR ACHTERHOF:      Uh-huh.

12:34:04   11           THE COURT:     So what I really need to know is, can

12:34:08   12   you tell me that you will put everything that you know or

12:34:13   13   think you know out of your mind, hear the evidence in this

12:34:18   14   case if you're selected as a juror, and that means the

12:34:21   15   witnesses and their sworn testimony and the documentary

12:34:25   16   evidence that I admit into evidence, that you will listen

12:34:29   17   and -- and review the evidence in this case, and you will

12:34:33   18   make a decision on each question that you might be asked

12:34:38   19   based solely and only on that evidence; that there won't be

12:34:42   20   anything else that contributes to you reaching a decision?

12:34:46   21   That's the real question.

12:34:48   22           Can you -- can you take the notion that, well, if

12:34:51   23   they're suing Apple, there must be something there?            I

12:34:54   24   think Ms. Smith called that her "where there's smoke,

12:34:57   25   there's fire" question.
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 133 of 167 PageID #: 39381
                                                                                    133



12:34:59    1           JUROR ACHTERHOF:       Yeah.

12:35:01    2           THE COURT:     Is that going to impact your decision

12:35:03    3   in any way, or can you tell me it won't impact your

12:35:06    4   decision and you'll make your decision based solely and

12:35:09    5   only on the evidence that you haven't heard yet but you

12:35:12    6   will hear if you're a juror?

12:35:14    7           JUROR ACHTERHOF:       To be honest, it might, just

12:35:17    8   going off of big companies and, you know, big companies a

12:35:21    9   lot of times they take advantage of the little guy.

12:35:26   10           THE COURT:     And you're not -- you're not sure that

12:35:29   11   you could keep that from being a factor?

12:35:31   12           JUROR ACHTERHOF:       I'm not.

12:35:32   13           THE COURT:     Okay.    Ms. Smith, do you have any

12:35:34   14   questions for Ms. Achterhof?

12:35:37   15           MS. SMITH:     Yes, ma'am.     I had a lengthy

12:35:39   16   conversation with you and I also took some notes.           I have a

12:35:42   17   different -- different note about your -- your comments.

12:35:45   18           You said that the Plaintiff, I believe, wouldn't

12:35:48   19   be ignorant enough to haul Apple into court if Apple didn't

12:35:55   20   owe some money; is that right?

12:35:56   21           JUROR ACHTERHOF:       Well, it's just from my

12:35:58   22   standpoint, you know, just -- I'm just a regular person.

12:36:01   23   If I was going to take on a company like Apple --

12:36:04   24           MS. SMITH:     Yes, ma'am.

12:36:05   25           JUROR ACHTERHOF:       -- I would be sure in my heart
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 134 of 167 PageID #: 39382
                                                                                    134



12:36:07    1   that I had something, you know, because you don't take on

12:36:10    2   something that big -- it'd be like I guess I'm not -- for

12:36:16    3   the -- I don't know.

12:36:18    4           MS. SMITH:     Well -- well -- my second question for

12:36:23    5   you, that's not Apple-specific, but it's a long-held belief

12:36:28    6   you've had about big companies generally?

12:36:31    7           JUROR ACHTERHOF:        Yes.

12:36:32    8           MS. SMITH:     Right.     And prior to hearing any of

12:36:34    9   the evidence in the case, you've determined that Apple,

12:36:36   10   because it's a big company, owed some money?

12:36:39   11           JUROR ACHTERHOF:        I wouldn't say owed some money,

12:36:41   12   but I've worked for big companies, and there's a lot of,

12:36:46   13   you know, tiptoeing around rules a lot of times.

12:36:49   14           MS. SMITH:     Perhaps did something wrong?

12:36:50   15           JUROR ACHTERHOF:        Yeah.

12:36:53   16           MS. SMITH:     Or let me rephrase it, they did

12:36:54   17   something wrong?

12:36:55   18           JUROR ACHTERHOF:        Yeah.

12:36:56   19           MS. SMITH:     Thank you, ma'am.

12:36:56   20           THE COURT:     Mr. Baxter, you have any questions?

12:36:58   21           MR. BAXTER:     No, Your Honor.

12:36:59   22           THE COURT:     So based on all this, Ms. Achterhof,

12:37:02   23   what I'm taking away, and I want you to correct me if I'm

12:37:06   24   wrong, but what I'm getting out of all of this is you'd

12:37:09   25   listen to the evidence, you know you haven't heard any
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 135 of 167 PageID #: 39383
                                                                                    135



12:37:11    1   evidence, but you can't tell me that there's not some doubt

12:37:14    2   in your mind that you could take these preconceived notions

12:37:18    3   and completely remove them from the decision-making

12:37:22    4   process?

12:37:25    5              JUROR ACHTERHOF:       I probably could not.

12:37:28    6              THE COURT:     Okay.    All right.     Well, I appreciate

12:37:28    7   your candor.     I'm going to let the Court Security Officer

12:37:31    8   take you back to your seat, and we'll finish this process

12:37:34    9   as quickly as we can.

12:37:37   10              JUROR ACHTERHOF:       All right.     Thank you.

12:37:39   11              THE COURT:     Thank you, ma'am.

12:37:40   12              MS. SMITH:     Thank you.

12:37:41   13              (Juror excused to return to courtroom.)

12:37:41   14              THE COURT:     All right.    I'm going to excuse

12:37:50   15   Ms. Achterhof.     The challenge for cause is granted there.

12:37:52   16              MS. SMITH:     Thank you, Your Honor.

12:37:55   17              THE COURT:     No. 15, please, Mr. Elliott.

12:38:24   18              (Juror brought into jury room.)

12:38:24   19              THE COURT:     Good morning, ma'am.       Would you please

12:38:26   20   come have a seat right here?

12:38:29   21              JUROR BRIAN:     Can I take that mask off and stand

12:38:31   22   right here?

12:38:31   23              THE COURT:     That's fine with me, Ms. Brian.       I

12:38:33   24   don't like wearing them either.

12:38:35   25              Let me ask you a question.          I know you used to
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 136 of 167 PageID #: 39384
                                                                                    136



12:38:37    1   work at the Upshur County probation office.          Believe it or

12:38:42    2   not, in an earlier life, I was the Harrison County Judge,

12:38:46    3   so I know how county government works, and I know the

12:38:49    4   district judge hires and fires the chief probation officer.

12:38:51    5   And I know if there's somebody in the probation office that

12:38:56    6   gets sideways with the state district judge, they're

12:38:58    7   probably not going to survive for very long.

12:39:01    8           JUROR BRIAN:     For sure.

12:39:01    9           THE COURT:     So my question is, is there anything

12:39:03   10   about your prior position as a probation officer -- and I

12:39:08   11   know you're not now -- is there anything about your prior

12:39:11   12   position as a probation officer in Upshur County and Judge

12:39:17   13   Laurie Parish's position as the state district judge there

12:39:19   14   that would impact in any way any decision you might be

12:39:22   15   called on to make if you were selected as a juror?            Or the

12:39:27   16   flip side of that, can you tell me that if you are selected

12:39:30   17   as a juror, when it comes to you answering the questions

12:39:34   18   you'll be asked on the jury to answer, that that prior

12:39:37   19   situation and your interactions, whatever they may have

12:39:42   20   been with Ms. Parish or anything related about your time

12:39:45   21   with the probation office in Upshur County, will not impact

12:39:49   22   the ultimate decisions you make in any way?

12:39:52   23           JUROR BRIAN:     No, I don't -- I don't think so.          I

12:39:55   24   mean, I --

12:39:55   25           THE COURT:     I asked it both ways, so I probably
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 137 of 167 PageID #: 39385
                                                                                    137



12:39:58    1   shouldn't have.

12:39:59    2           JUROR BRIAN:     No, I mean, I don't really think so.

12:40:02    3           THE COURT:     Okay.    Is there anything about the

12:40:04    4   fact -- now, you told me now -- is it a Farmers Insurance

12:40:10    5   agency that you run now?

12:40:12    6           JUROR BRIAN:     Yes.

12:40:12    7           THE COURT:     Okay.

12:40:12    8           JUROR BRIAN:     We opened March the 2nd.

12:40:16    9           THE COURT:     Good.    Anything about -- anything

12:40:16   10   about your work in the insurance agency business --

12:40:21   11   insurance industry that you think might impact how you

12:40:24   12   would make a decision in this case?

12:40:25   13           JUROR BRIAN:     I mean, I haven't been there long

12:40:27   14   enough to really, like, figure that part out.          The only

12:40:29   15   thing I'll say is that having been in law enforcement for

12:40:32   16   almost 24 years, it is very difficult for me to -- I mean,

12:40:37   17   I still am very like beyond a reasonable doubt -- I mean,

12:40:45   18   like when I look at things, it's -- it's -- it's very --

12:40:48   19   and don't take this the wrong way on either side, but it's

12:40:52   20   very -- you know, I still look at it from the -- from the

12:40:57   21   law enforcement side.

12:40:57   22           THE COURT:     Are you saying --

12:40:58   23           JUROR BRIAN:     It's hard to distinguish for me

12:41:00   24   because I haven't been out only three -- you know, what,

12:41:04   25   six months total.    It's hard for me to think in line of --
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 138 of 167 PageID #: 39386
                                                                                    138



12:41:08    1            THE COURT:     Are you saying things are black and

12:41:10    2   white?

12:41:11    3            JUROR BRIAN:     Yes, they are very, but they're

12:41:12    4   not --

12:41:12    5            THE COURT:     There's not much middle ground in the

12:41:15    6   way you look at things?

12:41:16    7            JUROR BRIAN:     Pretty much, yes.      I mean, I -- yes.

12:41:19    8            THE COURT:     Okay.

12:41:20    9            JUROR BRIAN:     I mean, I'm probably -- for me, it

12:41:23   10   would be hard for me to not see the whole -- well, you

12:41:26   11   know, kind of like how -- y'all were talking earlier, the

12:41:29   12   difference of beyond a reasonable doubt and just the -- I

12:41:35   13   forgot what it's even called.

12:41:37   14            THE COURT:     Clear and convincing evidence?

12:41:38   15            JUROR BRIAN:     Yeah.   It would be very difficult

12:41:40   16   for me not to go well --

12:41:41   17            THE COURT:     All the way to clear and -- all the

12:41:43   18   way to beyond a reasonable doubt?

12:41:45   19            JUROR BRIAN:     Yeah.   It would be difficult for me

12:41:47   20   to -- I guess because I've just been on the -- you know, if

12:41:53   21   you get arrested, you probably did something to attract the

12:41:58   22   attention of the police, even if it wasn't necessarily

12:42:00   23   the -- the whole thing.

12:42:00   24            THE COURT:     So does that mean in your mind because

12:42:04   25   Optis sued Apple in this case, Apple must have done
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 139 of 167 PageID #: 39387
                                                                                    139



12:42:06    1   something?

12:42:07    2              JUROR BRIAN:     I don't think we would be here if

12:42:10    3   there wasn't a discussion about it, yes, sir.

12:42:13    4              THE COURT:     Well, I promise you, we wouldn't be

12:42:18    5   here if there wasn't a dispute.

12:42:20    6              JUROR BRIAN:     Right.

12:42:21    7              THE COURT:     The question is, is it more than a

12:42:26    8   dispute?

12:42:27    9              JUROR BRIAN:     Prob -- maybe -- I mean, I don't

12:42:27   10   know --

12:42:27   11              THE COURT:     Okay.

12:42:27   12              JUROR BRIAN:     -- because I don't know anything

12:42:30   13   about it, other than what we've heard.

12:42:32   14              THE COURT:     And as I told you out there, you

12:42:34   15   haven't heard any of the evidence yet.

12:42:36   16              JUROR BRIAN:     Yeah, so, I mean, I -- I don't know.

12:42:36   17   It would just be really -- I mean, that's -- that would be

12:42:40   18   something I would really have a difficult time deciding one

12:42:41   19   way or -- I'm still going --

12:42:44   20              THE COURT:     So I'm hearing two things from you,

12:42:47   21   and you correct me if I'm wrong.       I'm hearing I might have

12:42:51   22   a hard time putting out of my mind that perhaps Apple must

12:42:54   23   have done something wrong for this lawsuit to have been

12:42:57   24   brought and to have gotten to this point.         I'm hearing

12:43:00   25   that.
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 140 of 167 PageID #: 39388
                                                                                    140



12:43:00    1           And I'm also hearing I might have trouble, Judge

12:43:05    2   Gilstrap, following your instructions on the burden of

12:43:08    3   proof because I'm so used to beyond a reasonable doubt in

12:43:13    4   the law enforcement area that I've lived under for decades.

12:43:17    5           Is that -- are both of those true?

12:43:19    6           JUROR BRIAN:     Yes, sir.

12:43:20    7           THE COURT:     Mr. Baxter, do you have questions?

12:43:22    8           MR. BAXTER:     No, Your Honor.

12:43:23    9           THE COURT:     Ms. Smith?

12:43:24   10           MS. SMITH:     No, Your Honor.

12:43:25   11           JUROR BRIAN:     Can I say one more thing?

12:43:26   12           THE COURT:     Yes, ma'am.

12:43:27   13           JUROR BRIAN:     All -- my daughter is out of town

12:43:29   14   and I'm keeping her -- fixing to be two and fixing to be

12:43:33   15   four-year-old kids, and my mom was supposed to keep them

12:43:36   16   this week, but she's gotten sick.

12:43:39   17           THE COURT:     So you've got problems with keeping

12:43:41   18   your family?

12:43:43   19           JUROR BRIAN:     (Nods head affirmatively.)

12:43:45   20           THE COURT:     Okay.   Thank you so much.       I'm going

12:43:47   21   to let the Court Security Officer take you back to your

12:43:49   22   seat.

12:43:50   23           (Juror excused to return to courtroom.)

12:43:50   24           THE COURT:     No. 16, Mr. Elliott.

12:43:59   25           MS. SMITH:     Your Honor, we don't object to
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 141 of 167 PageID #: 39389
                                                                                    141



12:44:01    1   Plaintiffs' challenge.

12:44:02    2           THE COURT:     I'm going to release Ms. Brian,

12:44:06    3   both -- both on impartiality grounds and personal family

12:44:13    4   scheduling issues.

12:44:16    5           And, thankfully, we have plenty of people on this

12:44:20    6   panel to get a jury out of.

12:44:22    7           (Juror brought into jury room.)

12:44:38    8           THE COURT:     Hello, Mr. Huddleston.       Come on in,

12:44:41    9   please, sir.     Why don't you just have a seat right there.

12:44:43   10           I had -- I had asked very early today in the

12:44:48   11   process if there were people on the panel who might have

12:44:52   12   problems being here for the entirety of the trial if they

12:44:54   13   were selected.     And I asked folks who might have a

12:44:57   14   scheduling problem to let me know by raising their hands,

12:45:01   15   and I wrote down that you raised your hand.

12:45:04   16           JUROR HUDDLESTON:      Uh-huh.

12:45:05   17           THE COURT:     If you have a scheduling problem with

12:45:08   18   being here this week and maybe a day or two of next week,

12:45:11   19   tell me what those are, please, Mr. Huddleston.

12:45:14   20           JUROR HUDDLESTON:      As I said, I have a little,

12:45:16   21   small lawn care business.      I do two pretty big accounts.

12:45:20   22   One of them is the Bloomburg ISD school, and then another

12:45:24   23   is a -- a church that has a day school.         Well, they're

12:45:27   24   starting school next week, and those -- those lawns need to

12:45:31   25   be cleaned up and looking good for school.
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 142 of 167 PageID #: 39390
                                                                                    142



12:45:34    1              And, also, my father-in-law was diagnosed with

12:45:36    2   cancer here recently, and he's about to start doing

12:45:39    3   treatments and doctors and stuff like that.          And my wife

12:45:43    4   having the more flexible job of her sisters, she would kind

12:45:50    5   of help get him here and there, and then I would kind of

12:45:54    6   have to get my kids here and there.

12:45:57    7              THE COURT:   Okay.    And you're a captain with the

12:46:02    8   Texarkana Fire Department?

12:46:03    9              JUROR HUDDLESTON:     Uh-huh.

12:46:03   10              THE COURT:   And like a lot of people in

12:46:06   11   firefighting and law enforcement, you've got a second

12:46:08   12   job --

12:46:08   13              JUROR HUDDLESTON:     Yes, sir.

12:46:08   14              THE COURT:   -- to make ends meet?

12:46:10   15              JUROR HUDDLESTON:     Yes, sir.

12:46:10   16              THE COURT:   I understand that.

12:46:13   17              Tell me about your father-in-law's cancer

12:46:17   18   treatments.     When will they start?      Where it will be?     Is

12:46:22   19   it radiation?     Is it chemo?    Can you give me more details?

12:46:28   20              JUROR HUDDLESTON:     It's pretty -- pretty early

12:46:30   21   into it.     He had his thyroid removed.      I don't mind telling

12:46:34   22   you, you know, everything.       It's -- it's papillary thyroid

12:46:36   23   carcinoma.     And he's already had this part of his thyroid

12:46:40   24   taken out or part of this one.       And he's going back to the

12:46:43   25   doctor here pretty soon, some time this week or the
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 143 of 167 PageID #: 39391
                                                                                    143



12:46:46    1   beginning of next week, I think, to get those stitches out

12:46:50    2   and to try to get -- he's going to tell that surgeon that

12:46:56    3   removed that that he wants to go see an oncologist.

12:47:01    4           THE COURT:     Okay.   Is he in Texarkana or where is

12:47:07    5   he?

12:47:07    6           JUROR HUDDLESTON:      The surgeon is in Texarkana.

12:47:08    7   Somebody told him it's not called Baylor anymore in Dallas

12:47:12    8   in the Metroplex.    It's called something else.

12:47:14    9           THE COURT:     No, it's still called Baylor -- Baylor

12:47:16   10   Scott & White.

12:47:18   11           JUROR HUDDLESTON:      Okay.

12:47:18   12           THE COURT:     It merged with another hospital.

12:47:18   13           JUROR HUDDLESTON:      He wants to go out there.

12:47:20   14           THE COURT:     Okay.   Does your father-in-law live in

12:47:22   15   Texarkana?

12:47:22   16           JUROR HUDDLESTON:      He lives in Atlanta with us.

12:47:25   17           THE COURT:     Atlanta.    Okay.    So if he -- if he

12:47:29   18   needs to travel either to Texarkana or to Dallas because of

12:47:33   19   his medical condition, I understand what you're telling me

12:47:35   20   is the burden of that is going to fall on your wife?

12:47:39   21           JUROR HUDDLESTON:      Uh-huh.

12:47:40   22           THE COURT:     And that's going to leave you to carry

12:47:41   23   the extra burden of dealing with your kids?

12:47:44   24           JUROR HUDDLESTON:      Uh-huh.

12:47:45   25           THE COURT:     And your kids, remind me, are how old,
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 144 of 167 PageID #: 39392
                                                                                    144



12:47:47    1   and where are they in school?

12:47:50    2           JUROR HUDDLESTON:      Nine, eight, and three, and

12:47:52    3   they go -- the two girls -- oldest go to Atlanta, and my

12:47:56    4   little boy, that day school that I take care of the yard.

12:48:02    5   He will start there the 10th of August, so next Monday.

12:48:04    6           THE COURT:     Now, assuming all this comes about and

12:48:05    7   you are concerned that it might, is there anybody else

12:48:06    8   besides you that can see about your kids and getting them

12:48:10    9   to and from the places they need to go --

12:48:13   10           JUROR HUDDLESTON:      Uh-huh --

12:48:13   11           THE COURT:     -- other than you for the next week

12:48:15   12   and a couple of days?

12:48:17   13           JUROR HUDDLESTON:      Yes, sir.

12:48:17   14           THE COURT:     There is somebody else that can take

12:48:19   15   care of that?   Somebody else in the family can see about

12:48:27   16   your kids?

12:48:27   17           JUROR HUDDLESTON:      My mother and my mother-in-law.

12:48:30   18   She -- my mother-in-law is not really able to drive -- make

12:48:32   19   a long trip because she's had several back surgeries over

12:48:37   20   the years, but she can watch after my kids.

12:48:40   21           THE COURT:     Okay.

12:48:40   22           All right.     Mr. Baxter, do you have any questions

12:48:42   23   of Mr. Huddleston?

12:48:43   24           MR. BAXTER:     No, Your Honor.

12:48:44   25           THE COURT:     Ms. Smith, do you have any questions?
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 145 of 167 PageID #: 39393
                                                                                    145



12:48:46    1           MS. SMITH:     No, Your Honor.

12:48:47    2           THE COURT:     Is there anything else,

12:48:48    3   Mr. Huddleston, that I need to know about?

12:48:50    4           JUROR HUDDLESTON:      No, just I really just --

12:48:52    5           THE COURT:     I heard you tell us that you don't

12:48:54    6   have any interest in the topic.

12:48:55    7           JUROR HUDDLESTON:      Uh-huh.

12:48:56    8           THE COURT:     But, unfortunately, being interested

12:48:58    9   or not interested is not an issue we have to deal with.

12:49:03   10           JUROR HUDDLESTON:      You know, like I said, whether

12:49:04   11   I get picked or not, I'll be fair.        It's just bad timing

12:49:08   12   for me right now.

12:49:09   13           THE COURT:     I understand.     I understand.

12:49:11   14           JUROR HUDDLESTON:      I wouldn't be against at all

12:49:13   15   being summonsed back in a couple months or whenever.

12:49:16   16           THE COURT:     Okay.

12:49:17   17           JUROR HUDDLESTON:      But it's like in that letter,

12:49:18   18   this is just a part of being a citizen, and this is just

12:49:21   19   what we have to do sometimes.

12:49:22   20           THE COURT:     Well, I don't know if you're going to

12:49:24   21   get picked or not, but I guarantee you if you don't get

12:49:28   22   picked, you'll get summonsed back again.

12:49:31   23           JUROR HUDDLESTON:      Yes.

12:49:32   24           THE COURT:     Thank you, Mr. Huddleston.        I'm going

12:49:34   25   to let you go back and have your seat.         The Court Security
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 146 of 167 PageID #: 39394
                                                                                    146



12:49:36    1   Officer will escort you back out there.

12:49:40    2              JUROR HUDDLESTON:     Okay.

12:49:41    3              (Juror excused to return to courtroom.)

12:49:41    4              THE COURT:    I'm not going to excuse

12:49:49    5   Mr. Huddleston.

12:49:50    6              MR. BAXTER:    We'll agree to excuse him, Your

12:49:53    7   Honor, if it makes a difference.

12:49:55    8              MS. SMITH:    I'll agree as well.

12:49:57    9              MR. BAXTER:    We've got plenty to go.

12:49:57   10              THE COURT:    Well, having your own private business

12:50:01   11   and being self-employed is not a basis to get out of jury

12:50:03   12   duty.     I've heard that many, many times, and I understand

12:50:05   13   the real-world impact of it because my wife is

12:50:08   14   self-employed.     But --

12:50:11   15              MR. BAXTER:    Coupled with his father-in-law's

12:50:13   16   cancer situation, Your Honor, and I -- we've got lots of

12:50:18   17   jurors.

12:50:19   18              THE COURT:    Okay.   Both sides agree that

12:50:21   19   Mr. Huddleston should be released?

12:50:22   20              MS. SMITH:    Yes, Your Honor.

12:50:23   21              MR. BAXTER:    Yes, Your Honor.

12:50:24   22              THE COURT:    Okay.   Barring that disagreement, I

12:50:26   23   would not have excused him, but based on your agreement, I

12:50:29   24   will excuse him.

12:50:30   25              MS. SMITH:    Thank you, Your Honor.
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 147 of 167 PageID #: 39395
                                                                                    147



12:50:34    1            THE COURT:    Technically, he's probably not

12:50:38    2   required to be excused, but I understand counsel's concerns

12:50:41    3   about having a disgruntled juror on the jury, and I suspect

12:50:46    4   that's what your concerns are.

12:50:48    5            MR. BAXTER:    It is, Your Honor, plus

12:50:50    6   disinterested.

12:50:51    7            THE COURT:    Okay.   That's -- No. 4 is on the

12:50:55    8   panel.   No. 14 is off the panel.      No. 15 is off.      And

12:51:00    9   No. 16 is off.

12:51:01   10            That means we've got three excused.          We're going

12:51:06   11   to seat eight.   Each side is going to have four challenges

12:51:10   12   for cause -- or excuse me, peremptory challenges.           That

12:51:14   13   means we need to strike through 19; is that correct?

12:51:18   14            MS. SMITH:    That's what I have, Your Honor.

12:51:19   15            MR. BAXTER:    Yes, Your Honor.

12:51:23   16            THE COURT:    Okay.   How long, Mr. Baxter, does the

12:51:26   17   Plaintiff need to strike its list?

12:51:29   18            MR. BAXTER:    You think we could have 20 minutes,

12:51:32   19   Your Honor?

12:51:32   20            THE COURT:    I think 20 minutes is fine.

12:51:34   21            Ms. Smith, does that create any problems for you?

12:51:36   22            MS. SMITH:    None at all.     Thank you, Your Honor.

12:51:38   23            THE COURT:    It's approximately 10 until 1:00.           So

12:51:41   24   let's just say 1:15.

12:51:45   25            MR. BAXTER:    Thank you, Your Honor.
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 148 of 167 PageID #: 39396
                                                                                    148



12:51:46    1           MS. SMITH:     Thank you, Your Honor.

12:51:46    2           THE COURT:     Okay.   We're going to go back in the

12:51:48    3   courtroom, and then I will tell the panel what's going on,

12:51:53    4   and, at that point, I'll excuse you to leave the courtroom

12:51:56    5   and go meet with your co-counsel and strike your list.

12:51:59    6           MR. BAXTER:     Thank you, Your Honor.

12:52:00    7           MS. SMITH:     Thank you.

12:52:51    8           (Bench conference concluded.)

12:52:51    9           COURT SECURITY OFFICER:        All rise.

12:52:52   10           THE COURT:     Be seated, please.

12:52:55   11           Thank you, ladies and gentlemen, for your

12:53:01   12   patience.   The next step of the process is that the lawyers

12:53:07   13   are going to meet separately and discuss how to exercise

12:53:10   14   what are called their peremptory challenges.          And I've

12:53:15   15   given them until 1:15 to do that.

12:53:19   16           I'm going to leave the bench.         The lawyers are

12:53:22   17   going to leave the courtroom and meet respect -- in their

12:53:26   18   separate groups respectively and complete that process.

12:53:30   19   I'm going to ask that you stay seated where you are.             I'm

12:53:33   20   going to let the court security staff continue to visit

12:53:37   21   with you about bathroom breaks that may be needed.

12:53:41   22           Also, ladies and gentlemen, when the lawyers come

12:53:45   23   back about 1:15 and I'm back on the bench about 1:20, it's

12:53:50   24   probably going to be another 15, 20, 25 minutes before the

12:53:54   25   jury is actually selected and seated.         It may be a little
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 149 of 167 PageID #: 39397
                                                                                    149



12:53:57    1   longer.   So we could be pushing 2:00 o'clock before the

12:54:01    2   rest of you that are not selected are released and the jury

12:54:05    3   is selected, sworn, and seated in the jury box.

12:54:08    4             This is the first time I've picked a jury under

12:54:12    5   these public health conditions.       So none of us knew exactly

12:54:17    6   how long this would take.

12:54:19    7             Because I thought there was a reasonable risk that

12:54:21    8   we might go beyond 12:00 noon in doing it -- and obviously

12:54:27    9   we have -- the clerk's office has some snacks and some

12:54:33   10   bottled water, and once I leave the bench and the lawyers

12:54:37   11   are out of the courtroom meeting, as I've indicated, when

12:54:41   12   the Court Security Officers come by to check with you about

12:54:44   13   a bathroom break, if you would like a bottle of water, if

12:54:48   14   you would like a packaged snack here in the courtroom right

12:54:52   15   in your seat, just let the Court Security Officer know

12:54:55   16   you'd like that, and they'll bring that to you.

12:54:57   17             You are the first group of citizens in the history

12:55:01   18   of this court who have ever been allowed to eat in a

12:55:04   19   courtroom.   That is an absolute taboo ordinarily, but we

12:55:10   20   are not in ordinary times, and I don't want anybody who

12:55:13   21   might have low blood sugar or other problems being put in a

12:55:19   22   bad way because we've taken longer than we ordinarily

12:55:23   23   would.

12:55:23   24             So feel free to ask for water or a snack or both

12:55:28   25   while the Court Security Officers see about you while we're
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 150 of 167 PageID #: 39398
                                                                                    150



12:55:31    1   out of the courtroom.     And as soon as possible, I'll be

12:55:34    2   back with the lawyers and identify the eight of you that

12:55:38    3   have been selected to serve on our jury.

12:55:40    4              With that, counsel, you're excused to address your

12:55:44    5   strikes.

12:55:44    6              The Court stands in recess.

12:55:46    7              COURT SECURITY OFFICER:     All rise.

01:21:50    8              (Recess.)

01:21:50    9              COURT SECURITY OFFICER:     All rise.

01:21:52   10              THE COURT:   Be seated, please.

01:22:43   11              All right.   Ladies and gentlemen, if you will

01:22:51   12   listen carefully when your name is called, if you'll come

01:22:56   13   forward and take your place in the jury box:

01:23:05   14              When you get to the jury box, ladies and

01:23:12   15   gentlemen, you'll notice that there are plastic face

01:23:17   16   shields in some of the chairs.       If you are the first person

01:23:21   17   called, if you will go to the front row of the jury box,

01:23:26   18   the last chair on the end, stand in front of the chair that

01:23:30   19   doesn't have a face shield sitting in the chair.

01:23:33   20              The first person called should go to the

01:23:36   21   furtherest chair from where I am in the jury box, remain

01:23:40   22   standing.    Second person called will end up in the front of

01:23:44   23   the third row -- excuse me, from the third chair from the

01:23:47   24   end on the first row, and then the third person will be two

01:23:50   25   chairs down, and there will be four people spaced on the
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 151 of 167 PageID #: 39399
                                                                                    151



01:23:54    1   front row of the jury box and four people spaced in the

01:23:57    2   same fashion on the second row of the jury box.

01:23:59    3           And if you will remain standing until all eight of

01:24:04    4   the selected jurors are in the jury box, please.

01:24:06    5           So with that, I'm going to ask Ms. Lockhart, our

01:24:11    6   courtroom deputy, to call the names of the eight members of

01:24:14    7   the panel that have been selected to serve as jurors in

01:24:17    8   this case.

01:24:25    9           COURTROOM DEPUTY:      Roger Young, Kassie Blum, Jamie

01:24:37   10   Alexander, Andrea Folsom, Amanda McKnight, David Williams,

01:25:14   11   Shelley Feltner, and Quintisha Scott.

01:25:49   12           THE COURT:     Please be seated.

01:26:00   13           Ms. McKnight, if you would move down one chair,

01:26:03   14   and then Mr. Williams, and if each of you would move down

01:26:07   15   one, that way we will get Ms. Williams on the same level on

01:26:10   16   the back row, and everybody will have a chair between them.

01:26:13   17   Thank you.

01:26:13   18           And if each of you will keep that same seat that

01:26:16   19   you're in, and when you leave the courtroom and come back,

01:26:19   20   go back to that same seat in the same order throughout the

01:26:22   21   trial, I'd appreciate it.

01:26:24   22           Those of you that were not selected to serve on

01:26:28   23   the jury in this case, I'm about to excuse you at this

01:26:30   24   time.

01:26:32   25           But, ladies and gentlemen, I want to take a moment
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 152 of 167 PageID #: 39400
                                                                                    152



01:26:34    1   and express the Court's appreciation, and I know both the

01:26:39    2   Plaintiff and the Defendant join me in this.          We appreciate

01:26:43    3   your willingness to come under these circumstances, to go

01:26:46    4   through the process of presenting yourself to serve as

01:26:49    5   potential jurors in this case.

01:26:51    6           And even though each of you were not selected, you

01:26:55    7   each performed a very real and important public service by

01:26:58    8   being here.   Every one of you had other places to be today,

01:27:02    9   other things to do in your life that were important to you

01:27:05   10   and those that you're close to, and you set those aside to

01:27:09   11   answer the call to jury duty, to appear as directed by the

01:27:13   12   Court, to present yourself openly as a prospective juror in

01:27:19   13   this case, and all of that is very important, all of it is

01:27:24   14   noteworthy, and the Court thinks it's highly appropriate to

01:27:27   15   take notice of it on the record today.

01:27:29   16           We could not function as -- the Court could not

01:27:34   17   function as we're required to under our Constitution

01:27:37   18   without ordinary citizens such as yourselves doing exactly

01:27:42   19   what you've done today and sacrificing in each of your

01:27:46   20   personal lives to things that you would otherwise be doing

01:27:52   21   today and present yourself just as you have done.

01:27:54   22           I know that I speak for everyone on this side of

01:27:57   23   the bar when I say thank you very much for the service

01:27:59   24   you've performed.

01:28:00   25           Now, as you leave, the clerk staff will meet you
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 153 of 167 PageID #: 39401
                                                                                    153



01:28:05    1   outside the courtroom.     They're going to want to recover

01:28:07    2   these very expensive laminated numbers that you're wearing

01:28:11    3   on your clothing.     They want to answer any questions you

01:28:13    4   have.

01:28:13    5            If you need any kind of written excuse for your

01:28:16    6   employer to explain where you've been today or if there's

01:28:21    7   anything they can do to help you, they will be more than

01:28:24    8   happy to do it.

01:28:25    9            I'm releasing you, ladies and gentlemen, who were

01:28:28   10   not selected, again, with the thanks of the Court.            And

01:28:33   11   please travel safely to your places of work and to your

01:28:36   12   homes.   I hope to see you sometime in the future with the

01:28:40   13   same positive attitude which you each exhibited today.

01:28:45   14            Those of you not selected on the jury are released

01:28:52   15   for the day.

01:28:54   16            (Unselected venire panel members out.)

01:29:29   17            THE COURT:    Please be seated.

01:29:36   18            Ladies and gentlemen of the jury, I'm going to ask

01:29:46   19   you to stand at this time, and our courtroom deputy,

01:29:49   20   Ms. Lockhart, will administer the oath to you as jurors in

01:29:52   21   this case.

01:29:53   22            (Jurors sworn.)

01:30:00   23            THE COURT:    Please be seated.

01:30:10   24            Ladies and gentlemen, I'm going to excuse you in a

01:30:17   25   few minutes to retire to the jury room and have lunch,
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 154 of 167 PageID #: 39402
                                                                                    154



01:30:20    1   which is waiting for you there.       I know it's 1:30 now, but

01:30:24    2   it is there, and it will be available to you in just a few

01:30:27    3   minutes.

01:30:28    4              And as I've said, the Court will provide lunch for

01:30:31    5   you each day as long as you're serving on this jury.

01:30:34    6              However, before I release you to have lunch in the

01:30:37    7   jury room, there are a few instructions that I need to go

01:30:42    8   over with you before I do that.

01:30:43    9              First of all, please make sure sometime today

01:30:48   10   before you leave the courthouse that Ms. Clendening --

01:30:51   11   Ms. Clendening in the clerk's office has a good cell phone

01:30:54   12   number for you.     If there were any reason we needed to

01:30:56   13   reach you before you got here for the next day's jury

01:31:01   14   service, we'd need a phone number where we could reach you

01:31:04   15   by cell phone.

01:31:05   16              So please make sure the Court -- the clerk's

01:31:08   17   office staff has a good cell phone number for you before

01:31:12   18   you leave.

01:31:12   19              With regard to cell phones, too, I'm going to

01:31:15   20   direct that you not bring your cell phones back into the

01:31:19   21   courthouse after today.     You can leave them in your

01:31:23   22   vehicle.     But they often ring when they're not supposed to

01:31:29   23   ring, and when you think they're on silent, they're not on

01:31:32   24   silent.    And they can be very disruptive if they make noise

01:31:37   25   unintentionally.
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 155 of 167 PageID #: 39403
                                                                                    155



01:31:38    1           The lawyers in the case have electronic devices

01:31:41    2   with them.    They're under the same constraints not to let

01:31:44    3   them be a disruption in the courtroom, but those are tools

01:31:48    4   of the trade nowadays in practicing law, and they're

01:31:50    5   entitled to have them.

01:31:51    6           Also, one of the things I'm going to tell you in

01:31:55    7   these instructions is that you're not to do any research

01:31:58    8   about this case.     You're not to do any research about the

01:32:01    9   Plaintiffs.    You're not to do any research about the

01:32:04   10   Defendant, Apple.     You're not to do any research about any

01:32:07   11   of the facts and allegations and testimony that you're to

01:32:13   12   hear in this case.

01:32:14   13           You're not to do any research about the witnesses.

01:32:17   14   You're not to do any research of any time -- any kind.

01:32:20   15           And, unfortunately, most cell phones today are

01:32:23   16   small computers, and I find jurors are sometimes tempted

01:32:28   17   when they're on a lunch break or a recess to pull out their

01:32:32   18   smartphone and find out exactly what was meant with what

01:32:35   19   they heard just before the break.

01:32:37   20           So against the prospect you might be tempted to

01:32:41   21   use that device to violate my instructions that you not do

01:32:46   22   any research and against the prospect that it might

01:32:49   23   accidentally disrupt the trial -- and there have been

01:32:52   24   thousands of hours and thousands of dollars put into the

01:32:55   25   preparation of this case for trial, so disruptions are very
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 156 of 167 PageID #: 39404
                                                                                    156



01:33:01    1   much to be discouraged -- against those two prospects, I'm

01:33:07    2   going to ask you not to bring your cell phones into the

01:33:09    3   courthouse after today.     If you have them with you, ladies,

01:33:13    4   if you have them in a purse, leave them in the jury room

01:33:16    5   today.

01:33:16    6            But if you come back tomorrow, if you need to

01:33:20    7   check a text message or voicemail or email, there'll be

01:33:26    8   breaks where you can go to your vehicle during the day.

01:33:29    9   But don't bring your cell phones back into the courthouse

01:33:32   10   after today, please.

01:33:33   11            Also, ladies and gentlemen of the jury, do not

01:33:37   12   discuss this case with anyone.       This is an absolutely

01:33:42   13   critical instruction.     As a matter of fact, by the time

01:33:46   14   this trial is over, you're going to be sick and tired of

01:33:49   15   hearing me say don't discuss this case with anyone, but I'm

01:33:53   16   going to continue to say it time after time throughout the

01:33:55   17   trial because it is so very critical, important, and

01:34:00   18   fundamental to the entire trial process.

01:34:03   19            It is absolutely essential that the only

01:34:06   20   information you have before you when it comes time for you

01:34:11   21   to decide how to answer the questions that will be

01:34:13   22   presented to you in the verdict form at the end of the

01:34:18   23   trial, it is critical that the only information you have

01:34:21   24   before you and to draw upon to answer those questions must

01:34:26   25   have come from the testimony given under oath in this
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 157 of 167 PageID #: 39405
                                                                                    157



01:34:29    1   courtroom from the witness stand subject to

01:34:32    2   cross-examination and those documents that the Court has

01:34:40    3   reviewed and has determined are fully admissible under the

01:34:43    4   Rules of Evidence.

01:34:44    5           There must be nothing else that enters into your

01:34:46    6   decision.   There must be no other information that you draw

01:34:49    7   upon or call upon to answer those questions except the

01:34:53    8   sworn testimony of the witnesses and the exhibits that the

01:34:56    9   Court's admitted into evidence.       Those are the evidence in

01:34:59   10   the case, and you must base your decisions solely and only

01:35:04   11   on the evidence in this case.

01:35:05   12           That's why you're going to hear me say don't

01:35:10   13   discuss this case with anyone time after time, because I

01:35:14   14   promise you, ladies and gentlemen of the jury, if you even

01:35:17   15   try to mention this to somebody, you're going to violate

01:35:21   16   this instruction.    And in doing that, you will put at risk

01:35:25   17   the entire trial process that might have to potentially be

01:35:30   18   discarded and start over again with a whole new jury.            And

01:35:35   19   that would be a huge waste of time and money and resources.

01:35:38   20           So do not discuss this case with anyone.            And when

01:35:41   21   I say "discuss," I mean in the broadest sense of the term.

01:35:45   22   Don't communicate with anybody about this case, not about

01:35:49   23   the lawyers, not about the parties, not about any of what

01:35:53   24   you hear over the course of this trial.

01:35:55   25           And let me just say this:        Unless you live alone,
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 158 of 167 PageID #: 39406
                                                                                    158



01:36:01    1   when you get to wherever you live tonight at the end of the

01:36:04    2   day, the first thing that person or persons are going to

01:36:07    3   ask when you walk through the door is, tell me what

01:36:09    4   happened in federal court in Marshall today.

01:36:12    5           Don't even try to answer that question, because if

01:36:15    6   you do, you will almost certainly violate my instruction.

01:36:20    7   Just simply say -- and blame it on me.         Tell them that very

01:36:25    8   serious, stern federal judge told me to not say anything

01:36:30    9   about what happened in federal court in Marshall today, and

01:36:32   10   I'm not going to violate his instruction.         Just blame it on

01:36:36   11   me, because if you even try to answer that, you're going to

01:36:40   12   violate what I've told you.

01:36:41   13           Again, it is fundamental that the answers you will

01:36:44   14   give to the questions you will be asked at the end of the

01:36:47   15   trial that will be presented to you -- presented to you on

01:36:50   16   the verdict form, that information that you draw upon must

01:36:54   17   be only the evidence presented in open court during this

01:36:59   18   trial, including the testimony from the witnesses under

01:37:02   19   oath and subject to cross-examination and the documents and

01:37:06   20   exhibits that the Court admits into evidence.          That's it,

01:37:10   21   ladies and gentlemen.

01:37:11   22           So, again, this is a fundamentally critical

01:37:16   23   instruction.   So when I say don't communicate, don't

01:37:20   24   discuss, don't talk about this case with anybody, that,

01:37:23   25   again, is in the broadest sense of the term.          You don't --
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 159 of 167 PageID #: 39407
                                                                                    159



01:37:26    1   you don't do any research.      You don't go home and get on

01:37:29    2   the Internet and do a search engine search of Apple or

01:37:33    3   PanOptis or Unwired Planet or Sam Baxter or Joe Mueller or

01:37:39    4   anybody or anything related to this case.         Do not do any

01:37:44    5   research of any kind in any way.

01:37:46    6            And when I say don't communicate, that's much more

01:37:51    7   than just verbal talking to somebody.         Don't email about

01:37:55    8   it.   Don't text about it.     Don't tweet on Twitter.        Don't

01:38:01    9   post on Facebook.     Don't use any social media of any kind

01:38:04   10   to communicate with anybody in any way about this lawsuit

01:38:09   11   and about this trial.     That's absolutely fundamental.

01:38:14   12            Also, ladies and gentlemen, I don't think it will

01:38:16   13   happen, but I need to tell you that within the realm of

01:38:19   14   possibility, it is possible that some outside third party

01:38:24   15   might approach you during your service as jurors and try to

01:38:29   16   influence you about the decisions you'll make in this case.

01:38:33   17   There is a lot at stake for both the Plaintiff and the

01:38:36   18   Defendant, and this is a big lawsuit.         It's a big case.

01:38:40   19   Small cases don't get to trial in federal court these days.

01:38:45   20            So if anybody in any way should approach you in

01:38:48   21   any fashion that you feel uncomfortable about in the least

01:38:51   22   little way, then you should immediately advise

01:38:55   23   Ms. Clendening.     She will let me know, and the Court will

01:38:58   24   deal with it.

01:38:59   25            However, again, I don't think it's likely, but, as
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 160 of 167 PageID #: 39408
                                                                                    160



01:39:02    1   I say, this is not an insignificant case.         And it is within

01:39:06    2   the realm of possibility, and you at least need to be on

01:39:10    3   notice that it is possible, even though I don't think it's

01:39:13    4   likely to happen.

01:39:14    5            Also, ladies and gentlemen, even though we're

01:39:18    6   practicing social distancing and other things in this

01:39:22    7   trial, during the course of the trial, as you come, as you

01:39:25    8   go, as you have a lunch break, as recesses occur throughout

01:39:30    9   the trial, it's possible -- in fact, it's likely that

01:39:35   10   you're going to meet in one of the common areas either

01:39:39   11   inside the courthouse or outside the courthouse some of

01:39:42   12   these lawyers, some of these witnesses, some of the

01:39:44   13   representatives of the companies that are involved in this

01:39:47   14   lawsuit as parties.

01:39:50   15            When you run into -- and I mean that figuratively,

01:39:54   16   when you come in close proximity to any of these people,

01:39:57   17   they're not going to talk to you.        They're not going to say

01:40:01   18   good morning, how are you?      Did you have a good night last

01:40:07   19   night?   They're not going to be engaging in friendly and

01:40:10   20   gregarious conversation, which is what we typically expect

01:40:13   21   in East Texas.   But they're going to do that because

01:40:16   22   they're under instructions from me not to do that.

01:40:19   23            Again, the only information you should have from

01:40:21   24   any source when you answer any of the questions in this

01:40:27   25   trial must come from the witness stand under oath and the
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 161 of 167 PageID #: 39409
                                                                                    161



01:40:32    1   exhibits I've admitted in this trial.

01:40:34    2            So if somebody would have been engaging and

01:40:36    3   friendly and spoken to you and they don't, don't hold that

01:40:39    4   against them.   Don't think they're rude or unfriendly.

01:40:43    5   Don't consider it as a negative in any way.          Just

01:40:48    6   understand that's the Court's instruction to them, and

01:40:51    7   they're following what I expect them to do.

01:40:52    8            Now, each of you should have in the chairs next to

01:40:55    9   you one of these plastic face shields -- just like this.

01:41:03   10   They're in a package.     It opens easily.      And I want to

01:41:06   11   mention something to you, ladies and gentlemen.

01:41:07   12            There's a protective film on the front and on the

01:41:11   13   back.   And you have to peel that thin protective film off

01:41:17   14   of both the front and the back.       Otherwise, it looks like

01:41:20   15   you're looking through a foggy window, and you don't have a

01:41:24   16   very good view of everything.       Once the film is off of both

01:41:30   17   sides, you will have a clear view.        I'm going to ask you

01:41:33   18   when you come back after lunch to put these on and keep

01:41:36   19   them on whenever you're in the courtroom.

01:41:37   20            I'm also going to ask you when you come back from

01:41:40   21   lunch if you would -- if you'd -- unless you feel strongly

01:41:45   22   that you should personally keep your mask on, I'm going to

01:41:47   23   ask you to wear the face shield and not wear the mask.

01:41:52   24            And let me tell you why.       It's very important for

01:41:54   25   the lawyers to be able to see your entire face because
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 162 of 167 PageID #: 39410
                                                                                    162



01:41:58    1   throughout this trial, they're going to be watching you

01:42:00    2   just like you're going to be watching them.          And if -- if

01:42:04    3   they have an important point to get across, they need to

01:42:07    4   see your expression and your reaction and your face to know

01:42:11    5   if they've hit the target or if they missed the target.

01:42:14    6            And it's hard to do that when at least half and

01:42:17    7   maybe more than half of your face is covered up with a

01:42:22    8   mask.   I'm not going to require that you take the mask off.

01:42:25    9   If you feel personally for your own well-being you'd be

01:42:29   10   better off if you wear it, I will let you continue to wear

01:42:32   11   it.

01:42:33   12            But I'm going to ask whether you keep the mask or

01:42:35   13   not keep the mask, that you wear the plastic face shield.

01:42:38   14   And with the plastic face shield, and even without the

01:42:41   15   mask, you'll have a certain level of direct personal

01:42:44   16   protection and yet the Court and the lawyers and the

01:42:48   17   participants will be able to see the entirety of your face.

01:42:52   18            You'll notice we've got a Plexiglass shield in

01:42:55   19   front of the witness stand.      The witness is much more than

01:42:58   20   six feet away from the closest jurors.         The lawyers will

01:43:01   21   speak to you from the podium across the room.          The lawyers

01:43:03   22   should never be much closer to you than where that podium

01:43:07   23   is and where they're seated at the counsel table.

01:43:10   24            So we're going to keep an appropriate distance

01:43:13   25   every way we can.    But if you would wear these -- and
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 163 of 167 PageID #: 39411
                                                                                    163



01:43:16    1   they're not uncomfortable.      I've -- I've worn it and tried

01:43:20    2   it -- although I'm probably further away from you than

01:43:24    3   anyone else in the courtroom here on the bench.           They're

01:43:27    4   not uncomfortable at all.      If you would please wear that

01:43:30    5   when you come back from lunch.       And unless you feel

01:43:33    6   compelled in your own personal judgment, I'd ask you to

01:43:38    7   wear the face shield and not the mask as we go forward with

01:43:44    8   the process.

01:43:44    9              All right.   Ladies and gentlemen, with those

01:43:45   10   instructions, I'm going to allow you to recess to the jury

01:43:48   11   room.    And, as I say, the clerk's office has provided lunch

01:43:52   12   for you.    It's there.   It's 1:43 by the clock that I have

01:44:01   13   in front of me.    We'll call it a quarter until 2:00.          I

01:44:06   14   know the lunch is already there.       I'm not going to ask you

01:44:09   15   to wait on it.    I'm going to ask you to take 30 to 40

01:44:14   16   minutes to take a lunch, and then I will bring you back

01:44:18   17   out.    I will have some formal instructions to give you on

01:44:21   18   the record at that time.      Then we'll proceed to opening

01:44:24   19   statements from Plaintiff and then opening statements from

01:44:25   20   the Defendant.

01:44:26   21              I do not expect to hear the first witness called

01:44:29   22   until tomorrow, but I do think we'll be able to get through

01:44:33   23   both the Plaintiffs' and the Defendant's opening statements

01:44:35   24   today, so that in the morning, we can start with the first

01:44:41   25   witness for the Plaintiff.
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 164 of 167 PageID #: 39412
                                                                                    164



01:44:42    1            Also, so you'll know, my best estimate of how long

01:44:46    2   the trial is going to take is based on my experience for

01:44:50    3   the last nine years since I've had this job as United

01:44:54    4   States District Judge in the Marshall Division of the

01:44:56    5   Eastern District of Texas.      I find, ladies and gentlemen,

01:45:00    6   that folks in East Texas would rather come early and stay

01:45:03    7   late and be gone from their families and their work a fewer

01:45:10    8   number of days than coming mid-morning and leave

01:45:16    9   mid-afternoon and be here 5 or 10 or 15 days.

01:45:19   10            So I'm going to follow that approach in this

01:45:21   11   trial.   When we start each morning, I'm going to ask you to

01:45:25   12   be in the jury room assembled and ready to go by 8:30.             And

01:45:28   13   you'll need to plan your travel accordingly.          That means

01:45:32   14   you'll need to get here not later than 8:15.          And we'll

01:45:36   15   take recesses throughout the day, and we'll, of course,

01:45:40   16   have a similar kind of lunch brought in at a break each day

01:45:46   17   like we're having today.

01:45:47   18            But I don't expect us to leave at 5:00 o'clock.

01:45:50   19   We will probably go at least until 6:00 o'clock each day.

01:45:53   20   And if we start early and we keep the breaks fairly minimum

01:45:56   21   and we take a shorter lunch break because you don't have to

01:46:00   22   go anywhere and lunch is right in the next room and we go

01:46:03   23   until about 6:00 o'clock, depending how the witnesses fall,

01:46:07   24   we can get through with this trial in the time period I've

01:46:10   25   given you.
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 165 of 167 PageID #: 39413
                                                                                    165



01:46:11    1           So you need to know going forward my expectation

01:46:15    2   is we'll start early and go late, but we'll finish quicker

01:46:19    3   than we would if we drag this process out.

01:46:23    4           I have lots of friends that are district judges in

01:46:28    5   big areas, and they start at 8:30 and finish about 4:30.

01:46:35    6   With lots of traffic in coming and going, I might do it

01:46:38    7   differently there, but in East Texas, we have the luxury of

01:46:42    8   relatively simple travel.

01:46:44    9           Now, we have distances, but we don't have big

01:46:48   10   traffic jams to deal with like in big urban settings.            So

01:46:54   11   that's really what I'm hoping for -- for a schedule.

01:46:58   12   That's not written in stone, that's just to give you a

01:47:01   13   working idea of what to expect and to let your families and

01:47:05   14   those you live with what to know as when you'll be home at

01:47:11   15   night and so on and so forth.

01:47:13   16           So with those instructions, ladies and gentlemen,

01:47:14   17   I'm going to excuse you to the jury room to have lunch.

01:47:17   18   And we'll meet back in here between 2:15 and 2:30.            With

01:47:23   19   that, the jury is excused for lunch.

01:47:25   20           COURT SECURITY OFFICER:        All rise.

01:48:02   21           (Jury out.)

01:48:07   22           THE COURT:     Be seated.

01:48:08   23           Counsel, I'm going to take a short recess, but

01:48:11   24   somewhere close to 2:00 o'clock, I need to see you in

01:48:14   25   chambers because we have apparently disputes regarding
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 166 of 167 PageID #: 39414
                                                                                    166



01:48:18    1   opening demonstratives and things that need to be covered

01:48:21    2   before we can proceed with that portion of the trial.

01:48:22    3            Are there things that either side has that you

01:48:26    4   need to raise with the Court at this juncture?

01:48:28    5            MR. SHEASBY:     Your Honor, based on your

01:48:29    6   instructions this morning, we've prepared a revised version

01:48:33    7   of the slides, it's narrowing your disputes, and with your

01:48:36    8   permission, I'll hand it up.      There's no surprise here I've

01:48:39    9   emailed them.

01:48:39   10            THE COURT:     Have you talked with Mr. Mueller about

01:48:42   11   it?

01:48:42   12            MR. MUELLER:     I know they've been sent over to the

01:48:45   13   team.   I've not seen them.

01:48:47   14            MR. SHEASBY:     I've sent them to the team.

01:48:48   15            THE COURT:     Before you approach, Mr. Sheasby, I'm

01:48:51   16   going to ask you and Mr. Mueller the first few minutes

01:48:55   17   after I recess to sit down and look at those together.            And

01:48:58   18   if there are remaining disputes, I'll have one of my law

01:49:02   19   clerks here, and you can let them know what the remaining

01:49:04   20   disputes are.   But it doesn't do any good for me to look at

01:49:08   21   this until I have reactions from the other side unless I

01:49:12   22   know there are still disputes.

01:49:14   23            You all meet briefly, I'll have my staff meet with

01:49:20   24   you, and shortly right after at 2:00 o'clock, we'll go over

01:49:24   25   whatever disputes regarding demonstratives and other
   Case 2:19-cv-00066-JRG Document 489 Filed 08/12/20 Page 167 of 167 PageID #: 39415
                                                                                    167



01:49:28    1   disputes with opening statements that may stand between us

01:49:32    2   and us going forward.

01:49:34    3              All right.   Court stands in recess.

01:49:36    4              COURT SECURITY OFFICER:      All rise.

01:49:37    5              (Recess.)

            6

            7                           CERTIFICATION

            8

            9              I HEREBY CERTIFY that the foregoing is a true and

           10   correct transcript from the stenographic notes of the

           11   proceedings in the above-entitled matter to the best of my

           12   ability.

           13

           14

           15    /S/ Shelly Holmes                            8/3/2020
                SHELLY HOLMES, CSR, TCRR                      Date
           16   OFFICIAL REPORTER
                State of Texas No.: 7804
           17   Expiration Date: 12/31/20

           18

           19

           20

           21

           22

           23

           24

           25
